Exhibit 10.1

EXECUTION COPY

AGREEMENT FOR THE SALE AND PURCHASE OF

685,348,257 SHARES OF OMEGA PHARMA INVEST NV

REPRESENTING THE ENTIRE SHARE CAPITAL OF OMEGA PHARMA INVEST NV

OTHER THAN 30,243,983 TREASURY SHARES HELD BY OMEGA PHARMA INVEST NV

DATED 6 NOVEMBER 2014

BETWEEN

ALYCHLO NV

AND

HOLDCO I BE NV

AS THE SELLERS

AND

PERRIGO COMPANY PLC

AS THE PURCHASER

 

1



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page   1.  

Interpretation

     2    2.  

Sale and Purchase of the Shares

     2    3.  

Initial Purchase Consideration and Adjustment

     2    4.  

Condition Precedent

     3    5.  

Pre-Completion Covenants

     6    6.  

Repayment of the external Group Indebtedness

     12    7.  

Completion

     12    8.  

Sellers’ Warranties

     15    9.  

Limitations and Claims

     15    10.  

Perrigo Topco and Purchaser’s Warranties and undertakings

     22    11.  

Specific indemnities

     25    12.  

Security Mechanisms

     26    13.  

Post-Completion Covenants

     28    14.  

Announcements and Confidentiality

     31    15.  

Notices

     32    16.  

Further Assurances

     33    17.  

Assignments

     34    18.  

Liability several not joint

     34    19.  

Payments

     34    20.  

General

     35    21.  

No Rescission and sole remedy

     36    22.  

Whole Agreement

     36    23.  

Deposit of documents

     36    24.  

Counterparts

     36    25.  

Power to initial

     37    26.  

Governing Law and jurisdiction

     37    27.  

Provisions Relating to Financing parties

     37   

Schedule

   1.  

Group Companies

     39    2.  

Receipt for the Purchase Consideration

     62    3.  

Permitted Leakage

     63    4.  

Resigning directors

     64     

Part 1 Resignation letter

     64     

Part 2 Resigning directors at Completion

     65    5.  

Sellers’ Warranties

     66    6.  

Relevant Competition Authorities

     76    7.  

Non-Compete Agreement Mr Marc Coucke

     77    8.  

Overview of outstanding principal amounts under External Group Indebtedness as
per 30 September 2014

     80    9.  

Lock-up Agreement

     81    10.  

Registration Rights Agreement

     82    11.  

Transactions between Signing and Completion

     83    12.  

Specific Indemnity Disputes

     84    13.  

Change of Control Agreements

     85    14.  

Share Escrow Agreement

     86    15.  

Cash Escrow Agreement

     87   

 

-i-



--------------------------------------------------------------------------------

16.  

Fund Guarantee

     88    17.  

Comfort Letter

     89    18.  

Interpretation

     90   

Signatories

     1   

 

-ii-



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 6 November 2014

BETWEEN:

 

(1) ALYCHLO NV, a limited liability company incorporated under the laws of
Belgium, with registered office at Lembergsesteenweg 19, 9820 Merelbeke, and
registered under number 0895.140.645 (Alychlo);

 

(2) HOLDCO I BE NV, a limited liability company incorporated under the laws of
Belgium, with registered office at Jan Van Rijswijcklaan 162 B4, 2020 Antwerpen,
and registered under number 0838.053.769 (Holdco and together with Alychlo, the
Sellers); and

 

(3) PERRIGO COMPANY PLC, a public limited company incorporated under the laws of
Ireland, with registered office at Treasury Building, Lower Grand Canal Street,
Dublin, Ireland, registered with the Companies Registration Office under
number 529592 (Perrigo Topco).

BACKGROUND:

 

(A) At Completion Date, the Sellers will be the owner of 95.77 per cent. of the
issued and outstanding share capital of OMEGA PHARMA INVEST NV, a limited
liability company incorporated under the laws of Belgium, with registered office
at Venecoweg 26, 9810 Nazareth and registered under number 0439.658.834 (the
Company), of which 345,557,416 shares will be owned by Alychlo and 339,790,841
shares are and will be owned by Holdco (this aggregate amount of 685,348,257
shares referred to as the Shares).

The remaining shares of the issued and outstanding share capital of the Company,
being 30,243,983 shares, are held by the Company as treasury shares (the
Treasury Shares).

 

(B) On 17 July 2014, Perrigo Topco entered into a non-disclosure agreement with
the Sellers (the NDA), and subsequently received a “confidential overview” with
respect to the Group which has been prepared on behalf of the Sellers and is
dated July 2014 (the Information Pack).

 

(C) On 12 August 2014, Perrigo Topco submitted a non-binding offer to acquire
the Shares.

 

(D) From 7 September 2014 to 4 November 2014, the Purchaser, with certain
assistance of professional advisors, has performed a satisfactory due diligence
investigation with respect to the Group Companies and their business,
operations, assets, liabilities, legal, tax, commercial and accounting and
financial condition, consisting of analysing the Information Pack, a management
presentation on 25 September 2014, and the information contained in the Data
Room, as well as having meetings with the Sellers and members of the management
of the Group Companies, and asking certain written questions and receiving
answers (the Due Diligence Investigation).

 

(E) On 18 October 2014, Alychlo submitted a due diligence request list and
subsequently received as of 3 November 2014 information with respect to the
Purchaser Group (the Perrigo Information Pack). On 3 and 4 November 2014,
Alychlo, has performed a satisfactory limited due diligence investigation with
respect to the Purchaser Group, consisting of analysing the Perrigo Information
Pack as well as having meetings with the management of Perrigo Topco, and asking
certain questions and receiving certain answers.

 

(F) On 24 October 2014, the Purchaser submitted a non-binding offer to acquire
the Shares.

 

1



--------------------------------------------------------------------------------

(G) The Sellers wish to sell and the Purchaser wishes to purchase the Shares at
Completion on the terms and under the conditions set out in this Agreement (the
Transaction).

 

(H) The parties have agreed an arrangement providing for the allotment of the
Consideration Perrigo Shares to Alychlo as part of the consideration payable to
Alychlo for the Shares belonging to class A (the A Shares). The terms of the
arrangement provide that the consideration payable to Perrigo Topco for the
Consideration Perrigo Shares is to be provided by the transfer to Perrigo Topco
of all of the A Shares. The parties acknowledge and agree that this arrangement
applies only to the A Shares and is open to Alychlo as the only holder of A
Shares.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 In addition to terms defined elsewhere in this Agreement, the definitions
and other provisions in Schedule 18 apply throughout this Agreement, unless the
contrary intention appears.

 

1.2 In this Agreement, unless the contrary intention appears, a reference to a
Clause, sub-Clause, Recital or Schedule is a reference to a clause, recital or
schedule of or to this Agreement.

 

1.3 The Schedules form part of this Agreement.

 

1.4 The headings in this Agreement do not affect its interpretation.

 

1.5 No provision of this Agreement shall be interpreted against a Party solely
as a result of the fact that such Party was responsible for the drafting of such
provision, it being acknowledged that representatives of all Parties have
participated in drafting and negotiating this Agreement.

 

2. SALE AND PURCHASE OF THE SHARES

 

2.1 Subject to the terms and conditions of this Agreement, the Sellers shall
sell and the Purchaser shall purchase the Shares free from Encumbrances and
together with all rights attaching to them including the right to receive
dividends and any other distribution on the Shares paid or declared after
Completion.

 

2.2 The ownership of the Shares will be transferred to the Purchaser at
Completion against payment of the Purchase Consideration in accordance with the
provisions of Clause 3.

 

2.3 Each of the Sellers waives at Completion all rights of pre-emption and other
restrictions on transfer over the Shares owned by it for purposes of the
transfer of the Shares to the Purchaser in accordance with this Agreement.

 

2.4 The sale contemplated hereunder is indivisible and shall be valid only if it
applies to all of the Shares. No partial enforcement of this Agreement shall be
allowed.

 

3. INITIAL PURCHASE CONSIDERATION AND ADJUSTMENT

 

3.1 The initial purchase consideration for the sale of the Shares is the
aggregate of the Initial Holdco Consideration and the Initial Alychlo
Consideration (the Initial Purchase Consideration). The parties acknowledge and
agree that the Consideration Perrigo Shares are being issued in consideration or
part-consideration only in respect of the transfer to Perrigo Topco of the A
Shares.

 

2



--------------------------------------------------------------------------------

3.2 The Initial Purchase Consideration shall be increased with an amount equal
to an interest as from 30 September 2014 until the Completion Date, calculated
at the Applicable Rate calculated on an amount of EUR 2,480,000,000 which shall
accrue from day to day, and which shall be considered to be part of the purchase
consideration for the Shares.

 

3.3 The Initial Purchase Consideration, adjusted in accordance with Clause 3.2
(the Purchase Consideration) shall be payable on Completion Date to the Sellers,
it being understood that Holdco shall procure a payment of a cash escrow in
accordance with Clause 12.3(a) and Alychlo shall fulfil its obligations under
Clause 12.2 and, as the case may be, Clause 12.3(c).

 

3.4 The Initial Alychlo Consideration shall be paid to Alychlo and the Initial
Holdco Consideration shall be paid to Holdco. The amount payable to the Sellers
under Clause 3.2 shall be paid as follows: 51.234566 per cent. of such payment
shall be paid to Alychlo and 48.765434 per cent. shall be paid to Holdco.

 

4. CONDITION PRECEDENT

 

4.1 The sale and purchase of the Shares is conditional upon:

 

  (a) the relevant filings with the competition authorities set forth in
Schedule 6 (the Competition Authorities) having been made with respect to the
Transaction, and any required waiting periods (including any extensions thereof)
under any applicable competition laws having expired or having been terminated
or the Competition Authorities having given all relevant clearances and
approvals under the applicable competition laws for the Completion of the
Transaction (the Merger Control Condition);

 

  (b) no governmental authority or court having, on or before the Completion
Date, issued, promulgated, enforced or entered into an order, judgement, decree,
agreement or decision (whether temporary, preliminary or permanent) prohibiting
the transactions contemplated by this Agreement (including a governmental
authority or court with jurisdiction over the Group Companies or the Purchaser
prohibiting the transactions contemplated by this Agreement on the basis of a
breach by the Group Companies of Economic Sanctions Law);

 

  (c) no event having occurred, on or before the Completion Date, which
constitutes a material breach of any of the Key Sellers’ Warranties at the
Completion Date by reference to the facts and circumstances then existing (as if
references in the Key Sellers’ Warranties to the date of this Agreement were
references to the Completion Date);

 

  (d) no material breach by any of the Sellers of their obligations under this
Agreement having occurred on or before the Completion Date and remaining uncured
on the Completion Date;

 

  (e) since the date of this Agreement, there has not been any change,
development or event that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect and which is not
remedied prior to and continuing on the Completion Date; and

 

  (f) no material breach by Perrigo Topco or the Purchaser of their obligations
under this Agreement having occurred on or before the Completion Date and
remaining uncured on the Completion Date.

 

3



--------------------------------------------------------------------------------

The conditions referred to in Clauses 4.1(c), 4.1(d) and 4.1(e) are stipulated
to the sole benefit of the Purchaser and may be waived by the Purchaser at any
time. The waiving of any of the conditions set out in Clause 4.1(c) and 4.1(d)
shall not affect any rights under this Agreement, including the Purchaser’s
right to make a Claim. The waiver of the condition referred to in Clause 4.1(e)
shall prevent the Purchaser from making any Claim based on the underlying
change, effect, event, occurrence, state of facts or development of the Material
Adverse Effect.

The condition referred to in Clause 4.1(f) is stipulated to the sole benefit of
the Sellers and may be waived by the Sellers at any time. The waiving of the
condition set out in Clause 4.1(f) shall not affect any rights under this
Agreement.

The condition referred to in Clauses 4.1(b) is stipulated to the benefit of both
the Sellers and the Purchaser, and may only be waived by both the Purchaser and
the Sellers together.

The Parties agree that the Purchaser shall have the right to partially waive the
Merger Control Condition in relation to one or more Competition Authorities. If
the Purchaser exercises such right, it shall fully indemnify the Sellers and
hold the Sellers harmless for any liability which they would incur as a result
or in connection with such partial waiver.

 

4.2 Notwithstanding Article 1179 of the Belgian Civil Code (Burgerlijk
Wetboek/Code Civil), the satisfaction of the conditions referred to above shall
have no retroactive effect.

 

4.3 The Purchaser shall use its best efforts to procure that the Merger Control
Condition is satisfied as soon as possible, and furthermore the Purchaser shall:

 

  (a) make all relevant filings with the Competition Authorities under the
applicable competition laws for the Completion of the Transaction as soon as
reasonably possible after the date of this Agreement;

 

  (b) without prejudice to sub-Clause (d) below, use its best efforts to obtain
the relevant approvals of the Competition Authorities under the applicable
competition laws for the Completion of the Transaction as soon as reasonably
practicable, and shall promptly and adequately respond to any questions or
observations which the Competition Authorities may have;

 

  (c) bear all filing fees and other costs and expenses it incurs in relation to
the seeking to obtain the relevant approvals of the Competition Authorities
under the applicable competition laws for the Completion of the Transaction (for
the avoidance of doubt, each Party shall bear its own costs and expenses which
it may incur in relation to these approvals, e.g. professional advisory fees)
and bear all costs, penalties and fines resulting from not filing in any
jurisdiction where it is determined that a filing of any kind should have taken
place in relation with the Transaction; and

 

  (d) accept all conditions, obligations or other requirements imposed or
contained in any final decision of a Competition Authority with a view to remove
any impediments, restrictions or conditions that may affect or delay the
fulfilment of the Merger Control Condition, and in any event make any offer to
the Competition Authorities necessary to remedy the concerns of such Competition
Authorities.

 

4.4

The Purchaser shall keep the Sellers reasonably informed about the status and
progress of the relevant filings that are required to satisfy the Merger Control
Condition. To that end, the Purchaser shall prior to any notification provide
the Sellers a non-confidential draft filing and allow reasonable time to make
comments. The Purchaser shall also make available to the

 

4



--------------------------------------------------------------------------------

  Sellers a non-confidential version of any notification submitted with regard
to the Transaction to any competition authority. In particular, when a filing is
made on behalf of both the Purchaser and the Sellers, the Purchaser shall,
following its obligations under Clause 4.3 prepare such filing and take all
measures necessary to submit such filing to the relevant Competition Authority
on behalf of both the Purchaser and the Sellers. To this end, the Sellers shall
use their best efforts to provide the Purchaser, with all information and
assistance reasonably required by the Purchaser, it being understood that the
Sellers will not bear any costs in relation to these filings and that the
Sellers shall have no obligation to accept any obligations or requirements as
referred to in Clause 4.3(d).

 

4.5 Without prejudice to the undertakings of Clause 4.3, the Purchaser and the
Sellers shall, to the extent permitted by law, co-operate with one another in
good faith and provide such assistance as may reasonably be required with a view
to satisfying the Merger Control Condition, including providing all information
reasonably required by the other Parties in relation to their respective
businesses or the business of the Group Companies and providing to the
Competition Authorities all information required by them. Nothing in this
Clause 4.5 shall require a Party to provide another Party with information that
relates to its operations or is commercially sensitive to it.

 

4.6 Parties expressly acknowledge that the Purchaser’s compliance with any
condition, obligation or other requirement imposed or contained in any decision
of any Competition Authority or the effectuation of any offer made by the
Purchaser to any Competition Authority pursuant to Clause 4.3(d) will not result
in any change to the terms and conditions of this Agreement.

 

4.7 The Purchaser shall use its best efforts to procure that the Merger Control
Condition shall be satisfied at the latest nine (9) months after the date of
this Agreement (the Long Stop Date). If the Merger Control Condition is not
satisfied on or before the Long Stop Date, or any Competition Authority has
taken action or given indication that the Merger Control Condition will not be
satisfied on or before the Long Stop Date, then the Sellers or the Purchaser
shall have the right to terminate this Agreement (provided that the
non-satisfaction (or the confirmation of non-satisfaction) of the Merger Control
Condition is not due to the non-compliance by any of the Sellers (in case of a
termination by the Sellers) or the Purchaser (in case of a termination by the
Purchaser) with any of their obligations under Clause 4.3 or Clause 4.4), it
being understood that in such event:

 

  (a) except for the Surviving Provisions, all provisions of this Agreement
shall lapse and cease to have effect; but

 

  (b) neither the lapsing of those provisions nor their ceasing to have effect
shall affect any accrued rights or liabilities in respect of damages for
non-performance of obligations under this Agreement falling due for performance
prior to such lapse and cessation.

 

4.8 Within two (2) Business Days of the Merger Control Condition being
satisfied, the Purchaser will notify the Sellers thereof. If the Purchaser
becomes aware of the fact that the Merger Control Condition will not be
satisfied before the Long Stop Date, it will notify the Sellers within two
(2) Business Days of it becoming aware of such fact.

 

4.9 If

 

  (a) the Purchaser fails to comply with the obligations set out in Clause
4.3(d); or

 

  (b) Completion does not take place because the Purchaser fails to comply with
the Purchaser’s Completion Obligations; or

 

5



--------------------------------------------------------------------------------

  (c) the Merger Control Condition is not satisfied on or before the Long Stop
Date except in case this is solely due to the Sellers’ failure to comply with
their obligation mentioned in the last sentence of Clause 4.4 in relation to a
filing to be made on behalf of both the Purchaser and the Sellers;

and the Agreement is terminated by the Sellers in accordance with Clause 4.7 or
7.5, the Purchaser shall pay to the Sellers an aggregate lump sum break fee of
EUR 100,000,000, of which EUR 51,234,566 payable to Alychlo and EUR 48,765,434
payable to Holdco, each time in accordance with Clause 19 by wire transfer in
immediately available funds within five (5) Business Days from the Long Stop
Date (in case the payment is due on the basis of Clause 4.9(c)) or from the date
at which the Purchaser failed to comply with the relevant obligation (in case
the payment is due on the basis of Clauses 4.9(a) or (b) (the Break Fee).

Notwithstanding any other provisions of this Agreement, the Sellers shall at all
times have the right to seek specific performance of the Purchaser’s obligations
under this Agreement, including the obligations pursuant to Clauses 4.3 and 7.2,
it being understood that in such case the Break Fee shall not be due. The
Sellers acknowledge and agree that the Break Fee shall be a full compensation
for all their damages in relation to a termination of this Agreement or the
non-fulfilment of the Purchaser’s obligations hereunder and that they shall in
such case not be entitled to any additional damages. The Purchaser explicitly
acknowledges that the provisions of this Clause 4.9 are reasonable and necessary
to protect the legitimate interests of the Sellers.

 

5. PRE-COMPLETION COVENANTS

 

5.1 Sellers’ obligations in relation to the conduct of the business by the Group
Companies

 

  (a) Save as otherwise provided in this Agreement or as otherwise agreed by the
Purchaser (such approval not to be unreasonably withheld or delayed), each
Seller shall use all reasonable efforts to procure that, from the date of this
Agreement until Completion, the Group shall conduct its business in the ordinary
course.

 

  (b) Without prejudice to Clause 5.2 below, the Sellers shall procure that,
except with the written consent of the Purchaser (which consent shall not be
unreasonably withheld or delayed and which shall be deemed to be refused if no
response is received by the Sellers within five (5) Business Days following a
request from the Sellers), between the date of this Agreement and Completion, no
Group Company shall:

 

  (i) materially change its accounting procedures, principles or practices; or

 

  (ii) create any Encumbrance over its shares or assets (including the Treasury
Shares); or

 

  (iii) enter into any credits, loans or bank financings for an amount in excess
of EUR 3,000,000 up to an aggregate maximum of EUR 15,000,000 for all Group
Companies together, or fail to settle in accordance with the payment procedures
and timescales observed in the ordinary course of business by the Group
Companies any debts incurred by the Group Companies in the normal course of
trading; or

 

  (iv) repay any External Group Indebtedness before it is due; or

 

  (v) grant any guarantees, securities, indemnities or other agreement to secure
an obligation of a third party which if called would result in a cost to any
Group Company of EUR 3,000,000 or more up to an aggregate maximum cost of EUR
15,000,000 for all Group Companies together; or

 

6



--------------------------------------------------------------------------------

  (vi) have its articles of association or other constitutional documents
amended; or

 

  (vii) issue any securities; or

 

  (viii) declare, make or pay any dividend, return of capital or other
distribution to any member of a Seller’s Group; or

 

  (ix) be wound-up, merged or de-merged; or

 

  (x) approve the contribution or sale of its business, as a whole or in part;
or

 

  (xi) acquire an interest in any other company, dispose of an interest in any
Group Company or any Treasury Shares, or take or terminate a participation in
any partnership or joint venture; or

 

  (xii) incur any capital expenditure exceeding EUR 3,000,000 per expenditure
per Group Company or EUR 60,000,000 in aggregate for all Group Companies; or

 

  (xiii) enter into or terminate any contract or arrangement (i) which relates
to an aggregate commitment for any Group Company in excess of EUR 3,000,000, or
requires a termination notice in excess of 12 months, or (ii) which is not at
arm’s length terms; or

 

  (xiv) sell, license, otherwise dispose of, terminate its right to use of any
material asset of a Group Company; or

 

  (xv) sell, license, otherwise dispose of, terminate its right to use, fail to
renew or fail to take any action to defend or preserve any material Business IP
except in line with past practice; or

 

  (xvi) in connection with the Properties (i) terminate or serve any notice to
terminate or waive the terms of any lease, or (ii) enter into or vary any
agreement, lease or other commitment; or

 

  (xvii) make any change in the terms and conditions of employment of its
Employees (except changes resulting from amendments to applicable collective
bargaining agreements or applicable law), or terminate (except for good cause)
any Senior Employee; or

 

  (xviii) make any changes to any arrangements under which benefits are payable
on death, leaving employment or retirement in respect of Employees of any Group
Company; or

 

  (xix) enter into any (or modify any subsisting) agreement with any trade union
or any agreement that relates to any works council or similar body representing
Employees of the Group Companies; or

 

  (xx) agree to or permit the institution or settlement of any litigation where
it could result in a payment to or by a Group Company of EUR 1,500,000 or more,
except for the litigation mentioned in Schedule 12; or

 

7



--------------------------------------------------------------------------------

  (xxi) agree or permit the termination or the lapsing of any insurance policy
or agree to any changes to such insurance policies; or

 

  (xxii) agree, conditionally or otherwise, or resolve to do any of the
foregoing,

except where such measure or decision (i) is taken in the ordinary course of
business, (ii) is an intra-group transaction between the Group Companies,
(iii) is otherwise expressly provided for, contemplated or allowed in the
Transaction Documents, (iv) is listed in Schedule 11 to this Agreement or (v) is
required by applicable law, regulation or a court ruling or is required to
ensure that no Group Company business would cause a breach of any Economic
Sanctions Laws by either Party or to remedy such breach.

 

  (c) Furthermore, it is agreed that (i) in applying and enforcing
Clause 5.1(b), the Sellers and the Purchaser shall act towards each other in
accordance with the principles of reasonableness and fairness giving due
consideration to all relevant circumstances, and (ii) in urgent matters whereby
the operations or the assets of the Group are immediately threatened, the
Sellers may not be able to timely request the Purchaser’s consent, or await the
Purchaser’s response to such request, if these circumstances require immediate
action from the Sellers, but in such event the Sellers shall nevertheless inform
the Purchaser of any such situation as soon as reasonably practicable
thereafter.

 

5.2 No leakage

 

  (a) Each Seller covenants and undertakes to the Purchaser that, in the period
commencing on and from 30 September 2014 up to (and including) Completion, save
to the extent comprising Permitted Leakage:

 

  (i) no dividend or other distribution of profits or assets has been or will be
declared, paid or made by any Group Company, or would be treated as having been
paid or made by a Group Company, to or for the benefit of a member of a Seller’s
Group, any other shareholder in the Company or their Connected Persons;

 

  (ii) no payments or benefits have been or will be made or conferred by or on
behalf of a Group Company to or for the benefit of a member of a Seller’s Group,
any other shareholder in the Company or their Connected Persons;

 

  (iii) no share capital of a Group Company has been or will be redeemed,
repurchased or repaid or result in a payment to or an agreement or obligation to
make a payment to a member of a Seller’s Group, any other shareholder in the
Company or their Connected Persons;

 

  (iv) no amounts owed to a Group Company by a member of a Seller’s Group, any
other shareholder in the Company or their Connected Persons have been or will be
waived, deferred or released, and no transactions have been or will be entered
into between the Group Companies and any member of a Seller’s Group, any other
shareholder in the Company or their Connected Persons;

 

  (v) no liabilities have been or will be assumed or incurred (or any indemnity
given in respect thereof) by a Group Company for the benefit of a member of a
Seller’s Group, any other shareholder in the Company or their Connected Persons,
and no guarantee, indemnity or security has been or will be provided by any
Group Company in respect of the obligations or liabilities of any member of a
Seller’s Group, any other shareholder in the Company or their Connected Persons;

 

8



--------------------------------------------------------------------------------

  (vi) no assets, rights or other benefits have been or will be transferred by a
Group Company to a member of a Seller’s Group, any other shareholder in the
Company or their Connected Persons;

 

  (vii) no management, monitoring or other shareholder or director’s fees or
bonuses or payments of similar nature have been or will be paid by or on behalf
of a Group Company to or for the benefit of a member of a Seller’s Group, any
other shareholder in the Company or their Connected Persons;

 

  (viii) no payment of interest or principal in respect of any indebtedness owed
by any Group Company to any member of a Seller’s Group, any other shareholder in
the Company or their Connected Persons has been made or will be made, and no
changes have been or will be made to the terms of any borrowing between a member
of a Seller’s Group, any other shareholder in the Company or its Connected
Persons and the Group Companies;

 

  (ix) no payment has been made or will be made and no liability has been
incurred or will be incurred by any Group Company relating to the Transaction
(including any transaction or retention bonuses for management or advisers’ fees
(including investment bankers fees and legal fees) payable in connection with
the Transaction); and

 

  (x) no Group Company has agreed or committed or will agree or commit to do any
of the things set out in this sub-Clause 5.2(a) and no fees, costs or Taxes will
be incurred or paid by any Group Company as a result of the occurrence of any of
those matters set out in paragraphs (i) to (ix) above,

(together Leakage).

 

  (b) Subject always to Completion having taken place, in the event of a Leakage
having occurred, each Seller shall (in respect of itself and not in respect of
another Seller) on demand by the Purchaser (and in any case within ten
(10) Business Days after such demand) pay to the Purchaser (the Purchaser acting
for itself and as agent for the Group Companies), its proportion (equal to the
proportions mentioned in Clause 18.2) of an amount equal (on a euro for euro
basis) to the aggregate of (i) the amount of Leakage net of Tax savings, if any,
as a result of such Leakage, and (ii) interest on the amount of the Leakage from
the date on which such Leakage has taken place until the date on which the
undertaking to pay in accordance with this Clause 5.2(b) is fully satisfied, and
for these purposes interest be calculated at an annual rate of five (5)% which
shall accrue from day to day. A claim under this Clause 5.2(b) shall be the sole
remedy available to the Purchaser and the Group Companies arising (directly or
indirectly) in connection with a Leakage, and, for the avoidance of doubt, none
of the limitations set out in Clause 9 shall apply to any claim under this
Clause 5.2(b).

 

  (c) The Sellers will not be liable to make a payment under Clause 5.2(b),
unless the Purchaser has notified the Sellers in writing of a Leakage or the
claim under Clause 5.2(b), stating in reasonable detail the nature of the
Leakage and, if practicable, the amount claimed, on or before six (6) months
after the Completion Date. Each Seller shall notify the Purchaser in writing
promptly after becoming aware of the Leakage.

 

9



--------------------------------------------------------------------------------

5.3 Other obligations of the Parties

Between the date of this Agreement and Completion, the Parties shall not (and
shall procure that the members of the Purchaser’s Group and each Seller’s Group,
as applicable, shall not) take any action, or omit to take any action (other
than in exercising its rights under this Agreement), that would reasonably be
expected to prevent or materially delay the consummation of the Transaction.

 

5.4 Seller’s assistance to Purchaser’s debt and equity issue

 

  (a) The Sellers shall use reasonable best efforts to cause the Group Companies
and its representatives to provide, to the Purchaser and the Financing Parties
such cooperation reasonably requested by the Purchaser that is necessary, proper
or advisable in connection with the Financing, including:

 

  (i) as promptly as reasonably practical, furnishing the Purchaser and its
Financing Parties with such information as may be reasonably required so that
the Required Financial Information and other marketing material is complete and
correct in all material respects in light of the circumstances under which such
statements are made;

 

  (ii) the delivery of customary authorisation letters that authorise the
distribution of the confidential information memorandum to prospective lenders,
which letters shall contain a customary “10b-5” representation by the Company
with respect to the Group Companies and contain a representation that the
public-side version does not include material non-public information about the
Group Companies or their securities;

 

  (iii) assisting the Purchaser in the Purchaser’s preparation of pro forma
financial statements, year to date financial information and financial
information as of and for the most recently completed fiscal year, the most
recently completed fiscal quarter and the 12-month period ending on the last day
of the most recently completed four fiscal quarter period ended at least 45 days
before the Completion Date, prepared after giving effect to the transactions;

 

  (iv) the delivery of the Required Financial Information to the Purchaser,
using reasonable best efforts to cause the independent auditors who reviewed the
Required Financial Information to cooperate with respect to the Financing
(including the Specified Auditor Assistance), obtaining legal opinions in
connection with the Financing, and assisting in the preparation of offering
documents and road show presentations in connection with the Financing
(including the participation in due diligence calls or meetings and provision of
“back-up” information);

 

  (v) at least two Business Days prior to the Completion Date, providing all
documentation and information about the Group Companies as is reasonably
requested in writing by any Financing Party at least fifteen Business Days prior
to the Completion Date with respect to applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act, in connection with the Financing; and

 

  (vi) using commercially reasonable efforts to cooperate with any tender offer
and/or consent solicitation in connection with the transactions contemplated by
the Transaction Documents, including making any required filings with regulatory
authorities.

 

10



--------------------------------------------------------------------------------

  (b) The Company’s logos may be used in connection with the Financing, provided
that such logos are used solely in a manner that is not intended to or
reasonably likely to harm or disparage Sellers or the Group Companies or the
reputation or goodwill of Sellers or the Group Companies.

 

  (c) All external costs and expenses incurred by the Sellers or the Group
Companies as a result of any assistance provided by them pursuant to Clause
5.4(a) shall be borne by the Purchaser, provided any such individual costs and
expenses in excess of an amount of EUR 25,000 (other than PwC fees up to an
amount of EUR 250,000) having been approved by the Purchaser prior to such costs
or expenses having been incurred.

 

  (d) Nothing in this Clause 5.4 imposes any additional liability on the Sellers
under this Agreement in addition to the liability the Sellers may have under
Claims pursuant to Clause 9 or Clause 11. The Purchaser further (i) waives any
and all claims it may have with respect to the assistance offered by the Group
Companies’ management under this Clause 5.4 in providing the assistance
requested and (ii) the Purchaser shall indemnify the Group Companies’ management
for any third party claim in this respect, other than in case of fraud.

 

5.5 Purchaser’s obligation in relation to Financing and Bridge Financing

Without prejudice to the Purchaser’s obligations under Clause 4.1 and Clause 7
of this Agreement, the Purchaser shall use its best efforts to obtain the
proceeds of the Financing and/or, if required to meet its obligations under this
Agreement and each of the Purchaser’s Completion Documents and to satisfy any
payment obligations to be made by or on behalf of it in connection with
Completion, the Bridge Financing, including:

 

  (a) maintaining in effect any commitment letters in relation to the Financing
and, as long as the Bridge Financing is needed to enable the Purchaser to meet
its obligations under this Agreement and each of the Purchaser’s Completion
Documents and to satisfy any payment obligations to be made by or on behalf of
it in connection with Completion, the Bridge Commitment Letter, and in each case
enforcing its rights thereunder; provided that Purchaser may (x) amend, restate,
supplement or otherwise modify the commitment letters to add or replace lenders,
lead arrangers, bookrunners, syndication agents or similar entities or to
increase the amount of the Financing or the Bridge Financing, as applicable, or
(y) otherwise replace, amend, restate, supplement or otherwise modify the
commitment letters so long as, in each case of any such amendment, restatement,
supplement or other modification that imposes new or additional conditions or
otherwise expands, amends or modifies any of the conditions to the receipt of
the Financing or the Bridge Financing, such action will not delay or prevent
Completion, or impair the availability of the Financing or the Bridge Financing
on Completion, as applicable;

 

  (b) negotiating definitive agreements (the Definitive Agreements) with respect
to the Financing and/or, if required to meet its obligations under this
Agreement and each of the Purchaser’s Completion Documents and to satisfy any
payment obligations to be made by or on behalf of it in connection with
Completion, the Bridge Financing;

 

11



--------------------------------------------------------------------------------

  (c) satisfying (or obtaining the waiver of) on a timely basis all funding and
related conditions in the Definitive Agreements and complying in all material
respects with its obligations thereunder; and

 

  (d) if all funding and related conditions under the Definitive Agreements have
been satisfied or waived and the Purchaser is required to consummate the
Transaction pursuant to Clauses 4 and 7 of this Agreement, the Purchaser shall
enforce its rights to consummate the Financing or the Bridge Financing, as
applicable.

 

5.6 Employee information and consultation

The Sellers undertake to and procure that the Group Companies have proceeded or
shall proceed with information and consultation obligations towards employee
representative bodies as may be required under applicable law in connection with
the Transaction. Any communication to employee representative bodies in that
respect shall be agreed between Parties prior to it being communicated.

 

6. REPAYMENT OF THE EXTERNAL GROUP INDEBTEDNESS

 

6.1 The Purchaser acknowledges that the External Group Indebtedness may need to
be prepaid prior to the scheduled date for repayment in accordance with the
relevant applicable terms further to the change of control over the Company. The
Purchaser shall procure that it will be solely responsible to take all necessary
steps as required in this respect under the applicable contractual documentation
in relation to the External Group Indebtedness.

 

6.2 On Completion, the Purchaser shall notify (or procure for notice to be given
by the relevant Group Company to) the relevant lenders, noteholders, bondholders
or agents as set out in the overview of notice details to be provided by the
Seller in accordance with Clause 6.3, of the occurrence of the Transaction or
the occurrence of the change of control relating to the Company, Omega Pharma NV
or the relevant Group Company (as applicable) triggered as a result of the
Transaction, and/or proceed with the publication of the occurrence of the
relevant change of control on its website or the website of Omega Pharma NV (as
applicable), in each case if and as required under and in accordance with the
applicable terms of the contractual documents pertaining to any External Group
Indebtedness.

 

6.3 The Sellers shall procure that, between the date of this Agreement and
Completion, the Purchaser’s Group and its representatives are provided with such
assistance (including the provision of the necessary information) as they may
reasonably request from the Sellers and/or the Group Companies in order for the
Purchaser to comply with the provisions set out in Clauses 6.1 and 6.2 and for
the Purchaser and the Group Companies to prepare for any prepayment of any
External Group Indebtedness. In particular, the Sellers shall provide the
Purchaser at the latest ten Business Days prior to the Completion Date with
(i) an overview of all amounts that will or may become due under the External
Group Indebtedness in case of a (p)repayment of such External Group Indebtedness
on the Completion Date and (ii) the notice details of the relevant lenders,
noteholders, bondholders or agents referred to in Clause 6.2.

 

7. COMPLETION

 

7.1 Subject to the terms and conditions of this Agreement, Completion shall take
place at the offices of Allen & Overy LLP, Brussels on the fifth (5th) Business
Day after the later of:

 

  (i) the date on which the Merger Control Condition is satisfied; or

 

12



--------------------------------------------------------------------------------

  (ii) the earlier of (A) the date on which the Financing has been completed or
(B) 13 March 2015,

(the Completion Date).

At any time as from the day on which the Merger Control Condition is satisfied
until the Long Stop Date, the Purchaser (but not the Sellers) will have the
right to notify the Sellers that Completion will take place on the fifth
(5th) Business Day following the date of the notification irrespective whether
the Financing or the Bridge Financing has completed.

Parties may mutually agree any other time, date or place in respect of the
Completion.

 

7.2 At Completion, Perrigo Topco and the Purchaser shall, and where applicable
shall cause:

 

  (a) deliver to the Sellers proof that the Merger Control Condition has been
satisfied;

 

  (b) pay the Purchase Consideration (including delivering the Consideration
Perrigo Shares to Alychlo) to the Sellers in accordance with the provisions of
Clause 3 and Clause 19;

 

  (c) submit in escrow to the escrow agent in accordance with the Share Escrow a
number of certificates representing the relevant number of Consideration Perrigo
Shares in name of Alychlo;

 

  (d) deliver to Alychlo the Share Escrow agreement, duly executed by Perrigo
Topco;

 

  (e) deliver to Alychlo an extract of the minutes of a meeting of the board of
directors of Perrigo Topco (duly convened and held) at which the issue and
allotment of the Consideration Perrigo Shares to Alychlo and the entry into
Perrigo Topco’s register of members of Alychlo’s name as the holder of the
Consideration Perrigo Shares were approved, certified as a true copy by a
director or the secretary of Perrigo Topco;

 

  (f) deliver to Alychlo (or as Alychlo may direct) the duly executed share
certificate (including a legend reflecting the lock-up arrangements set out in
the lock-up agreement) in respect of the Consideration Perrigo Shares made out
to Alychlo;

 

  (g) deliver to Alychlo the lock-up agreement in the form set out in Schedule
9, duly executed by Perrigo Topco;

 

  (h) deliver to Alychlo the registration rights agreement in the form set out
in Schedule 10, duly executed by Perrigo Topco;

 

  (i) deliver to Holdco the Cash Escrow agreement, duly executed by Perrigo
Topco;

 

  (j) record the transfer of the Shares in the Company’s share register and duly
sign the register to that effect; and

 

  (k) provide the Sellers with a confirmation of receipt of the Company’s share
register,

together referred to as the Purchaser’s Completion Obligations.

 

7.3 At Completion, simultaneously with the receipt by the Sellers of the
Purchase Consideration, in accordance with the provisions of Clause 3, the
Sellers shall:

 

13



--------------------------------------------------------------------------------

  (a) procure the delivery to the Purchaser of a receipt for the Purchase
Consideration in the form attached in Schedule 2;

 

  (b) deliver to the Purchaser the Share Escrow agreement, duly executed by
Alychlo, including, as applicable, the Additional Share Escrow agreement;

 

  (c) deliver to the Purchaser the Cash Escrow agreement, duly executed by
Holdco and Hao Investments S.à r.l.;

 

  (d) procure the delivery to the Purchaser of the Fund Guarantee and the
Comfort Letter, duly executed by Waterland Private Equity Fund V C.V., except if
a notification has been given by the Purchaser pursuant to Clause 12.3(c);

 

  (e) deliver to the Purchaser the lock-up agreement relating to the
Consideration Perrigo Shares which shall be in the form set out in Schedule 9,
duly executed by Alychlo;

 

  (f) deliver to the Purchaser the registration rights agreement relating to the
Consideration Perrigo Shares which shall be in the form set out in Schedule 10,
duly executed by Alychlo;

 

  (g) deliver to the Purchaser an agreement, substantially in the form as set
out in Schedule 7 duly signed by the Company and Mr Marc Coucke, pursuant to
which Mr Marc Coucke personally undertakes to comply with the non-compete and
non-solicit obligations set out in Clause 13.2;

 

  (h) procure the delivery to the Purchaser of a copy of the resignation letters
substantially in the form attached in Schedule 4, effective on Completion, for
those directors identified in Part 2 of Schedule 4; and

 

  (i) record the transfer of the Shares in the Company’s share register and duly
sign the register to that effect; and

 

  (j) procure the payment of the Cash Escrow in accordance with Clause
12.3(a)(i),

together referred to as the Sellers’ Completion Obligations.

 

7.4 Breach of Completion Obligations

 

  (a) The effectiveness of each of the Purchaser’s Completion Obligations is
conditional upon the fulfilment of all of the Sellers’ Completion Obligations
and vice versa.

 

  (b) If the Sellers or the Purchaser fail to comply with any of the Sellers’
Completion Obligations respectively the Purchaser’s Completion Obligations, then
all Completion Obligations that have already been fulfilled shall be deemed null
and void.

 

  (c) If Completion does not take place on the Completion Date because a Seller
or the Purchaser fails to comply with the Sellers’ Completion Obligations or the
Purchaser’s Completion Obligations (as applicable), the complying Party shall
have the right, by giving written notice to the non-complying Party, (i) to
effect the Completion so far as practicable having regard to the defaults which
have occurred, (ii) to fix a new date for Completion (in which case this
Clause 7 shall apply to the Completion as so deferred, and such new date shall
be interpreted as being the Completion Date), or (iii) to terminate this
Agreement.

 

14



--------------------------------------------------------------------------------

7.5 If a Party elects to terminate this Agreement pursuant to Clause 7.4(c):

 

  (a) except for the Surviving Provisions, all provisions of this Agreement
shall lapse and cease to have effect; but

 

  (b) neither the lapsing of those provisions nor their ceasing to have effect
shall affect any accrued rights or liabilities in respect of damages for
non-performance of obligations under this Agreement falling due for performance
prior to such lapse and cessation; and

 

  (c) if the Purchaser is the non-complying Party, the Purchaser must pay the
Break Fee pursuant to Clause 4.9.

 

8. SELLERS’ WARRANTIES

 

8.1 Each of the Sellers warrants to the Purchaser that, subject to the
provisions of this Agreement and in particular to the provisions of Clause 9,
(i) each of the statements set out in Schedule 5 (the Sellers’ Warranties) is
true and accurate at the date of this Agreement (or at such earlier date as is
expressly indicated in such statement), and (ii) each of the Key Sellers’
Warranties (except the Key Sellers’ Warranty in clause 3.2 of Schedule 5 to the
extent relating to the directors or the registered office of the Group
Companies) shall be true and accurate on Completion Date (by reference to the
facts and circumstances then existing as if references in the Sellers’
Warranties to the date of this Agreement were references to the Completion
Date).

 

8.2 Subject to the limitations set out in this Agreement, the Sellers shall
indemnify the Purchaser for any Loss incurred by the Purchaser, arising from any
breach of the Sellers’ Warranties.

 

9. LIMITATIONS AND CLAIMS

 

9.1 Disclosed Information

The information Fairly Disclosed in any document contained in the Data Room (the
Disclosed Information) shall be deemed disclosed to the Purchaser.

 

9.2 Exclusions

The Sellers shall not be liable in respect of a Claim insofar, and to the extent
only in which, the matter or circumstance giving rise to the Claim:

 

  (a) is Fairly Disclosed in the Disclosed Information as of the date of this
Agreement, provided that for each of (i) the Tax related Sellers’ Warranties
mentioned in clauses 22.6 up to 22.10 in Schedule 5 and (ii) the XLS Agreement
related Sellers’ Warranty in clause 11.4 in Schedule 5 none of the matters or
circumstances contained in the Disclosed Information will limit the Sellers’
liability in respect of a Claim; or

 

  (b) is set forth in this Agreement; or

 

  (c) (i) was taken into account in the Last Accounts or (ii) is otherwise
reflected in the Last Accounts (including without limitation by way of a
provision, allowance or reserve in each case only to the extent such provision,
allowance or reserve was specifically made; or

 

15



--------------------------------------------------------------------------------

  (d) would not have arisen (or would have been reduced) but for a change in
legislation or a change in the interpretation of legislation on the basis of
case law made after the date of this Agreement or any amendment to or the
withdrawal of any administrative ruling or written guideline (included any
change thereof by Tax Authorities), in either case occurring after the date of
this Agreement, whether or not that change, amendment or withdrawal purports to
be effective retrospectively in whole or in part; or

 

  (e) would not have arisen (or would have been reduced) but for any change
after Completion of (i) the date to which any Group Company makes up its
accounts, or (ii) in the bases, methods, principles or policies of accounting of
any Group Company; or

 

  (f) would not have arisen (or would have been reduced) but for any act or
omission of the Sellers or any Group Company on or before Completion carried out
at the written request or with the written approval of the Purchaser, or any act
or omission of the Purchaser or any Group Company after Completion.

 

9.3 Acknowledgements by Perrigo Topco and the Purchaser

Perrigo Topco and the Purchaser (if not Perrigo Topco itself) acknowledge and
agree that:

 

  (a) the Sellers’ Warranties are the only representations and warranties given
by the Sellers or any other member of a Seller’s Group, and on which Perrigo
Topco and the Purchaser may rely in entering into this Agreement;

 

  (b) no other statement, promise, estimate, forecast, opinion or projection
made by or on behalf of the Sellers or any member of a Seller’s Group may form
the basis of, or be pleaded in connection with, any claim under or in connection
with this Agreement;

 

  (c) without prejudice to the generality of the foregoing, the Sellers do not
make any representation as to the accuracy of the forecasts, estimates,
projections, statements of intent or statements of opinion provided to Perrigo
Topco, the Purchaser or any of their directors, officers, employees, agents or
advisors;

 

  (d) whenever a representation or warranty is made specifically concerning a
certain matter, such specific matter shall be deemed excluded from the scope of
more general representations and warranties dealing with the same subject
matter; and

 

  (e) so far as they are aware, on the date of this Agreement, there are no
matters or circumstances which would entitle Perrigo Topco or the Purchaser to
Claim for a breach of the Sellers’ Warranties and that such awareness would
constitute an exclusion to any liability of the Sellers for any Claim.

 

9.4 Notice and access

 

  (a) If the Purchaser (whether through any Group Company or otherwise) becomes
aware of a matter or circumstance which may give rise to a Claim, the Purchaser
shall give notice to the Sellers specifying the relevant facts (including,
without limitation, the Purchaser’s estimate, on a without prejudice basis, of
the amount of such Claim) as soon as reasonably practicable (and in any event
within thirty (30) Business Days) after the Purchaser (whether through any Group
Company or otherwise) becomes aware of that matter or circumstance. The Sellers
shall not be liable for the increase of Losses in respect of a Claim to the
extent that the increase results from a failure by the Purchaser to give timely
notice as contemplated by this Clause 9.4(a).

 

16



--------------------------------------------------------------------------------

  (b) The notice must include (a) detailed evidence on which the Purchaser
relies for making the Claim, including the provisions of this Agreement on which
the Claim is based, (b) the Purchaser’s estimate of the amount of the Claim and
a statement of the Losses suffered, and (c) all information available to the
Purchaser (whether through any of the Group Companies or otherwise) and
reasonably necessary to enable the Sellers to assess the merits of the Claim.

 

  (c) In connection with any Claim made against the Sellers,

 

  (i) the Purchaser shall afford the Sellers and their advisers reasonable
access to the relevant Group Company’s registered office and to any other
premises owned or leased by the relevant Group Company, upon reasonable advance
notice and during normal business hours;

 

  (ii) the Purchaser shall allow the Sellers and their advisers to meet with
relevant Group Company’s management, upon reasonable advance notice and during
normal business hours;

 

  (iii) the Purchaser shall allow the Sellers and their advisers to investigate
the matters or circumstances alleged to give rise to such Claim, as the Sellers
may deem necessary or desirable; and

 

  (iv) the Purchaser shall allow the Sellers and their advisers to examine and
copy all relevant contracts, books and records, and other documents and data,

to the extent relating directly to the matters or circumstances referred to in
the Claim, as the Sellers and their advisers may reasonably request, subject to
the Sellers agreeing to use the information and documents only for the purpose
of investigating and defending such Claim.

 

9.5 Calculation of Loss

 

  (a) Any Loss incurred by a Group Company shall be regarded as being incurred
by the Purchaser in the same amount without prejudice to the right for the
Purchaser to demonstrate and claim for additional damages.

 

  (b) In calculating the Loss, there shall be taken into account (i) the amount
by which any Taxation, for which the Purchaser or the relevant Group Company is,
now or in any of the three years following the year in which the Loss occurs,
accountable or liable to be assessed, is or may be reduced or extinguished as a
result of the matter or circumstance giving rise to the relevant Claim (but
taking into account any payment received under this Agreement), such Taxation to
be calculated on the basis of rates of Taxation prevailing at the time of the
Claim, and (ii) the amount which the relevant Group Company receives under any
insurance policy (or would have been so entitled had it maintained in force its
insurance cover current at Completion) in respect of the matter or circumstance
giving rise to a Claim.

 

9.6 Financial limits

The liability of the Sellers shall be limited as follows:

 

17



--------------------------------------------------------------------------------

  (a) the Sellers shall not be liable in respect of any Claim in respect of
which the amount of Losses to which the Purchaser would otherwise be entitled is
less than EUR 1,500,000, it being understood that (i) if that threshold is
exceeded, the liability of the Sellers shall be for the full amount of the
Losses (and not only for the excess) and (ii) the Purchaser shall be entitled to
aggregate Claims arising out of similar facts or circumstances for the purposes
of determining whether this threshold has been exceeded;

 

  (b) the Sellers shall not be liable in respect of any Claim except to the
extent that the aggregate amount of Losses to which the Purchaser would
otherwise be entitled resulting from any and all Claims (other than Claims
disregarded pursuant to Clause 9.6(a)) exceed in aggregate EUR 20,000,000, it
being understood that, if that amount is exceeded, the liability of the Sellers
shall be for the full amount of the Losses (and not only for the excess);

 

  (c) subject to the provisions of Clause 9.6(d), the maximum aggregate
liability of the Sellers arising out of or in connection with any Claim for a
breach of the Sellers’ Warranties shall not exceed, in the aggregate, EUR
248,000,000 (whereby the maximum aggregate liability for each individual Seller
is as follows: Alychlo: EUR 127,061,724 and Holdco: EUR 120,938,276); and

 

  (d) the maximum aggregate liability of the Sellers in connection with the
Title Warranties shall not exceed EUR 2,480,000,000 (whereby for the avoidance
of doubt the maximum aggregate liability for each individual Seller is as
follows: Alychlo: EUR 1,268,033,738 and Holdco: EUR 1,211,966,262).

 

9.7 Time limits

 

  (a) The liability of the Sellers shall terminate:

 

  (i) in respect of all Claims relating to the Sellers’ Warranties set out in
Clause 22 of Schedule 5 of this Agreement, on the date which is 3 months after
the date upon which the right of the Tax Authorities to assess or claim Taxes in
respect of the matter or circumstances giving rise to the relevant Claim is
barred by all applicable statutes of limitation;

 

  (ii) in respect of all Claims relating to Title Warranties, 10 years after the
Completion Date; and

 

  (iii) in respect of all Claims relating to all other Sellers’ Warranties, 15
months after the Completion Date,

except in respect of any Claim for which the Purchaser, acting in good faith,
has given notice to the Sellers before such date in accordance with the
provisions of this Agreement.

 

  (b) The liability of the Sellers in respect of any Claim shall in any event
terminate if proceedings pursuant to Clause 26 in respect of it have not been
commenced within six (6) months after the giving of notice of that Claim.

 

18



--------------------------------------------------------------------------------

9.8 Reduction in Purchase Consideration

Any payment made by the Sellers in respect of a Claim or in accordance with the
provisions of Clause 5.2(b) shall be deemed to be a reduction in the
consideration paid by the Purchaser for the Shares.

 

9.9 Third Party Claims

If a potential Claim arises as a result of, or in connection with, a claim
relating to a liability or alleged liability of a Group Company to a third party
(a Third Party Claim), then the Sellers may, provided that the Sellers have
first recognised in writing their liability towards the Purchaser under such
Claim and agreed to indemnify the Purchaser in full (subject to any limitations
applicable to such Claim pursuant to this Clause 9), at any time before any
final compromise, agreement, expert determination or non-appealable decision of
a court or tribunal of competent jurisdiction is made in respect of the Third
Party Claim or the Third Party Claim is otherwise disposed of, give notice to
the Purchaser that it elects to assume the conduct of the dispute, compromise,
defence or appeal of the Third Party Claim provided that such conduct does not
trigger any present or future substantial restrictions on any Group Company to
conduct its business (other than those set out in this Clause 9.9).

In such event:

 

  (a) the Purchaser must procure that each relevant Group Company makes
reasonably available to the Sellers such persons and all such reasonable
information as the Sellers may request which is necessary for assessing,
contesting, disputing, defending, appealing or compromising the Third Party
Claim;

 

  (b) the Purchaser must procure that each relevant Group Company takes such
reasonable action to assess, contest, dispute, defend, appeal or compromise the
Third Party Claim as the Sellers may reasonably request and does not make any
admission of liability, settlement or compromise in relation to the Third Party
Claim without the Sellers’ prior written consent (such consent not to be
unreasonably withheld); and

 

  (c) the Sellers shall keep the Purchaser informed of the progress of the Third
Party Claim and provide the Purchaser with copies of all relevant documents and
such other information in their possession as may be requested by the Purchaser.

To preserve its right to bring and/or maintain a Claim against the Sellers, the
Purchaser shall, and shall procure that the Group Companies shall comply with
this Clause 9.9.

No member of the Purchaser’s Group or of the Group shall be required to take any
action or refrain from taking any action pursuant to this Clause 9.9, if the
action or omission requested would be materially prejudicial to the business of
the Purchaser’s Group or the Group, each time taken as a whole.

 

9.10 Progress of Third Party Claims

If a potential Claim arises as a result of, or in connection with, a Third Party
Claim, the Purchaser must, until the earlier of such time as the Sellers give
any notice as contemplated by Clause 9.9 and such time as any final compromise,
agreement, expert determination or non-appealable decision of a court or
tribunal of competent jurisdiction is made in respect of the Third Party Claim
or the Third Party Claim is otherwise finally disposed of:

 

19



--------------------------------------------------------------------------------

  (a) procure that each relevant Group Company consults with the Sellers, and
takes account of the reasonable requirements of the Sellers, in relation to the
conduct of any dispute, defence, compromise or appeal of the Third Party Claim;

 

  (b) keep, or procure that each relevant Group Company keeps, the Sellers
promptly informed of the progress of the Third Party Claim and provide, or
procure that each relevant Group Company provides, the Sellers with copies of
all relevant documents and such other information in the Purchaser’s or a Group
Company’s possession as may be reasonably requested by the Sellers; and

 

  (c) procure that each relevant Group Company shall not cease to defend the
Third Party Claim or make any admission of liability, settlement or compromise
in relation to the Third Party Claim,

To preserve its right to bring and/or maintain a Claim against the Sellers, the
Purchaser shall, and shall procure that the Group Companies shall comply with
this Clause 9.10.

No member of the Purchaser’s Group or of the Group shall be required to take any
action or refrain from taking any action pursuant to this Clause 9.10, if the
action or omission requested would be materially prejudicial to the business of
the Purchaser’s Group or the Group, each time taken as a whole.

 

9.11 Provision of information

Nothing in Clauses 9.9 or 9.10 shall require the provision by any person of any
information to the extent such provision would contravene any applicable law or
regulation.

 

9.12 Duty to mitigate and right to remedy

 

  (a) Nothing in this Agreement shall relieve the Purchaser from its duty under
applicable law to mitigate any Loss incurred by it or any Group Company as a
result of any matter or circumstance giving rise to a Claim. The Purchaser
undertakes to take all reasonable steps and give all reasonable assistance to
mitigate any such Loss.

 

  (b) If the matter or circumstance giving rise to a Claim is capable of remedy,
the Purchaser shall procure that the Sellers are given a thirty (30) Business
Day period during which the Sellers have the right (but not the obligation) to
remedy the relevant matter or circumstance and the Purchaser shall, without
prejudice to the Purchaser’s duty to mitigate the Loss, provide, and shall
procure that the Group Companies shall provide, all reasonable assistance to the
Sellers to remedy the relevant matter or circumstance.

 

9.13 Subsequent and alternative recovery

If:

 

  (a) the Sellers make a payment in respect of a Claim (the Damages Payment);

 

  (b) at any time after the making of such payment any Group Company or the
Purchaser receives any sum other than from the Sellers (or any quantifiable
benefit) or makes any savings, which would not have been received or made but
for the matter or circumstance giving rise to that Claim (the Third Party Sum),
and such Third Party Sum was not taken into account in calculating the Damages
Payment; and

 

20



--------------------------------------------------------------------------------

  (c) the aggregate of the Third Party Sum (less any reasonable external costs
and expenses incurred by any member of the Group or the Purchaser’s Group in
respect of such a sum) and the Damages Payment exceeds the amount required to
compensate the Purchaser or the Group Company concerned, as the case may be, in
full for the Loss which gave rise to the Claim in question (such excess being
the Excess Recovery),

the Purchaser shall, promptly after receipt of the Third Party Sum, repay to the
Sellers an amount equal to the lower of (i) the Excess Recovery, and (ii) the
Damages Payment (it being understood that such amount shall be paid in the
following proportions: 51.234566 per cent. to Alychlo and 48.765434 per cent. to
Holdco).

If, before the Sellers make a payment in respect of a Claim, any Group Company
or the Purchaser becomes entitled to receive a sum from a third party (whether
by payment, discount, credit, relief, insurance or otherwise) as a result of the
matter or circumstance giving rise to the relevant Claim, then the Purchaser
shall take all reasonable steps to recover such sum from such third party as
soon as possible. Any sum which the Purchaser or any Group Company concerned
shall have effectively received, shall be taken into account in calculating the
Damages Payment (if any) to be made by the Sellers in respect of the relevant
Claim.

 

9.14 Insurance

Clause 9.13 shall apply to Third Party Sums received from insurers.

 

9.15 Waiver of set-off

The Purchaser waives any and all rights of set-off, counterclaim, deduction or
retention against or in respect of any of its payment obligations under this
Agreement or any of the other Transaction Documents which it might otherwise
have by virtue of any Claim.

 

9.16 Contingent liabilities

The Sellers shall not be liable in respect of any liability which is contingent
unless and until such contingent liability becomes an actual liability which is
due and payable, provided, however, that this Clause shall not have the effect
of preventing the Purchaser from validly making a Claim in respect of a
contingent liability within the time limit specified in Clause 9.7 even though
it has not yet become an actual liability (and any subsequent Claim for the
actual liability shall be deemed timely made even if the time limits are
exceeded), except:

 

  (a) in case such contingent liability does not relate to a Third Party Claim
and does not become an actual liability within 9 months after the Purchaser
having made a Claim for it; or

 

  (b) in case such contingent liability relates to a Third Party Claim for which
the Sellers have not assumed liability in accordance with Clause 9.9 and the
relevant third party does not initiate legal proceedings within 18 months after
the Purchaser having made a Claim for it;

such Claim shall lapse whereby the Sellers shall have no further liabilities
whatsoever for the subject matter of such Claim.

 

9.17 Double recovery

Notwithstanding any other provisions of this Agreement, the Purchaser shall not
be entitled to recover from the Sellers the same Loss more than once.

 

21



--------------------------------------------------------------------------------

9.18 No claim against the Purchaser’s Group or the Group

The Sellers undertake to the Purchaser that, except in the case of fraud
(dol/bedrog) within the meaning of article 1116 of the Belgian Civil Code, they
have no rights against any present or former employee, director, agent, or
officer of any Group Company on whom it may have relied before agreeing any term
of or before entering into this Agreement or any other Transaction Document
(including in relation to any information supplied in connection with the
Seller’s Warranties).

 

9.19 Title Claims

 

  (a) None of the limitations set out in Clauses 9.1, 9.2, 9.3, 9.5, 9.6 (other
than Clause 9.6(d)), and 9.7 (other than Clause 9.7(a)(ii)) shall apply to any
breach of a Title Warranty.

 

  (b) For the avoidance of doubt, the limitations set out in Clauses 9.6(d) and
9.7(a)(ii) shall apply to any breach of a Title Warranty.

 

9.20 No limitations for fraud

None of the limitations contained in this Clause 9 shall apply to any claim to
the extent that the claim (or the delay in discovery of it) is the consequence
of, or is increased as a consequence of, fraud (dol/bedrog) within the meaning
of article 1116 of the Belgian Civil Code, by a Seller, any other member of a
Seller’s Group, any member of the Group, or any of its or their Connected
Persons.

 

10. PERRIGO TOPCO AND PURCHASER’S WARRANTIES AND UNDERTAKINGS

 

10.1 Perrigo Topco and the Purchaser (if not Perrigo Topco itself) each jointly
and severally warrant to the Sellers that at the date of this Agreement and
again on the Completion Date:

 

  (a) they are validly existing under the laws of their country of
incorporation;

 

  (b) they have the power to execute this Agreement and each of the other
Transaction Documents to be entered into by Perrigo Topco and the Purchaser on
or before Completion (the Purchaser’s Completion Documents) and have taken or,
in the case of the Purchaser’s Completion Documents, will at the time of
execution have taken, all action necessary to authorise such execution and the
performance of such obligations;

 

  (c) they have, save as otherwise provided in this Agreement, obtained all
authorisations and taken all action required, to sign this Agreement and perform
its obligations hereunder;

 

  (d) this Agreement constitutes and, each of the Purchaser’s Completion
Documents will, when executed, constitute legal, valid and binding obligations
of Perrigo Topco and the Purchaser in accordance with its terms;

 

  (e)

the execution and delivery by Perrigo Topco and the Purchaser of this Agreement
and each of the Purchaser’s Completion Documents and the performance of the
obligations of Perrigo Topco and the Purchaser under it and each of them do not
and will not conflict with or constitute a default under any provision of:
(i) the constitutional documents of Perrigo Topco or the Purchaser, (ii) any
agreement or instrument to which Perrigo Topco or the Purchaser is a party or by
which Perrigo

 

22



--------------------------------------------------------------------------------

  Topco or the Purchaser is bound and which is material in the context of the
Transaction, or (iii) any law, lien, lease, order, judgment, award, injunction,
decree, ordinance or regulation or any other restriction of any kind or
character by which Perrigo Topco or the Purchaser is bound;

 

  (f) except for the Merger Control Condition, all authorisations from, and
notices or filings with, any governmental or other authority that are necessary
to enable Perrigo Topco or the Purchaser to execute, deliver and perform its
obligations under this Agreement and each of the Purchaser’s Completion
Documents have been obtained or made (as the case may be) and are in full force
and effect and all conditions of each such authorisation have been complied
with;

 

  (g) the Consideration Perrigo Shares will, on the Completion Date, (i) be
validly authorised, issued and fully paid without violating any preemptive or
similar rights, (ii) rank pari passu with the existing ordinary shares of
Perrigo Topco, and (iii) carry the right to receive in full all distributions
and dividends declared, made or paid after Completion (it being understood that
this warranty is only given by Perrigo Topco and the Purchaser to Alychlo on the
Completion Date);

 

  (h) Perrigo Topco undertakes to ensure that at Completion Perrigo Topco shall
maintain sufficient authorized but unissued share capital so as to be in a
position to issue all of the Consideration Perrigo Shares at Completion.

 

  (i)

Perrigo Topco (or its predecessor) has timely filed or received the appropriate
extension of time within which to file with the Securities and Exchange
Commission all forms, reports, schedules and other documents required to be
filed by it (or its predecessor) for the three year period prior to the date of
this Agreement or the Completion Date, as applicable, under the Exchange Act or
the Securities Act (such documents, as supplemented and amended since the time
of filing, collectively, the Perrigo SEC Documents). The Perrigo SEC Documents,
including any financial statements or schedules included therein, at the time
filed (and, in the case of proxy statements, on the dates of mailing) (i) did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be,
subject in the case of sub-Clauses 10.1(i)(i) and (ii) to amendments or
restatements filed with the Commission prior to the date of this Agreement. The
financial statements of Perrigo Topco (or its predecessor) included in the
Perrigo SEC Documents at the time filed (and, in the case of proxy statements,
on the dates of mailing) complied as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto as were in effect on the date of such
financial statements, were prepared in accordance with the applicable
requirements of GAAP as in effect during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission), and fairly present in all material
respects (subject in the case of unaudited statements to normal, recurring audit
adjustments and subject to amendments or restatements filed with the Commission
prior to the date of this Agreement) the consolidated financial position of
Perrigo Topco (or its predecessor) and its consolidated subsidiaries as at the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended. Except with respect to the guarantees of Perrigo
Topco’s senior notes issued on November 8, 2013, no subsidiary of Perrigo Topco
is subject to the periodic

 

23



--------------------------------------------------------------------------------

  reporting requirements of the Exchange Act other than as part of Perrigo
Topco’s consolidated group or required to file any form, report or other
document with the Commission, the NYSE, any other stock exchange or comparable
governmental authority. Notwithstanding the foregoing, as of the date hereof,
for purposes of this Clause, the Perrigo SEC Documents shall be deemed to have
been modified by the disclosure contained in Perrigo Topco’s Form 10-Q quarterly
report for the quarter ended 30 September 2014, even though such Form 10-Q has
not been publicly filed as of the date hereof;

 

  (j) Perrigo Topco maintains a system of internal control over financial
reporting (within the meaning of Rules 13a-15(f) and 15d-15(f) promulgated under
the Exchange Act) designed to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. Perrigo Topco (i) maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and
15d-15(e) promulgated under the Exchange Act) designed to ensure that
information required to be disclosed by Perrigo Topco in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including that information required to be disclosed by Perrigo Topco in the
reports that it files and submits under the Exchange Act is accumulated and
communicated to management of Perrigo Topco as appropriate to allow timely
decisions regarding required disclosure, and (ii) has disclosed, based upon the
most recent evaluation by the Chief Executive Officer and Chief Financial
Officer of Perrigo Topco of Perrigo Topco’s internal control over financial
reporting, to its auditors and the Audit Committee of the Perrigo Topco Board
(A) all significant deficiencies and material weaknesses in the design or
operation of Perrigo Topco’s internal control over financial reporting which are
reasonably likely to adversely affect its ability to record, process, summarize
and report financial data and (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in Perrigo
Topco’s internal control over financial reporting;

 

  (k) Perrigo Topco has no agreement, arrangement or understandings to register
any equity securities of Perrigo Topco or any of its subsidiaries under the
Securities Act or under any state securities law and has not granted any such
registration rights to any Person (other than (i) agreements, arrangements or
understandings with respect to registration rights that are contemplated by this
Agreement or are no longer in effect as of the date of this Agreement,
(ii) registration rights granted in connection with the Financing, the Bridge
Facility, or this Agreement, or (iii) disclosed in the Perrigo SEC Documents);

 

  (l) at Completion, the Purchaser will have immediately available the necessary
cash on hand and Financing Commitments which, taken together, cover the
Purchaser obligations under this Agreement and the Purchaser’s Completion
Documents;

 

  (m) on the date of this Agreement only, the Purchaser has delivered to the
Sellers a true and complete fully executed copy of a senior unsecured 364-day
bridge facility commitment letter dated 24 October 2014 by and between, among
others, the Purchaser, JPMorgan Chase Bank and Barclays Bank PLC, and including
all exhibits, annexes, schedules, appendixes and amendments to such letter (the
Bridge Commitment Letter), pursuant to which, and subject to the terms and
conditions thereof, JPMorgan Chase Bank and Barclays Bank PLC (the Bridge
Lenders) have agreed to lend the amount contemplated by the Commitment Letter
for the purpose of consummating the Transaction (the Bridge Financing);

 

24



--------------------------------------------------------------------------------

  (n) on the date of this Agreement only, the Bridge Commitment Letter has not
been amended, restated, withdrawn, terminated or otherwise modified or waived in
any respect, and the commitments contained in the Bridge Commitment Letter have
not been withdrawn, modified or rescinded in any respect;

 

  (o) the Bridge Commitment Letter is in full force and effect and constitutes
the legal, valid and binding obligations of, and is enforceable against, each of
the Purchaser and, to the knowledge of Purchaser, each Bridge Lender and J.P.
Morgan Securities LLC in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws now or hereafter in effect relating to or affecting the rights and
remedies of creditors’ rights generally and subject to general principles of
equity (whether considered in a proceeding at law or in equity);

 

  (p) there are no conditions precedent or contingencies to the funding of the
full amount of the Bridge Financing under the Bridge Commitment Letter, except
those expressly set forth in the Bridge Commitment Letter; and

 

  (q) on the date of this Agreement only, subject to the conditions referred to
in Clause 4.1 of this Agreement being satisfied, the Purchaser does not have any
reason to believe that it will be unable to satisfy on a timely basis any of the
conditions to the Bridge Commitment Letter or the funding thereunder will not be
satisfied on a timely basis to consummate the Transaction in accordance with the
terms of this Agreement or that the Bridge Financing, if necessary, will not be
made available to the Purchaser as of Completion, and no event on the part of
the Purchaser (nor, to the knowledge of the Purchaser, any other party to the
Bridge Commitment Letter) has occurred which would constitute a breach or
default (or an event which with notice or lapse of time or both would constitute
a breach or default) under the Bridge Commitment Letter.

 

10.2 Perrigo Topco and the Purchaser shall indemnify the Sellers if any of the
warranties set forth in this Clause 10 is not correct.

 

11. SPECIFIC INDEMNITIES

 

11.1 Indemnification on certain matters

The Sellers undertake to indemnify the Purchaser, and hold the Purchaser
harmless, for any Loss which any Group Company, the Purchaser or any member of
the Purchaser’s Group would incur as a result of or in connection with:

 

  (a) any matter or proceeding against any Group Company relating to the
disputes referred to in Schedule 12; and

 

  (b) the termination of the agreement listed in Schedule 13 as a result of the
application of the provisions of these agreements as identified in Schedule 13;

 

  (c) the October 2014 Bibi Excellence pullback out of trade warehouses and
trade channels as well as any consumer or pharmacy level pullback for which any
Group Company would be liable under applicable legislation, it being understood
that the following mitigating factors shall in any event be taken into account
in assessing any such Loss: (i) any effective recovery by any Group Company
against Lamprecht AG and its affiliates with respect to the October 2014 Bibi
Excellence pullback; (ii) any fees received by any Group Company for services
rendered in connection with the pullback; and (iii) any sales of soothers by any
Group Company which are realised to customers (including pharmacists) for the
replacement of Bibi Excellence products which have been pulled back; and

 

25



--------------------------------------------------------------------------------

  (d) the lack of renewal of the environmental permit with respect to the
operations of Jaico R.D.P. NV at Nijverheidslaan 1545, 3660 Opglabbeek, it being
understood that any such liability of the Sellers can no longer be invoked as
soon as the replacement environmental permit has been granted other than for
Losses which would not have been incurred if the renewal had been obtained in a
timely manner.

 

11.2 Payment undertaking

If any Group Company, the Purchaser or any member of the Purchaser’s Group would
incur any Loss as a result of or in connection with any of the matters referred
to in Clause 11.1, the Sellers shall pay to the Purchaser on demand a sum equal
to the amount of such Loss.

 

11.3 Limitations

 

  (a) The liability of the Seller under the indemnification set out in Clause
11.1(a) shall be reduced with the amount of the corresponding provision, escrow
amounts and cash deposits set out in Part 2 of Schedule 12.

 

  (b) The Seller shall further not be liable under the indemnification set out
in Clause 11.1(a) unless and until the aggregate liability after the deductions
referred to in the previous sub-Clause 11.3(a) exceeds the amounts received by
any Group Company under the Clear2Pay transaction up to an aggregate amount of
EUR 6,200,000 to be increased with (i) any consideration in addition to the EUR
6,200,000 that the Group Companies have received as of the date of this
Agreement, paid to any Group Company under the Clear2Pay transaction received
after 30 September 2014 and (ii) any net proceeds any Group Company received
after 30 September 2014 under the Licatack dispute referred to in item 7 of
Schedule 12.

 

  (c) For the avoidance of doubt, none of the limitations and provisions set out
in Clause 9 shall apply to the indemnification obligation of the Purchaser under
this Clause 11, except for those limitations and provisions set out Clauses 9.5,
9.8 up to and including 9.20 which shall apply mutatis mutandis, provided that
(A) the Sellers shall at all times have the right to conduct and settle any
claims in relation to the indemnification obligations under this Clause 11
notwithstanding the limitations on the Sellers’ conduct of claims (i) in case of
any restrictions on any Group Company as referred to in the first paragraph of
Clause 9.9 and (ii) referred to in the last paragraph of Clause 9.9 except for
any settlement which would materially prejudice the ongoing business of the
Purchaser’s Group or the Group, each time taken as a whole.

 

  (d) For purposes of Clause 11, any Loss incurred by a Group Company shall be
regarded as being incurred by the Purchaser in the same amount, without
prejudice to the right for the Purchaser to demonstrate and claim additional
damages.

 

12. SECURITY MECHANISMS

 

12.1 Secured Obligations

The following mechanisms have been agreed with a view to securing the due
performance of the payment obligations of the relevant Seller owing to the
Purchaser under Clauses 5.2(b) (Leakage), 8.2 (Sellers’ Warranties) and 11.2
(Specific Indemnities) (for the avoidance of doubt, each time following
application of the applicable contractual limitations in this Agreement) (the
Obligations).

 

26



--------------------------------------------------------------------------------

12.2 Alychlo

 

  (a) Alychlo agrees that a number of share certificates of Consideration
Perrigo Shares, it shall own on the Completion Date, are deposited in escrow
with an escrow agent to the benefit of the Purchaser, with a view to securing
the due performance of its Obligations up to an amount of EUR 127,061,724 (the
Share Escrow). The number of share certificates of Consideration Perrigo Shares
to be held in escrow pursuant to the Share Escrow amounts to 1,081,742.

 

  (b) The terms and conditions of the Share Escrow shall be governed by a share
escrow agreement substantially in the form as set out in Schedule 14 which shall
be entered into by the relevant parties on the Completion Date.

 

  (c) Parties explicitly confirm that there is no obligation on behalf of
Alychlo to deposit any additional number of share certificates of Consideration
Perrigo Shares into the Share Escrow after the Completion Date, it being
understood that in the event of a stock split the corresponding number of new
share certificates shall be a part of the Share Escrow.

 

12.3 Holdco

 

  (a) In order to secure the due performance of its Obligations, Holdco procures
that the following security mechanisms shall be in place with effect as from the
Completion Date:

 

  (i) on the Completion Date an amount of EUR 46,460,250 shall be deposited by
Hao Investments S.à r.l. in escrow on an escrow account with an escrow bank
(which shall be a Benelux bank to be agreed upon between the Purchaser and Hao
Investments S.à r.l.) to the benefit of the Purchaser (the Cash Escrow). The
Cash Escrow shall secure the due performance of 38.41650% of Holdco’s
Obligations up to a maximum amount of EUR 46,460,250. The terms and conditions
of the Cash Escrow shall be governed by a cash escrow agreement substantially in
the form as set out in Schedule 15 which shall be entered into by the relevant
parties on the Completion Date; and

 

  (ii) on the Completion Date a fund guarantee (the Fund Guarantee) and comfort
letter (the Comfort Letter) shall be issued by Waterland Private Equity Fund V
C.V. with a view to secure the due performance of 61.58350% of Holdco’s
Obligations up to a maximum amount of EUR 74,478,026. The Fund Guarantee and the
Comfort Letter shall be substantially in the form as set out in Schedule 16 and
Schedule 17 respectively.

 

  (b) As soon as possible from the date of this Agreement, the Purchaser shall
commence a due diligence on the proposed mechanism of the Fund Guarantee and
will during the period from the date of this Agreement until 1 month after the
date of this Agreement assess in good faith whether the Fund Guarantee is
reasonably acceptable, taking into account the legal opinions provided on behalf
of Holdco and Waterland Private Equity Fund V C.V. in relation to capacity and
enforceability.

 

27



--------------------------------------------------------------------------------

  (c) In the event the Purchaser does not accept such mechanism, it must notify
Alychlo and Holdco thereof at the latest 1 month after the date of this
Agreement. In such event, Alychlo agrees that an additional number of share
certificates of Consideration Perrigo Shares, it shall own on the Completion
Date, are deposited in escrow as part of the Share Escrow, with a view to
securing the due performance of 61.58350% of Holdco’s Obligations up to a
maximum amount of EUR 74,478,026 (the Additional Share Escrow). The terms and
conditions of the Additional Share Escrow shall be governed by a share escrow
agreement substantially in the form as set out in Schedule 14 which shall be
entered into by the relevant parties on the Completion Date. The number of
additional share certificates of Consideration Perrigo Shares to be held in
escrow pursuant to the Additional Share Escrow amounts to 634,070,

(the Share Escrow, the Cash Escrow and the Fund Guarantee and Comfort Letter,
or, as the case may be, the Additional Share Escrow, together the Security
Mechanisms).

 

12.4 General principles applicable to the Security Mechanisms

 

  (a) For the avoidance of doubt, Parties expressly agree that the Security
Mechanisms only apply if the relevant Seller has failed to fulfil any of its
Obligations in accordance with this Agreement and do not constitute joint and
several guarantees.

 

  (b) Parties agree that the Security Mechanisms will be in place for a period
of 15 months from the Completion Date, it being understood that, for each
Security Mechanism, to the extent that there are Pending Claims (as defined
hereafter) at the expiry of the relevant Security Mechanism, an escrow
arrangement is agreed with specific release provisions in relation to the
Pending Claim amounts (as set forth in the relevant agreements) and which shall
automatically terminate on the date on which the bank account balance is zero
euro, respectively all share certificates have been released, as a consequence
of the escrow agent having released the pending claim amounts in accordance with
the release provisions, whereby, for the purposes of this clause, Pending Claims
are all claims that the Purchaser has validly notified against the relevant
Seller in accordance with the SPA which could trigger any of the Obligations and
that remain outstanding.

 

  (c) Parties undertake to issue joint written instructions for release under
the Share Escrow, the Cash Escrow, and, as the case may be, the Additional Share
Escrow without delay if and when required under this agreement.

 

13. POST-COMPLETION COVENANTS

 

13.1 Preserved information

 

  (a) For a period of five (5) years from the Completion Date, or such longer
period provided by law, the Purchaser shall, and shall procure that the Group
Companies shall, retain all books, records and other information relating to the
Group Companies, which are stored at the premises occupied by the Group
Companies or which are held by or on behalf of a member of the Purchaser’s Group
or by or on behalf of a Group Company (the Preserved Information).

 

  (b)

Subject to the Sellers agreeing to maintain the Preserved Information
confidential at all times, the Purchaser shall allow, and shall procure that the
Group Companies shall allow, any member of a Seller’s Group and its advisers,
upon reasonable notice, reasonable access during normal office hours to the
Preserved Information (including the right to inspect and make copies), insofar
and to the extent necessary for purposes of the reporting, Tax, audit and
compliance requirements of any member of a Seller’s Group. In addition, the
Purchaser shall procure that the Group Companies will

 

28



--------------------------------------------------------------------------------

  prepare all filings and accounting input required under applicable laws for
the relevant time periods up until the last day of the month in which Completion
takes place and allow any applicable audit of such information by any member of
a Seller’s Group.

 

13.2 Non-compete and non-solicitation

 

  (a) Alychlo covenants with the Purchaser and each Group Company that it shall
not, and shall procure that none of its affiliated persons (including Mr Marc
Coucke) shall, whether alone or jointly with another party, and whether directly
or indirectly, set up or participate in a business that directly competes with
the Business of the Group Companies as on Completion Date for a period of three
(3) years after Completion (x) in the European Economic Area for the Business
that is not distribution of generic drugs, and (y) in Belgium with respect to
the distribution of generic drugs, provided that this restriction shall not:

 

  (i) prevent the continuation by such person of any activities as currently
conducted by it; or

 

  (ii) prevent such persons from holding shares or other interests in
(i) Perrigo Topco or any member of the Purchaser’s Group or (ii) a listed
company which confer not more than 3% of the votes which could normally be cast
at a general meeting of that company or

 

  (iii) apply (or as the case may be shall cease to apply) to the extent such
person acquires any company or business after Completion and, as a result of
such acquisition, acquires a company or business which falls within the
restrictions of this Subclause (the Relevant Interest), provided that the
Relevant Interest does not account for more than 5% of the total turnover of the
company or business acquired.

For the purposes of this Clause 13.2(a), transactions undertaken by Alychlo and
any of its affiliated persons (including Mr Marc Coucke) shall be aggregated and
treated as undertaken by a single person (and affiliated persons to Alychlo
shall include any affiliated person to Alychlo as at the date of this agreement
notwithstanding that it may subsequently cease to be an affiliated person). The
loan granted by Alychlo to Pharco and the pledge on certain trademarks granted
by Pharco in the context thereof are excluded from the scope of this Clause
13.2(a) provided that in case of enforcement of such pledge Alychlo nor its
affiliated persons shall use these trademarks to compete with the Business of
the Group.

 

  (b) Each Seller covenants with the Purchaser and each Group Company that it
shall, and procures that the members of its Seller’s Group and their Connected
Persons shall, keep confidential all information in relation to any Group
Company (including information relating to the business or operations of such
Group Company) obtained through its capacity, either directly or by means one of
its directors, officers or employees, as board member of any Group Company or in
connection with its ownership of the Company, and shall refrain from using such
information, whether in relation to its other portfolio companies or the
portfolio companies of any member of the Seller’s Group or of any person or fund
relating to or associated with a member of the Seller’s Group or otherwise, for
a period of two (2) years after Completion, except for any financial reporting
on the Group Companies on a consolidated basis to ultimate shareholders and
investors of the Sellers.

 

29



--------------------------------------------------------------------------------

  (c) Holdco shall and shall cause each member of its Seller’s Group, not to
solicit the employment of any of the Senior Employees for a period of two
(2) years after Completion provided that any hire of employees through a bona
fide general recruitment campaign that is not specifically aimed at employees of
a Group Company is exempted from such restriction. Alychlo shall and shall cause
each member of its Seller’s Group (including Mr Marc Coucke), not to directly
solicit the employment of any of the Senior Employees for a period of two
(2) years after Completion.

 

  (d) The Sellers procure that, prior to Completion, the Company and Mr Marc
Coucke will duly enter into an agreement substantially in the form as set out in
Schedule 7.

 

  (e) The Sellers acknowledge that each undertaking set out in this Clause 13.2
is an entirely independent restriction and is no greater than is reasonably
necessary to protect the interests of the Purchaser.

 

13.3 Extraordinary shareholders’ meeting and discharge of directors

 

  (a) At Completion (and immediately following Completion), the Purchaser shall
procure that, an extraordinary shareholders’ meeting of each relevant Group
Company is held at which it is resolved (i) to acknowledge the resignation of
the directors of that Group Company as set forth in Part 2 of Schedule 4 and to
grant them interim discharge) for the performance of their duties up until
Completion and (ii) to appoint new directors in the relevant Group Companies.

 

  (b) The Purchaser shall procure that the managers, directors and the members
of the executive committee of the Group Companies who hold office at Completion
(including for the avoidance of doubt the directors who will resign at
Completion,), or, as the case may be, held office prior to Completion (together,
the Directors) are granted unconditional and irrevocable discharge for the
performance of their duties as manager, director or member of the executive
committee up until Completion at the next relevant annual shareholders’ meetings
of the relevant Group Company.

 

  (c) The Purchaser shall not and shall procure that no member of the
Purchaser’s Group nor any of the Group Companies shall initiate legal
proceedings against any Director, provided that the Purchaser reserves its
rights to initiate legal proceedings against the relevant person in connection
with the non-compete obligation under this Agreement (including Mr. Marc Coucke
under its obligations under the agreement referred to in Clause 13.2(d) above).

 

  (d) If legal proceedings are initiated against a Director in relation to the
performance of his/her duties until Completion by a third party, the Purchaser
shall, in the absence of any fraud, fully and immediately indemnify such
Director against any such proceedings and shall take out an insurance policy
effective on Completion ensuring that such Director shall be able to seek
coverage thereunder for a period of 7 years after Completion and up to a maximum
amount of EUR 15,000,000.

 

  (e) Nothing in this Clause shall restrict or affect the rights of the
Purchaser under this Agreement against the Sellers.

 

30



--------------------------------------------------------------------------------

14. ANNOUNCEMENTS AND CONFIDENTIALITY

 

14.1 Subject to Clauses 14.5 and 14.6, the Sellers shall (and shall procure that
each member of a Seller’s Group, and in respect of the period up to Completion,
each Group Company, and each such person’s advisers and Connected Persons shall)
and the Purchaser shall (and shall procure that each member of the Purchaser’s
Group, and, in respect of the period from Completion, each Group Company, and
each such person’s advisers and Connected Persons, shall) (a) not make any
announcement concerning the Transaction, and (b) keep confidential the
provisions and subject matter of, and the negotiations relating to, each
Transaction Document.

 

14.2 The Purchaser:

 

  (a) must, and must procure that each other member of the Purchaser’s Group
(from time to time) shall, keep confidential all information provided to it in
the context of the Transaction by or on behalf of the Sellers which relates to
the Sellers or any other member of a Seller’s Group; and

 

  (b) must procure that, if after Completion any Group Company holds
confidential information relating to the Sellers or any other member of a
Seller’s Group, that Group Company shall after Completion keep that information
confidential and shall, at its option, return that information to the Sellers or
destroy it (in either case without retaining copies) upon request from the
relevant Seller.

 

14.3 The Sellers must, and must procure that each other member of each Seller’s
Group (from time to time) shall, keep confidential all information provided to
it in the context of the Transaction (including, for the avoidance of doubt,
Preserved Information) by or on behalf of the Purchaser which relates to the
Purchaser or any other member of the Purchaser’s Group.

 

14.4 Except to the extent specified in such clauses, the provisions of Clauses
14.1 and 14.2 shall apply before, on and after Completion.

 

14.5 Nothing in Clauses 14.1 or 14.2 prevents any announcement or disclosure
pursuant to these provisions:

 

  (a) any announcement concerning the Transaction made by the Perrigo Topco on
or after the date of this Agreement it being understood that Perrigo Topco
shall, as far as possible under applicable law and regulations, take into
account all reasonable comments from the Sellers in respect of such
announcement; or

 

  (b) to the extent required by law or regulation (including stock exchange
rules), any court of competent jurisdiction or any competent regulatory body,
but if a Party (or other persons related to such Party, as identified in this
Clause 14.1) is so required to make any announcement or disclosure, the relevant
Party shall first allow the other Party to make comments on such announcement
and will take all reasonable comments into account.

 

14.6 Nothing in Clauses 14.1 or 14.2 prevents disclosure of confidential
information to the extent:

 

  (a) required to enable any person to enforce its rights under any Transaction
Document or for the purpose of any judicial proceedings; or

 

  (b) that the information is disclosed on a strictly confidential basis by a
person to its professional advisers, auditors, bankers or financing providers
but, before any disclosure to any such person, the relevant Party must procure
that such person is made aware of the terms of this Clause and must use its best
endeavours to procure that such person adheres to those terms as if such person
were bound by the relevant provisions of this Clause; or

 

31



--------------------------------------------------------------------------------

  (c) that the information is disclosed in the context of any Financing
Commitment or the Bridge Financing Commitment (or to any Financing Party or
Bridge Lender) or any issuance (public or private) of equity or notes in
connection with the funding of the Transaction; or

 

  (d) that the information is disclosed by the Sellers on a strictly
confidential and need to know basis to another member of a Seller’s Group or its
Connected Persons, or by the Purchaser on a strictly confidential and need to
know basis to another member of the Purchaser’s Group or its Connected Persons;
or

 

  (e) that the information is in or comes into the public domain (otherwise than
as a result of a breach of any undertaking or duty of confidentiality).

 

14.7 Upon the date of this Agreement, the NDA shall be terminated and the
Parties shall be released from their obligations under the NDA, except in
relation to any antecedent breach.

 

14.8 Notwithstanding the provisions of this Clause, the Parties will agree with
each other on the form, content and timing of a press release concerning the
Transaction and agree to only use such texts for internal or external
communications as have been approved by the Parties.

 

14.9 The restrictions contained in this Clause 14 shall continue to apply after
the termination of the Agreement, for a period of 10 years.

 

15. NOTICES

 

15.1 Any notice or other communication to be given under this Agreement must be
in English and in writing and must be delivered in person or sent by post to the
Party to whom it is to be given, with a pdf-copy per e-mail to the extent an
e-mail address is mentioned or notified (for information purposes only and
without prejudice the obligation to deliver in person or send by post), at
following co-ordinates:

 

  (a) to the Sellers at:

Alychlo NV

Lembergsesteenweg 19

9820 Merelbeke

Belgium

E-mail: marc.coucke@omega-pharma.com

marked for the attention of Marc Coucke

Holdco I BE NV

Jan Van Rijswijcklaan 162 B4

2020 Antwerpen

Belgium

E-mail: vlayen@waterland.be

marked for the attention of Frank Vlayen

with a copy to:

Allen & Overy LLP

Uitbreidingstraat 72/b3

2600 Antwerpen

Belgium

E-mail: hans.kets@allenovery.com; dirk.meeus@allenovery.com

 

32



--------------------------------------------------------------------------------

marked for the attention of Hans Kets and Dirk Meeus

and

Omega Pharma Invest NV

Venecoweg 26

9810 Nazareth

E-mail: barbara.desaedeleer@omega-pharma.com

Marked for the attention of Barbara De Saedeleer

 

  (b) to the Purchaser at:

Perrigo Company

515 Eastern Avenue

Allegan, MI, 49010

E-mail: todd.kingma@perrigo.com

marked for the attention of: Todd Kingma

with a copy to:

Freshfields Bruckhaus Deringer LLP

Marsveldplein 5

1050 Brussels

Belgium

E-mail: geert.verhoeven@freshfields.com

marked for the attention of: Geert Verhoeven

or at any such other address or co-ordinates as may be notified to the other
Parties under this Clause 15.1. Any notice or other communication sent by post
shall be sent by registered mail requesting a return receipt (if the country of
destination is the same as the country of origin) or by overnight courier (if
the country of destination is not the same as the country of origin).

 

15.2 Any notice or other communication shall be deemed to have been given:

 

  (a) if delivered in person, at the time of delivery; or

 

  (b) if sent by post, on the second Business Day after it was put into the post
or sent by courier.

 

15.3 In proving the giving of a notice or other communication, it shall be
sufficient to prove that delivery was made or that the envelope containing the
communication was properly addressed and posted, as the case may be, or sent by
courier.

 

15.4 This Clause shall not apply in relation to the service of any claim form,
notice, order, judgment or other document relating to or in connection with any
proceedings, suit or action arising out of or in connection with this Agreement.

 

16. FURTHER ASSURANCES

On or after Completion each Party shall, at its own cost and expense, execute
and do (or procure to be executed and done by any other person) all such deeds,
documents, acts and things as the other Parties may from time to time require in
order to transfer any of the Shares to the Purchaser or as otherwise may be
necessary to give full effect to this Agreement.

 

33



--------------------------------------------------------------------------------

17. ASSIGNMENTS

None of the rights or obligations under this Agreement may be assigned or
transferred without the prior written consent of the other Parties, provided
that Perrigo Topco (in its capacity as the original Purchaser) may transfer or
assign any of its rights and/or obligations under this Agreement to any Irish
member of the Purchaser’s Group, without obtaining prior consent from any
Seller, or to any other member of the Purchaser’s Group, with prior consent of
the Sellers, such consent not to be unreasonably withheld, it being understood
that Perrigo Topco will in each case remain jointly and severally liable for
executing all Perrigo Topco and Purchaser obligations under this Agreement (and
shall cause any Purchaser obligations to be executed) and provided that (i) any
such assignment shall not prejudice the rights or remedies of the Sellers nor
increase the obligations or liabilities of the Sellers under this Agreement or
under applicable law; and (ii) if the assignee subsequently ceases to be a
member of the Purchaser’s Group, Perrigo Topco shall procure that before it so
ceases it shall re-assign all rights and obligations to Perrigo Topco or another
continuing member of the Purchaser’s Group.

 

18. LIABILITY SEVERAL NOT JOINT

 

18.1 The Purchaser expressly acknowledges and agrees that the liability of each
Seller under or in connection with this Agreement or any other Transaction
Document shall be several and not joint (solidair maar niet
hoofdelijk/conjointement mais non solidairement). The failure by one Seller to
perform any of its obligations shall not affect the obligations of the other
Seller towards any other Party, nor shall a Seller be liable for the failure of
any other Seller to perform such obligations.

 

18.2 Each of the Sellers makes the Sellers’ Warranties set forth under the
heading 1 “The Sellers”, for itself, and the other Seller cannot be held liable
for a breach of such Sellers’ Warranties. The same principle applies with
respect to the Sellers’ Warranties under the heading 2 “Ownership of Shares”,
which each Sellers makes for itself with respect to the Shares sold by such
Seller. The other Sellers’ Warranties are made by the Sellers together, meaning
that in case of a breach of such Sellers’ Warranties, a Seller will only be held
liable for its respective part of the Losses due to the Purchaser under this
Agreement in a proportion of 51.234566 per cent. for Alychlo and 48.765434 per
cent. for Holdco.

 

19. PAYMENTS

 

19.1 Unless otherwise expressly stated (or as otherwise agreed in the case of a
given payment), each payment to be made to the Sellers or the Purchaser under
this Agreement shall be made in Euro by transfer of the relevant amount into the
relevant account on the date (and, if applicable, at or before the time) the
payment is due for value on that date and in immediately available funds. The
relevant account for a given payment is:

 

  (a) if that payment is to Alychlo at:

 

  bank: BNP Paribas

  IBAN: BE71 0016 4868 6869

  BIC: GEBABEBB,

or such other account as Alychlo shall, not less than three (3) Business Days
before the date that payment is due, have specified by giving notice to the
Purchaser for the purpose of that payment;

 

  (b) if that payment is to Holdco at:

 

34



--------------------------------------------------------------------------------

  bank: BNP Paribas

  IBAN: BE22 0016 5069 2547

  BIC: GEBABEBB,

or such other account as Holdco shall, not less than three (3) Business Days
before the date that payment is due, have specified by giving notice to the
Purchaser for the purpose of that payment;

 

  (c) if that payment is to the Purchaser, the account of the Purchaser to be
communicated at the latest five (5) Business Days before the Completion Date, or
such other account as the Purchaser shall, not less than three (3) Business Days
before the date that payment is due, have specified by giving notice to the
Sellers for the purpose of that payment.

 

19.2 If a Party defaults in making any payment when due of any sum payable under
this Agreement, it shall pay interest on that sum from (and including) the date
on which payment is due until (but excluding) the date of actual payment (after,
as well as before judgment) at an annual rate equal to the legal interest rate
on that sum, which interest shall accrue from day to day and be compounded
monthly.

 

19.3 If the Purchaser is required by law to make a deduction or withholding in
respect of any sum payable under this Agreement, the Purchaser shall, at the
same time as the sum which is the subject of the deduction or withholding is
payable, make a payment to the Sellers of such additional amount as shall be
required to ensure that the net amount received by the Sellers will equal the
full amount which would have been received by it had no such deduction or
withholding been required to be made.

 

20. GENERAL

 

20.1 Each of the obligations, warranties and undertakings set out in this
Agreement (excluding any obligation which is fully performed at Completion)
shall continue in force after Completion.

 

20.2 If any provision in this Agreement is void or non-applicable but would be
valid if some part of the provision were deleted or restricted, the provision in
question shall apply with such deletion or restriction as may be necessary to
make it valid. The nullity or non-applicability of any provision of this
Agreement shall not affect the validity or applicability of other provisions of
the Agreement, which shall remain in full force and effect.

 

20.3 Except as otherwise expressly provided in this Agreement, each Party shall
pay the fees, costs and expenses incurred by it in connection with the entering
into and Completion of this Agreement, provided that the Purchaser shall bear
(i) all transfer Taxes (including stamp duty) (including for the avoidance of
doubt in relation to the transfer of the Consideration Perrigo Shares by Perrigo
Topco to Alychlo, into the Share Escrow or, as the case may be, into the
Additional Share Escrow) and (ii) all filing fees, costs and expenses incurred
in connection with the Merger Control Condition.

 

20.4 The rights of each Party under this Agreement:

 

  (a) may be exercised as often as necessary;

 

  (b) except as otherwise expressly provided in this Agreement, are cumulative
and not exclusive of rights and remedies provided by law; and

 

  (c) may be waived only in writing and specifically.

 

35



--------------------------------------------------------------------------------

Delay in exercising or non-exercise of any such right is not a waiver of that
right.

 

20.5 Nothing in this Clause limits or excludes any liability for fraud or limits
any remedy which cannot be waived as a matter of applicable law.

 

21. NO RESCISSION AND SOLE REMEDY

 

21.1 Save as explicitly provided in this Agreement, the Purchaser waives (other
than in the case of fraud) its right, if any and whether in whole or in part, to
annul, rescind or terminate this Agreement, or to request such annulment,
rescission or termination after Completion, including on the basis of general
provisions of contract law.

 

21.2 In case of a breach of any provision of this Agreement (including a breach
of the Sellers’ Warranties), the Purchaser shall have no rights and remedies
other than those that are expressly provided for in this Agreement. Accordingly,
the Purchaser waives to the fullest extent permitted by law all other rights and
remedies it may have under Belgian law (or, any other applicable law) in respect
of any breach of this Agreement.

 

22. WHOLE AGREEMENT

 

22.1 This Agreement and the other Transaction Documents contain the whole
agreement between the Parties relating to the transactions contemplated by this
Agreement and the other Transaction Documents and supersede all previous
agreements, whether oral or in writing, between the Parties relating to these
transactions, except for the NDA which will remain in place until Completion
subject to the provisions of Clause 14.7.

 

22.2 Accordingly, the Purchaser acknowledges that in agreeing to enter into this
Agreement and the other Transaction Documents, it has not relied on any express
or implied representation, warranty, collateral contract or other assurance
(except those set out in this Agreement and the other Transaction Documents)
made by or on behalf of the Sellers or a member of a Seller’s Group or by any
director, officer, employee, agent, representative or adviser of the Sellers or
a member of a Seller’s Group before the entering into of this Agreement and the
other Transaction Documents. The Purchaser waives all rights and remedies which,
but for this sub-Clause 22.2, might otherwise be available to it in respect of
any such representation, warranty, collateral contract or other assurance.

 

23. DEPOSIT OF DOCUMENTS

The Parties have arranged for the Disclosed Information to be saved on one or
more CD-Roms or DVDs (the CD/DVDS). Within seven (7) Business Days after the
date of this Agreement, the Sellers shall deliver to the Purchaser three
(3) identical copies of the CD/DVDS, together with a certificate by the Data
Room provider confirming that each of the CD/DVDS contains the Disclosed
Information as at 4 November 2014. Each Party shall initial all three (3) copies
of the CD/DVDS for identification purposes. Each Seller and the Purchaser shall
retain one (1) copy of the CD/DVDS.

 

24. COUNTERPARTS

This Agreement may be executed in any number of counterparts and by each Party
on separate counterparts. Each counterpart is an original, but all counterparts,
taken together, shall constitute one and the same agreement. Delivery of an
executed counterpart signature page of this Agreement by e-mail (pdf) or fax
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

 

36



--------------------------------------------------------------------------------

25. POWER TO INITIAL

 

25.1 The Sellers hereby grant a power of attorney to any attorney working at
Allen & Overy LLP, each with right of substitution, to initial on the Sellers
behalf each of the pages of this Agreement and the Schedules thereto and the
CD/DVDS.

 

25.2 The Purchaser hereby grants a power of attorney to any attorney working at
Freshfields Bruckhaus Deringer LLP, each with right of substitution, to initial
on its behalf each of the pages of this Agreement and the Schedules thereto and
the CD/DVDS.

 

26. GOVERNING LAW AND JURISDICTION

 

26.1 This Agreement and all non-contractual obligations arising out of it or in
connection with it shall be governed by and shall be construed in accordance
with the laws of Belgium.

 

26.2 Any dispute arising out or in connection with this Agreement shall be
exclusively and definitively settled in accordance with the rules of CEPANI. The
arbitral tribunal shall be composed of three arbitrators. The Sellers, acting
jointly for the purpose of this Clause 26.2, and the Purchaser shall each
nominate in the request for arbitration and the answer, respectively, one
arbitrator. The place of arbitration shall be Brussels and the language of the
proceedings shall be English. This Clause does not exclude the right of the
Parties to ask for interim relief before the president of the Dutch speaking
commercial court of Brussels or any other court having jurisdiction.

 

26.3 For the avoidance of doubt, Clause 14 applies in full to the disputes
referred to in Clause 26.2 above and the Parties explicitly agree to keep any
dispute arising out or in connection with this Agreement, including its
existence and content, fully confidential at all times.

 

27. PROVISIONS RELATING TO FINANCING PARTIES

Notwithstanding anything in this Agreement to the contrary:

 

  (a) (i) no Financing Party or Financing Related Party who is not a party to
this Agreement shall have any liability for any obligations or liabilities of
the parties hereto or for any claim (whether in tort, contract or otherwise)
based on, in respect of, or by reason of, the transactions contemplated hereby
or in respect of any oral representations made or alleged to be made in
connection herewith and (ii) in no event shall the Sellers, the Company or any
of their respective affiliates (A) seek to enforce this Agreement against, make
any claims for breach of this Agreement against, or seek to recover monetary
damages from, any Financing Party or any Financing Related Party or (B) seek to
enforce the commitments against, make any claims for breach of the commitments
contained in any Financing Commitment against, or seek to recover monetary
damages from, or otherwise sue, the Financing Parties or any Financing Related
Party for any reason, including in connection with any Financing Commitment or
the obligations of the Financing Parties or any Financing Related Party
thereunder (it being understood that nothing in this Clause 27(a) shall in any
way limit or qualify the obligations and liabilities of the parties to the
Financing Commitment to each other or in connection therewith);

 

  (b)

the parties hereto (and for the purposes of this Clause 27(b), the parties
hereto include the Sellers, the Company and their respective affiliates) agree
that any claim, action or proceeding of any kind or nature, whether at law or
equity, in contract, in tort or otherwise involving the Financing Parties or any
Financing Related Party in connection with this Agreement or that may be based
upon, arise out of or relate to

 

37



--------------------------------------------------------------------------------

  any Financing Commitment or Bridge Financing Commitment (including the
transactions contemplated thereby) shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the law of
any jurisdiction other than the State of New York;

 

  (c) each party to this Agreement (i) acknowledges and irrevocably agrees that
any action or proceeding, whether in contract or tort, at law or in equity or
otherwise, involving any Financing Party arising out of, or relating to, the
transactions contemplated hereby shall be subject to the exclusive jurisdiction
of the Supreme Court of the State of New York, County of New York, or if under
applicable law exclusive jurisdiction is vested in the federal courts, the
United States District Court for the Southern District of New York (and the
appellate courts thereof) and each party to this Agreement submits for itself
and its property with respect to any such action or proceeding to the exclusive
jurisdiction of such court and agrees not to bring any such action or proceeding
in any other court and (ii) agrees to waive and hereby irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of venue of, and the defence of an inconvenient forum to the
maintenance of, any such action in any such court. Solely in respect of any
action or proceeding brought in accordance with the proviso to this Clause
27(c):

EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
INVOLVING ANY FINANCING PARTY OR BRIDGE LENDER (I) ARISING UNDER THIS AGREEMENT
OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH PARTY HEREBY FURTHER AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES MAY FILE A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY;

 

  (d) this Clause 27 (and any provision of this Agreement to the extent an
amendment, modification, waiver or termination of such provision would modify
the substance of any such Clause) may not be amended, modified, waived or
terminated in a manner that is adverse in any respect to a Financing Party or a
Financing Related Party without the prior written consent of the Financing Party
or Financing Related Party adversely affected thereby; and

 

  (e) any Financing Party and any Financing Related Party and their respective
affiliates are express third party beneficiaries of this Clause 27.

THIS AGREEMENT has been signed by the Parties (or their duly authorised
representatives) in three (3) copies on the date stated at the beginning of this
Agreement.

 

38



--------------------------------------------------------------------------------

SCHEDULE 1

GROUP COMPANIES

 

1. THE COMPANY

 

Company name    Omega Pharma Invest NV Registered office   

Venecoweg 26

9810 Nazareth

Belgium

Directors   

Mylecke Management Art & Invest NV—Marc Coucke (Director)

Mercuur Consult NV—Jan Boone (Director)

Benoit Graulich BVBA—Benoit Graulich (Director)

FV Management BVBA—Frank Vlayen (Director)

MarGates BVBA—Cédric Van Cauwenberghe (Director)

Shareholders   

At Completion, the shareholders of the Company will be:

Alychlo NV: 48.29 %

HoldCo I BE NV: 47.48 %

Treasury shares: 4.23 %

 

2. OTHER GROUP COMPANIES

 

Company name    Abtei OP Pharma GmbH Registered office   

Abtei 1

37696 Marienmünster

Germany

Directors    Stephan Tomat (Geschäftsführer) Shareholders    Omega Pharma
Manufacturing GmbH & Co KG: 100% Company name    Aco Hud Nordic AB Registered
office   

Box 622

194 26 Upplands Väsby

Sweden

 

39



--------------------------------------------------------------------------------

Directors   

Christoph Staeuble (Director)

Barbara De Saedeleer (Director)

Freya Loncin (Director)

Shareholders    Hud SA: 100% Company name    Aco Hud Norge AS Registered office
  

Pb. 95, Økern

0509 Oslo

Norway

Directors   

Christoph Staeuble (Director (CM))

Helena Dalfors (Deputy)

Kristofer Tonström (Director)

Shareholders    Aco Hud Nordic AB: 100% Company name    Aco Pharma Oy Registered
office   

Gårdsbrinken 1 A

02240 Esbo

Finland

Directors   

Christoph Staeuble (Director (CM))

Kristofer Tonström (Director)

Fredrik Sylwan (Director)

Shareholders    Aco Hud Nordic AB: 100% Company name    AdriaMedic SA Registered
office   

Zare Ouest

4384 Ehlerange

Luxembourg

Directors   

BDS Management BVBA—Barbara De Saedeleer (Director)

Armand Hamling (Director)

Hud SA—Carl Bamelis (Director)

Shareholders    Hud SA: 100% Company name    Adriatic BST D.o.o. Registered
office   

Verovškova ulica 55

Ljubljana 1000

Slovenia

Directors    Tamas Berde (Director) Shareholders    AdriaMedic SA: 100% Company
name    Adriatic Distribution Beograd D.o.o.

 

40



--------------------------------------------------------------------------------

Registered office   

Ljubostinjska 2/C 5

11000 Belgrade

Serbia

Directors    Tamas Berde (Director) Shareholders    AdriaMedic SA: 100% Company
name    Auragen Pty Ltd Registered office   

Units 48-51 - Level 2

7 Narabang way

Belrose Nsw 2085

Australia

Directors   

Susannah Margaret Mills (Director)

Barbara De Saedeleer (Director)

Christoph Staeuble (Director)

Shareholders    Aurora Pharmaceuticals Pty Ltd: 100% Company name    Aurios Pty
Ltd Registered office   

Units 48-51 - Level 2

7 Narabang way

Belrose Nsw 2085

Australia

Directors   

Susannah Margaret Mills (Director)

Barbara De Saedeleer (Director)

Christoph Staeuble (Director)

Shareholders    Rubicon Healthcare Holdings Pty Ltd: 100% Company name    Aurora
Pharmaceuticals Pty Ltd Registered office   

Units 48-51 - Level 2

7 Narabang way

Belrose Nsw 2085

Australia

Directors   

Susannah Margaret Mills (Director)

Barbara De Saedeleer (Director)

Christoph Staeuble (Director)

Shareholders   

Omega Pharma Australia Pty Ltd.: 99.99%

Rubicon Healthcare Holdings Pty Ltd: 0.01%

Company name    Belgian Cycling Company NV

 

41



--------------------------------------------------------------------------------

Registered office   

Venecoweg 26

9810 Nazareth

Belgium

Directors   

Calisco BVBA—Carl Bamelis (Managing director)

STBA Consulting BVBA—Stefan Balemans (Director)

Shareholders   

Omega Pharma Belgium NV: 99.99%

Omega Pharma NV: 0.01%

Company name    Bional Nederland B.V. Registered office   

Kralingseweg 201

3062 CE Rotterdam

The Netherlands

Directors   

BDS Management BVBA—Barbara De Saedeleer (Director)

Christoph Staeuble (Director)

Shareholders    Omega Pharma Holding (Nederland) BV: 100% Company name    Biover
NV Registered office   

Venecoweg 26

9810 Nazareth

Belgium

Directors   

Gain Time BVBA—Davy De Vlieger (Managing director)

Rocket Science Consulting Group BVBA—Tom Gybels (Director)

STBA Consulting BVBA—Stefan Balemans (Director)

Pachtersbos BVBA—Lieven Costers (Director)

Shareholders   

Omega Pharma Belgium NV: 99,99%

Omega Pharma NV: 0,01%

Company name    Biover NV Sucursal en España Registered office   

Calle La Torre 6

24002 Leon

Spain

Directors   

Gain Time BVBA – Davy De Vlieger (Legal Representative)

STBA Consulting BVBA – Stefan Balemans (Legal Representative)

Shareholders    Viover NV: 100% Company name    Bioxydiet France SAS Registered
office   

Avenue de Lossburg 470

ZI Nord

69480 Anse

France

 

42



--------------------------------------------------------------------------------

Directors   

Omega Pharma SAS—Omega Pharma NV—Christoph Staeuble Management & Consulting
SP—Christoph Stauble (Président)

Gain Time BVBA—Davy De Vlieger (Directeur Général)

Shareholders    Cosmediet Biotechnie SAS: 100% Company name    Bittner Pharma
LLC Registered office   

Suschevskiy val, 18

Business Center “Novosuschevskiy”

Moscow 127018

Russia

Directors   

Irina Moustiatsa (Director)

Tom Gybels (Supervisory board)

Christoph Staeuble (Supervisory board)

Shareholders    Omega Pharma Holding (Nederland) BV: 100% Company name   
Chefaro Ireland Ltd Registered office   

The Crescent Building

First Floor, Block A,

Northwood Office Park

Dublin 9

Ireland

Directors   

Magnus Bruhn (Director)

Carl Bamelis (Director)

Neil Lister (Director)

Shareholders    Omega Pharma Holding (Nederland) BV: 100% Company name   
Chefaro Pharma Italia SrL Registered office   

Viale Castello della Magliana 18

00148 Roma

Italy

Directors   

Christoph Staeuble (Director CM)

Barbara De Saedeleer (Director)

Bruno Goffin (Director)

Shareholders   

Omega Pharma Innovation & Development NV: 26%

Omega Pharma Holding (Nederland) BV: 74%

Company name    Cinetic Laboratories Argentina SA Registered office   

Av. Triunverato 2734

City of Buenos Aires

Argentina

 

43



--------------------------------------------------------------------------------

Directors   

Tom Gybels (Director – Vice President)

Diego Iglesias (President)

Alejandro Massot (Alternate Director)

Freya Loncin (Legal representative of the shareholders)

Shareholders   

Omega Pharma Holding (Nederland) BV: 70%

Omega Pharma Espana: 30%

Company name    Cosmediet—Biotechnie SAS Registered office   

Avenue de Lossburg 470

ZI Nord

69480 Anse

France

Directors   

Omega Pharma NV—Christoph Staeuble Management & Consulting SP—Christoph Stauble
(Président)

Gain Time BVBA—Davy De Vlieger (Directeur Général)

Shareholders    Omega Pharma SAS: 100% Company name    Damianus B.V. Registered
office   

Kralingseweg 201

3062 CE Rotterdam

The Netherlands

Directors   

Excito BVBA—Magnus Bruhn (Director)

Calisco BVBA—Carl Bamelis (Director)

Shareholders    Omega Pharma Holding (Nederland) BV: 100% Company name   
Despharma B.V. Registered office   

Kralingseweg 201

3062 CE Rotterdam

The Netherlands

Directors    Despharma Kft—Griet Vandenheede—Tom Gybels—Konrad Nemet (Director)
Shareholders    Despharma Kft: 100% Company name    Despharma Kft Registered
office   

Madarász u. 47-49

1138 Budapest

Hungary

Directors   

Griet Vandenheede (Managing director)

Tom Gybels (Managing director)

Konrad Nemet (Managing director)

 

44



--------------------------------------------------------------------------------

Shareholders    Omega Pharma Holding (Nederland) BV: 100% Company name    Etixx
NV Registered office   

Venecoweg 26

9810 Nazareth

Belgium

Directors   

Gain Time BVBA—Davy De Vlieger (Managing director)

Christoph Staeuble Management & Consulting SP – Christoph Staeuble (Director)

STBA Consulting BVBA—Stefan Balemans (Director)

Shareholders   

Omega Pharma Innovation & Development NV: 99,99%

Omega Pharma Belgium NV: 0,01%

Company name    Herbs Trading GmbH Registered office   

Ossiacher Strasse 7

9560 Feldkirchen

Austria

Directors   

Freya Loncin (Director)

Magnus Bruhn (Director)

Shareholders    Omega Pharma GmbH: 100% Company name    Herbs Trading
GmbH—Kazakhstan Rep Office Registered office   

115 Begalin street

Medeu district

Almaty 050010

Kazakhstan

Directors    David Koberidze Vladimirovich (Head of rep office) Shareholders   
Herbs Trading GmbH: 100% Company name    Herbs Trading GmbH—Moscow Rep Office
Registered office   

Suschevskiy val, 18

Business Center “Novosuschevskiy”

Moscow 127018

Russia

Directors    Irina Moustiatsa (Head of rep office) Shareholders    Herbs Trading
GmbH: 100% Company name    Herbs Trading GmbH—Ukraine Rep Office

 

45



--------------------------------------------------------------------------------

Registered office   

19-21 “A” Bogdan Khmelnitsky

Street, (2 stage), the 10 floor

Kiev 01030

Ukraine

Directors    Lyudmyla Mykolayivna Dziuba (Head of rep office) Shareholders   
Herbs Trading GmbH: 100% Company name    Hipocrate 2000 SRL Registered office   

6A Prahova Street

1 st District

012423 Bucharest

Romania

Directors   

Christoph Staeuble (Director)

Tom Gybels (Director)

Silviu Toader (Director)

Shareholders   

Omega Pharma Holding (Nederland) BV: 74,61%

Omega Pharma Innovation & Development NV: 25,39%

Company name    Hud SA Registered office   

Zare Ouest

4384 Ehlerange

Luxembourg

Directors   

BDS Management BVBA—Barbara De Saedeleer (Director)

Armand Hamling (Director)

Promedent SA—Carl Bamelis (Director)

Shareholders   

Omega Pharma Espana SA: 99,99%

Omega Pharma Holding (Nederland) BV: 0,01%

Company name    Insect Repellents B.V. Registered office   

Kralingseweg 201

3062 CE Rotterdam

The Netherlands

Directors   

Veerle Geraerts BVBA—Veerle Geraerts (Director)

Joost Hunfeld (Director)

Excito BVBA—Magnus Bruhn (Director)

Shareholders    Jaico RDP NV: 100% Company name    Interdelta SA

 

46



--------------------------------------------------------------------------------

Registered office   

Route André Piller 21

1762 Givisiez

Switzerland

Directors   

René Jenny (Director)

Gaston Baudet (Director)

Jean-Yves Hauser (Director)

Ursula Götschmann (CFO)

Patrick Gumy (CFO)

Shareholders   

JLR Pharma SA: 82,35%

External shareholders: 17,65 %

Company name    Jaico RDP NV Registered office   

Nijverheidslaan 1545

3660 Opglabbeek

Belgium

Directors   

Veerle Geraerts BVBA—Veerle Geraerts (Managing Director)

BDS Management BVBA—Barbara De Saedeleer (Director)

Excito BVBA—Magnus Bruhn (Director)

Shareholders   

Omega Pharma Belgium NV: 99,99%

Omega Pharma NV: 0,01%

Company name    JLR Pharma SA Registered office   

Route André Piller 21

1762 Givisiez

Switzerland

Directors   

René Jenny (Président)

Christoph Staeuble (Director)

Gaston Baudet (Director)

Patrick Gumy (CFO)

Shareholders    Omega Pharma NV: 100% Company name    Laboratoire de la Mer
Registered office   

ZAC de la Madeleine

Avenue du Général Patton, CS 61848

35400 Saint-Malo

France

Directors   

Monthélie SAS—Olivier Bertaud (Président)

Excito BVBA—Magnus Bruhn (Directeur Général)

BDS Management BVBA—Barbara De Saedeleer (Directeur Général)

 

47



--------------------------------------------------------------------------------

Shareholders    Omega Pharma SAS: 100% Company name    Laboratoires Omega Pharma
France SAS Registered office   

20, rue André Gide BP 80

92320 Châtillon Cedex

France

Directors   

Omega Pharma SAS—Omega Pharma NV—Christoph Staeuble Management & Consulting
SP—Christoph Stauble (Président)

Marc Thibiant (Directeur Général)

Shareholders    Omega Pharma SAS: 100% Company name    Medgenix Benelux NV
Registered office   

Vliegveld 21

8560 Wevelgem

Belgium

Directors   

Christoph Staeuble Management & Consulting SP – Christoph Staeuble (Director)

Pachtersbos BVBA—Lieven Costers (Director)

Excito BVBA—Magnus Bruhn (Director)

Shareholders   

Omega Pharma Belgium NV: 99,99%

Omega Pharma NV: 0,01%

Company name    Modi—Omega Pharma (India) Private Limited Registered office   

1400 Modi Tower

98, Nehru Place

New Dehli - 110019

India

Directors   

Umesh K. Modi (President)

Himani Modi Agarwal (Director)

Christopher B. Mitchell (Director)

Stuart D. Baker (Director)

Marc Coucke (Director)

Dirk Fraeyman (Director)

Freya Loncin (Director)

Shareholders   

Omega Pharma Holding (Nederland) BV: 50%

Modi-Mundipharma: 50%

Company name    Oce -Bio Nederland B.V.

 

48



--------------------------------------------------------------------------------

Registered office   

De Gagelrijzen 146

4711 PS Sint-Willebrord

The Netherlands

Directors   

Gain Time BVBA—Davy De Vlieger (Director)

Rocket Science Consulting Group BVBA – Tom Gybels (Director)

Shareholders    Oce-Bio BVBA: 100% Company name    Oce-Bio BVBA Registered
office   

Nijverheidsstraat 96

2160 Wommelgem

Belgium

Directors   

Gain Time BVBA—Davy De Vlieger (Director)

STBA Consulting BVBA—Stefan Balemans (Director)

Rocket Science Consulting Group BVBA—Tom Gybels (Director)

Shareholders    Omega Pharma Belgium NV: 100% Company name    Omega Aco AS
Registered office   

Slotsmarken 18

2980 Hörsholm

Denmark

Directors   

Kristofer Tonström (Managing director)

Christoph Staeuble (Director)

Carsten Brink (Director)

Fredrik Sylwan (Director)

Shareholders    Aco Hud Nordic AB: 100% Company name    Omega Alpharm Cyprus Ltd
Registered office   

Agiou Mamandos 52, Office 103

2330 Lakatamia

Cyprus

Directors    Ph. Photiou & Associates Law office (Director) Shareholders   
Omega Pharma Hellas SA Health and Beauty Products: 100% Company name   
Omegalabs (Pty) Ltd Registered office   

Block B, Wedgewook Office Park

3 Muswell Road

Bryanston

Gauteng

South Africa

 

49



--------------------------------------------------------------------------------

Directors   

Christoph Staeuble (Director)

Stefan Balemans (Director)

Michael ten Hope (Director)

Darryl Combe (Director)

Shareholders   

Omega Pharma International NV: 51 %

Cavi Brands Pty Ltd: 49%

Company name    Omega Pharma AS Registered office   

Drázni 253/7

627 00 Brno

Czech Republic

Directors   

Tom Gybels (Director)

Michal Krejsta (Director)

Freya Loncin (Supervisory Board)

Griet Vandenheede (Supervisory Board)

Barbara De Saedeleer(Supervisory Board)

Shareholders   

Omega Pharma Holding (Nederland) BV: 99,99%

Omega Pharma NV: 0,0 1%

Company name    Omega Pharma Australia Pty Ltd Registered office   

Units 48-51 - Level 2

7 Narabang way

Belrose Nsw 2085

Australia

Directors   

Susannah Margaret Mills (Director)

Barbara De Saedeleer (Director)

Christoph Staeuble (Director)

Shareholders    Omega Pharma NV: 100% Company name    Omega Pharma Austria
Healthcare GmbH Registered office   

Rennweg 17

1030 Wien

Austria

Directors    Mirjana Mayerhofen (Director) Shareholders    Omega Pharma GmbH:
100% Company name    Omega Pharma Baltics SIA Registered office   

K. Ulmaņa gatve 119, Mārupes pag.

Rīgas raj., LV-2167

Latvia

 

50



--------------------------------------------------------------------------------

Directors   

Stefan Balemans (Managing director)

Christoph Staeuble (Managing director)

Shareholders    Omega Pharma GmbH: 100% Company name    Omega Pharma Belgium NV
Registered office   

Venecoweg 26

9810 Nazareth

Belgium

Directors   

Gain Time BVBA—Davy De Vlieger (Managing director)

STBA Consulting BVBA—Stefan Balemans (Director)

Rocket Science Consulting Group BVBA—Tom Gybels (Director)

Shareholders   

Omega Pharma NV: 99,99%

Omega Pharma International NV: 0,01%

Company name    Omega Pharma Capital NV Registered office   

Venecoweg 26

9810 Nazareth

Belgium

Directors   

BDS Management BVBA—Barbara De Saedeleer (Managing Director)

Griet Vandenheede BVBA—Griet Vandenheede (Director)

Gain Time BVBA—Davy De Vlieger (Director)

Shareholders   

Omega Pharma Belgium NV: 80,30%

Omega Pharma Luxembourg Sarl: 19,70%

Company name    Omega Pharma Deutschland GmbH Registered office   

Benzstrasse 25

71083 Herrenberg

Germany

Directors    Stephan Tomat (Geschäftsführer) Shareholders    Omega Pharma
Holding (Nederland) BV: 100% Company name    Omega Pharma España SA Registered
office   

Parque de Officinas San Cugat

Plaza Javier Cugat 2 - Edificio D

Planta Primera

08174 San Cugat del Vallès

Spain

 

51



--------------------------------------------------------------------------------

Directors   

BDS Management BVBA—Barbara De Saedeleer (Managing Director)

Griet Vandenheede BVBA—Griet Vandenheede (Director)

STBA Consulting BVBA—Stefan Balemans (Director)

Emma Molera (Director)

Alvaro Bertran (Secretary)

Shareholders   

Omega Pharma Holding (Nederland) BV: 74%

Omega Pharma Innovation & Development NV: 26%

Company name    Omega Pharma GmbH Registered office   

Reisnerstrasse 55 - 57

1030 Vienna

Austria

Directors   

Christoph Staeuble (Director)

Freya Loncin (Director)

Shareholders    Hud SA: 100% Company name    Omega Pharma Hellas SA Health and
Beauty Products Registered office   

19 km of Athens-Lamia Nat.Road

Astir building, 1st Floor.

14671 - Nea Erythraia

Greece

Directors   

Loukas Chalakatevakis (Managing director)

Stefan Balemans (Director)

Christoph Staeuble (Director)

Tom Gybels (Director)

Shareholders   

Omega Pharma Holding (Nederland) BV: 70.64%

Omega Pharma Innovation & Development NV: 29.36%

Company name    Omega Pharma Holding (Nederland) B.V. Registered office   

Kralingseweg 201

3062 CE Rotterdam

The Netherlands

Directors   

BDS Management BVBA - Barbara De Saedeleer (Director)

Joost Hunfeld (Director)

Shareholders   

Omega Pharma NV: 99,99%

Omega Pharma Innovation & Development NV: 0,01%

Company name    Omega Pharma Hungary Kft.

 

52



--------------------------------------------------------------------------------

Registered office   

Madarász u. 47-49

1138 Budapest

Hungary

Directors   

Griet Vandenheede (Managing director)

Tom Gybels (Managing director)

Shareholders    Omega Pharma Holding (Nederland) BV: 100% Company name    Omega
Pharma Innovation & Development NV Registered office   

Venecoweg 26

9810 Nazareth

Belgium

Directors   

Aubisque BVBA—Freya Loncin (Director)

Calisco BVBA—Carl Bamelis (Director)

Griet Vandenheede BVBA—Griet Vandenheede (Director)

Pachtersbos BVBA—Lieven Costers (Director)

Shareholders   

Omega Pharma Belgium NV: 99,99%

Omega Pharma NV: 0,01%

Company name    Omega Pharma International NV Registered office   

Venecoweg 26

9810 Nazareth

Belgium

Directors   

Aubisque BVBA—Freya Loncin (Director)

Griet Vandenheede BVBA—Griet Vandenheede (Director)

Excito BVBA—Magnus Bruhn (Director)

Shareholders   

Omega Pharma Belgium NV: 99.99%

Omega Pharma NV: 0.01%

Company name    Omega Pharma Ireland Ltd. Sàrl Registered office   

Registered seat:

70 Sir John Rogerson’s Quay,

Dublin 2

Ireland

Place of business:

Zare Ouest

4384 Ehlerange

Luxembourg

Directors   

Carl Bamelis (Director)

Armand Hamling (Director)

 

53



--------------------------------------------------------------------------------

Shareholders    Chefaro Ireland Ltd: 100% Company name    Omega Pharma Kişisel
Bakım ve Sağlık Ürünleri Dağıtım Ticaret Limited Şirketi Registered office   

Merdivenköy Mah. Bora Sok No 1

Ofis Blok Kat 5

Göztepe Kadiköy – Istanbul PK 34732

Turkey

Directors   

Omega Pharma Holding (Nederland) BV—Christoph Staeuble (Director)

Stefan Balemans (Director)

Asim Cifter (Director)

Shareholders    Omega Pharma Holding (Nederland) BV: 100% Company name    Omega
Pharma Ltd Registered office   

First Floor

32 Vauxhall Bridge Road

London SW1V2SA

United Kingdom

Directors   

Griet Vandenheede (Director)

Christoph Staeuble (Director)

Chris Rudd (Director)

Shareholders    Omega Pharma Holding (Nederland) BV: 100% Company name    Omega
Pharma Luxembourg SarL Registered office   

Zare Ouest

4384 Ehlerange

Luxembourg

Directors   

Armand Hamling (Director)

BDS Management BVBA—Barbara De Saedeleer (Director)

Hud SA—Carl Bamelis (Director)

Gain Time BVBA—Davy De Vlieger (Director)

Promedent SA—Carl Bamelis (Director)

Shareholders   

Omega Pharma NV: 88,88%

Omega Teknika Ltd: 11,12%

Company name    Omega Pharma Manufacturing GmbH & Co. KG Registered office   

Benzstr. 25

71083 Herrenberg

Germany

 

54



--------------------------------------------------------------------------------

Directors    Omega Pharma Manufacturing Verwaltungs GmbH—Stephan Tomat
(Geschäftsführer) Shareholders   

Omega Pharma Deutschland GmbH: 52.17%

Omega Pharma Belgium NV: 47.83%

Company name    Omega Pharma Manufacturing Verwaltungs GmbH Registered office   

Benzstr. 25

71083 Herrenberg

Germany

Directors    Stephan Tomat (Geschäftsführer) Shareholders    Omega Pharma
Manufacturing GmbH & Co KG: 100% Company name    Omega Pharma Nederland B.V.
Registered office   

Kralingseweg 201

3062 CE Rotterdam

The Netherlands

Directors   

BDS Management BVBA—Barbara De Saedeleer (Director)

Christoph Staeuble (Director)

Shareholders    Omega Pharma Holding (Nederland) BV: 100% Company name    Omega
Pharma New Zealand Ltd Registered office   

183 Grenada Street, Arataki

Tauranga 3116

New Zealand

Directors   

Susannah Margaret Mills (Director)

Barbara De Saedeleer (Director)

Christoph Staeuble (Director)

Shareholders    Rubicon Healthcare Holdings Pty Ltd: 100% Company name    Omega
Pharma Nordic AB Registered office   

Box 622

194 26 Upplands Väsby

Sweden

Directors   

Christoph Staeuble (Director)

Barbara De Saedeleer (Director)

Freya Loncin (Director)

Shareholders    Aco Hud Nordic AB: 100% Company name    Omega Pharma NV

 

55



--------------------------------------------------------------------------------

Registered office   

Venecoweg 26

9810 Nazareth

Belgium

Directors   

Mylecke Management Art & Invest NV—Marc Coucke (Managing director)

Mercuur Consult NV—Jan Boone (Director)

Benoit Graulich BVBA—Benoit Graulich (Director)

FV Management BVBA—Frank Vlayen (Director)

MarGates BVBA—Cédric Van Cauwenberghe (Director)

Shareholders   

Omega Pharma Invest: 99,99%

Omega Pharma International: 0,01%

Company name    Omega Pharma Poland Sp.z.o.o. Registered office   

BTD Office Center, 4th Floor, Al. Niepodleglosci 18

02-653 Warszawa

Poland

Directors   

Christoph Staeuble (Director)

Tom Gybels (Director)

Shareholders   

Omega Pharma Holding (Nederland) BV: 74,26%

Omega Pharma Innovation & Development NV: 25,74%

Company name    Omega Pharma Portuguesa LDA Registered office   

Av. Tomás Ribeiro 43

Edificio Neopark—Bloco 1, 3° C

P2795-574 Carnaxide

Portugal

Directors   

Tom Gybels (Director)

Barbara De Saedeleer (Director)

Stefan Balemans (Director)

Shareholders   

Omega Pharma Holding (Nederland) BV: 75%

Omega Pharma Innovation & Development NV: 25%

Company name    Omega Pharma s.r.o. Registered office   

Tomasikova 30

Bratislava 821 01

Slovakia

Directors   

Michal Krejsta (Director)

Stefan Balemans (Director)

Tom Gybels (Director)

 

56



--------------------------------------------------------------------------------

Shareholders   

Omega Pharma Holding (Nederland) BV: 99,68%

Omega Pharma AS: 0,32%

Company name    Omega Pharma SAS Registered office   

20, rue André Gide

92320 Châtillon Cedex

France

Directors    Omega Pharma NV—Christoph Staeuble Management & Consulting
SP—Christoph Stauble (Président) Shareholders    Omega Pharma Holding
(Nederland) BV: 100% Company name    Omega Pharma Singapore Pte Ltd Registered
office   

26 Eng Hoon Street

Singapore 169776

Singapore

Directors   

Christoph Staeuble (Director)

Barbara De Saedeleer (Director)

Peggy Wai Siew Peng (Director)

Shareholders    Omega Pharma NV: 100% Company name    Omega Pharma Trading NV
Registered office   

Venecoweg 26

9810 Nazareth

Belgium

Directors   

Konrad Nemet (Director)

STBA Consulting BVBA—Stefan Balemans (Director)

Excito BVBA—Magnus Bruhn (Director)

Shareholders   

Omega Pharma Belgium NV: 99,99%

Omega Pharma International NV: 0,01%

Company name    Omega Pharma Ukraine LLC Registered office   

9, Borispolskaya street

Kiev 02099

Ukraine

Directors   

Lyudmyla Mykolayivna Dziuba (Director)

Magnus Bruhn (Supervisory Board)

Stefan Balemans (Supervisory Board)

Tom Gybels (Supervisory Board)

Shareholders    Omega Pharma Holding (Nederland) BV: 100% Company name    Omega
Teknika—Irish Branch of Damianus B.V.

 

57



--------------------------------------------------------------------------------

Registered office   

The Crescent Building,First Floor,

Block A, Northwood Office Park

Dublin 9

Ireland

Directors   

Chefaro Ireland Ltd (Authorised recipient)

Excito BVBA—Magnus Bruhn (Legal representative/proxyholder)

Carl Bamelis (Legal representative/proxyholder)

Shareholders    Damianus BV: 100% Company name    Omega Teknika Ltd Registered
office   

The Crescent Building

First Floor, Block A,

Northwood Office Park

Dublin 9

Ireland

Directors   

Magnus Bruhn (Director)

Carl Bamelis (Director)

Shareholders    Omega Pharma GmbH: 100% Company name    Paracelsia Pharma GmbH
Registered office   

Lighthouse

Derendorfer Allee 6

40476 Düsseldorf

Germany

Directors    Christoph Stauble (Geschäftsführer) Shareholders    Omega Pharma
Holding (Nederland) BV: 100% Company name    Pharmasales Pty Ltd Registered
office   

Units 48-51 - Level 2

7 Narabang way

Belrose Nsw 2085

Australia

Directors   

Susannah Margaret Mills (Director)

Barbara De Saedeleer (Director)

Christoph Staeuble (Director)

Shareholders    Rubicon Healthcare Holdings Pty Ltd: 100% Company name   
Promedent SA

 

58



--------------------------------------------------------------------------------

Registered office   

Zare Ouest

4384 Ehlerange

Luxembourg

Directors   

Armand Hamling (Managing Director)

BDS Management BVBA—Barbara De Saedeleer (Director)

Hud SA—Carl Bamelis (Director)

Shareholders   

Omega Pharma NV: 99,99%

Omega Pharma Holding (Nederland) BV: 0,01%

Company name    Richard Bittner AG Registered office   

Reisnerstrasse 55 - 57

1030 Vienna

Austria

Post

Ossiacher Strasse 7

9560 Feldkirchen

Austria

Directors   

Carl Bamelis (Supervisory board)

Barbara De Saedeleer (Supervisory board)

Freya Loncin (Supervisory board)

Christoph Staeuble (Director)

Magnus Bruhn (Director)

Shareholders    Omega Pharma GmbH: 100% Company name    Rubicon Healthcare
Holdings Pty Ltd Registered office   

Units 48-51 - Level 2

7 Narabang way

Belrose Nsw 2085

Australia

Directors   

Susannah Margaret Mills (Director)

Barbara De Saedeleer (Director)

Christoph Staeuble (Director)

Shareholders    Omega Pharma Australia Pty Ltd: 100% Company name   
Samenwerkende Apothekers Nederland B.V. Registered office   

Kralingseweg 201

3062 CE Rotterdam

The Netherlands

 

59



--------------------------------------------------------------------------------

Directors   

BDS Management BVBA—Barbara De Saedeleer (Director)

Christoph Staeuble (Director)

Shareholders    Omega Pharma Holding (Nederland) BV: 100% Company name    Seazen
BVBA Registered office   

Steenweg op Oosthoven 282

2300 Turnhout

Belgium

Directors   

Gain Time BVBA – Davy De Vliegher (Director)

STBA Consulting BVBA – Stefan Balemans (Director)

Rocket Science Consulting Group BVBA – Tom Gijbels (Director)

Shareholders    Oce Bio BVBA: 100% Company name    The Learning Pharmacy Ltd
Registered office   

First Floor

32 Vauxhall Bridge Road

London SW1V2SA

United Kingdom

Directors   

James Owen (Director)

Liam Stapleton (Director)

Shareholders    Omega Pharma Ltd: 100% Company name    Verelibron SrL Registered
office   

Viale Castello della Magliana 18

00148 Roma

Italy

Directors   

Christoph Staeuble (Director (CM))

Barbara De Saedeleer (Director)

Bruno Goffin (Director)

Shareholders    Chefaro Pharma Italia SrL: 100% Company name    Vianatura NV
Registered office   

Venecoweg 26

9810 Nazareth

Belgium

Directors   

Gain Time BVBA—Davy De Vlieger (Managing director)

Christoph Staeuble Management & Consulting SP – Christoph Staeuble (Director)

STBA Consulting BVBA—Stefan Balemans (Director)

Shareholders    Omega Pharma Belgium NV: 100%

 

60



--------------------------------------------------------------------------------

Company name    Wartner Europe B.V. Registered office   

Kralingseweg 201

3062 CE Rotterdam

The Netherlands

Directors   

Christoph Staeuble (Director)

Aubisque BVBA—Freya Loncin (Director)

Shareholders    Omega Pharma Holding (Nederland) BV: 100% Company name    Ymea
B.V. Registered office   

Kralingseweg 201

3062 CE Rotterdam

The Netherlands

Directors   

Trimea Holding BV—Antonius Scheepens (Director)

Aubisque BVBA—Freya Loncin (Director)

Shareholders    Omega Pharma Holding (Nederland) BV: 100%

 

61



--------------------------------------------------------------------------------

SCHEDULE 2

RECEIPT FOR THE PURCHASE CONSIDERATION

Reference is made to the Agreement for the sale and purchase of the share
capital Omega Pharma Invest NV dated 6 November 2014 between Alychlo NV, Holdco
I BE NV and Perrigo Company plc (the Agreement).

The Sellers hereby confirm the receipt of the Purchase Consideration (in
accordance with Clause 3 of the Agreement).

Words and expressions defined in the Agreement have the same meaning in this
receipt.

On behalf of Alychlo NV,

 

 

Name: Marc Coucke

Function: President

On behalf of Holdco I BE NV,

 

 

Name: FV Management BVBA represented by its permanent representative Mr Frank
Vlayen

Function: Director

 

62



--------------------------------------------------------------------------------

SCHEDULE 3

PERMITTED LEAKAGE

 

1. Any payment or transfer expressly referred to in this Agreement.

 

2. Any payment or transfer with the prior written consent of the Purchaser.

 

3. Any payment made in respect of salaries, fees, pension contributions,
directors’ and officers’ insurance liability cover, benefits in kind, business
expenses properly due to a Seller, any other shareholder in the Company or their
Connected Persons either (i) in the ordinary course of business and consistent
with past practices, or (ii) in accordance with employment, services or
consultancy agreements pursuant to their terms in place on the date of this
Agreement (including but not limited to the payment of the periodical management
fee, reimbursement and expenses for Mylecke Management, Art & Invest NV).

 

4. Any performance related bonuses not exceeding an amount of EUR 5,000,000.

 

5. Any payment of directors’ fees and expenses to directors of Group Companies,
including payments to the persons referred under 3 above, which have been
appointed or presented by a member of a Seller’s Group, any other shareholder in
the Company or their Connected Persons and which are properly due in the
ordinary course of business and consistent with past practice, up to a maximum
aggregate amount of EUR 300,000, it being understood that this maximum aggregate
amount shall not include any payments of director fees to any other shareholder
than the Sellers in the Company or their Connected Persons in the ordinary
business and in accordance with past practice For the avoidance of doubt, this
maximum amount shall not in any way limit the permitted payments under clause 3
this Schedule.

 

6. Any payment to the Data Room hosting service provider in relation to the
Transaction.

 

63



--------------------------------------------------------------------------------

SCHEDULE 4

RESIGNING DIRECTORS

PART 1

RESIGNATION LETTER

[company name]

for the attention of the board of directors

[address]

[place], [date]

Dear Sirs,

I hereby resign with effect from [Completion] as [(executive) director] of [name
and details of relevant Group Company] (the Company).

I would be grateful if you could fulfil all publication and registration
formalities with respect to my resignation and provide me with a copy of all
relevant documents.

Subject to being granted full and unconditional discharge (subject to the limits
applicable under the relevant law) for the exercise of my mandate for the period
up until [Completion], I hereby acknowledge that I have no further claims
against the Company in relation to the exercise and termination of my mandate as
[(executive) director].

Yours faithfully,

[name]

 

64



--------------------------------------------------------------------------------

PART 2

RESIGNING DIRECTORS AT COMPLETION

 

Relevant Group Company    Director The Company    Mylecke Management, Art &
Invest NV, with permanent representative Marc Coucke    Mercuur Consult BVBA,
with permanent representative Jan Boone    Benoit Graulich BVBA, with permanent
representative Benoit Graulich    FV Management BVBA, with permanent
representative Frank Vlayen    MarGates BVBA, with permanent representative
Cédric Van Cauwenberghe Omega Pharma NV    Mylecke Management, Art & Invest NV,
with permanent representative Marc Coucke    Mercuur Consult BVBA, with
permanent representative Jan Boone    Benoit Graulich BVBA, with permanent
representative Benoit Graulich    FV Management BVBA, with permanent
representative Frank Vlayen    MarGates BVBA, with permanent representative
Cédric Van Cauwenberghe

 

65



--------------------------------------------------------------------------------

SCHEDULE 5

SELLERS’ WARRANTIES

 

1. The Sellers

 

1.1 Each of the Sellers is duly organized and validly existing under the laws of
Belgium.

 

1.2 Each of the Sellers has the power to execute and enter into this Agreement
and each of the other Transaction Documents to be entered into by the relevant
Seller on or before Completion (the Sellers’ Completion Documents) and has taken
or, in the case of the Sellers’ Completion Documents, will at the time of
execution have taken, all action necessary to authorise such execution and
delivery and the performance of such obligations.

 

1.3 Each of the Sellers has, save as otherwise provided in this Agreement,
obtained all authorisations and taken all action required, to sign this
Agreement and perform its obligations hereunder.

 

1.4 This Agreement constitutes and, each of the Sellers’ Completion Documents
will, when executed, constitute legal, valid and binding obligations of the
Sellers in accordance with its terms.

 

1.5 The execution by each of the Sellers of this Agreement and each of the
Sellers’ Completion Documents and the performance of the obligations of each of
the Sellers under it and each of them do not and will not conflict or constitute
a default under any provision of: (i) the constitutional documents of each of
the Sellers, (ii) any agreement or instrument to which a Sellers is a party or
by which a Seller is bound and which are material in the context of the
Transaction, or (iii) any law, lien, lease, order, judgment, award, injunction,
decree, ordinance or regulation or any other restriction of any kind or
character by which a Seller is bound.

 

1.6 Except for the Merger Control Condition, all authorisations from, and
notices or filings with, any governmental or other authority that are necessary
to enable a Seller to execute, and perform its obligations under this Agreement
and each of the Sellers’ Completion Documents have been obtained or made (as the
case may be) and are in full force and effect and all conditions of each such
authorisation have been complied with.

 

2. Ownership of the Shares

 

2.1 The Shares together with the Treasury Shares constitute the entire share
capital of the Company and are fully paid up. No securities or other financial
instruments other than the Shares and the Treasury Shares have been issued by
the Company.

 

2.2 At Completion, Alychlo holds 345,557,416 Shares and Holdco holds 339,790,841
Shares. At Completion, 30,243,983 shares are held by the Company as Treasury
Shares.

 

2.3 Each of the Sellers hereby represents and warrants that on the Completion
Date, it will be the lawful owner of the relevant Shares, free and clear of
Encumbrances and that it is entitled to transfer the full legal and beneficial
ownership in such Shares to the Purchaser on the terms and subject to the
conditions set out in this Agreement.

 

2.4 There is no agreement or arrangement relating to the transfer of ownership
of all or part of the Shares or the Treasury Shares other than this Agreement
that will survive Completion, and there is no agreement or arrangement relating
to the issuance of shares or other financial instruments in the Company.

 

66



--------------------------------------------------------------------------------

2.5 The Company is majority owned by persons who are not citizens or residents
of the United States of America. The Company is not organised under the laws of
the United States of America or any state thereof. Either (i) more than 50% of
the assets of the Company are located outside the United States of America, or
(ii) the majority of the executive officers and directors of the Company are not
citizens or residents of the United States of America.

 

3. Group Companies

 

3.1 Each Group Company is duly organised and validly existing under the laws of
its country of incorporation.

 

3.2 The total issued and outstanding share capital of each Group Company is held
in the proportions and by the entities as set forth in Schedule 1 and such
shares are fully paid up, except as set forth in Schedule 1. The information on
the Group Companies which is set forth in Schedule 1 is accurate.

 

3.3 No Group Company has been dissolved by any shareholders’ resolution and no
shareholders’ meeting has been called for that purpose. No Group Company has
been annulled or dissolved by any judicial decision. No Group Company has been
declared bankrupt.

 

3.4 There is no agreement or arrangement relating to the transfer of ownership
of all or part of the shares in any of the Group Companies (other than to other
Group Companies) that will survive Completion, and there is no agreement or
arrangement relating to the issuance of shares in the Group Companies (other
than to other Group Companies).

 

4. Subsidiaries and associates

Other than as set out in Schedule 1, no Group Company is the owner of, nor has
it agreed to acquire, any shares of any other company.

 

5. Financial debt

 

5.1 No Group Company owes any financial indebtedness to any person outside of a
Seller’s Group, other than financial indebtedness owing pursuant to agreements
or instruments details of which are Fairly Disclosed in the Disclosed
Information. Except for any Permitted Leakage, all costs incurred by a Group
Company in connection with the Transaction have been paid in full (including
advisor fees) and no costs will become payable by any Group Company in
connection with the Transaction for services delivered prior to the date of this
Agreement.

 

5.2 Other than change of control provisions triggered as a result of the
Transaction, no event of default or any other event or circumstance which would
entitle any person to call for early repayment of any financial debt of any
Group Company or to enforce any security given by any Group Company (or, in
either case, any event or circumstance which with the giving of notice would
constitute such an event or circumstance) has occurred.

 

6. Accounts

 

6.1

The 2012 Accounts and 2013 Accounts give a true and fair view (getrouw
beeld/image fidèle) of the financial state of affairs, assets, liabilities,
financial condition, financial performance and results of the Group Companies as
at the 2012 Accounts Date respectively the 2013

 

67



--------------------------------------------------------------------------------

  Accounts Date, and of the results of the Group Companies for the period ending
on such dates. The 2012 Accounts and 2013 Accounts were prepared in accordance
with the requirements of applicable laws and IFRS as consistently applied by the
Company and have been reviewed by PricewaterhouseCoopers who has issued a
certification disclosed in the Disclosed Documents.

 

6.2 The Interim Accounts give a true and fair view (getrouw beeld/image fidèle)
of the financial state of affairs, assets, liabilities, financial condition,
financial performance and results of the Group Companies as at the Interim
Accounts Date, and of the results of the Group Companies for the period ending
on such date. The Interim Accounts were prepared in accordance with the
requirements of applicable laws and IFRS as consistently applied by the Company
and have in accordance with International Standard on Review Engagements 2410
been reviewed by PricewaterhouseCoopers as disclosed in the Disclosed Documents.

 

6.3 The Last Accounts are management accounts that have been prepared in good
faith and with due care on a basis consistent with the Interim Accounts and in
accordance with the Group Company’s accounting policies.

 

6.4 The Interim Accounts make provisions for or disclose liabilities of the
Group Companies to which they relate in accordance with the requirements of
applicable laws and IFRS as consistently applied by the Company.

 

6.5 Since the Last Accounts Date:

 

  (a) the Group Companies have carried on their business in the ordinary course;

 

  (b) there has been no material change in the accounting procedures, principles
or practices of any of the Group Companies;

 

  (c) no Group Company has acquired an interest in any other company, disposed
of an interest in any Group Company, or taken or terminated a participation in
any partnership or joint venture; and

 

  (d) there has been no Material Adverse Effect.

 

7. Compliance with laws

Each Group Company during the two year period prior to the date of this
Agreement conducted its business and corporate affairs in accordance with its
articles of association other equivalent constitutional documents, and, in all
material respects, in accordance with all applicable laws and regulations
including but not limited to antitrust laws and regulations.

 

8. Anti-bribery

 

8.1 During the 5 year period prior to the date of this Agreement, none of the
Group Companies nor to the Sellers’ knowledge their Associated Persons for which
the Group Companies can be held legally liable has violated any applicable
Anti-Bribery Law.

 

8.2 None of the Group Companies or, to the Sellers’ knowledge their Associated
Persons for which the Group Companies can be held legally liable is or (during
the 5 year period prior to the date of this Agreement) has been the subject of
any formal investigation, written inquiry or litigation by any governmental
authority regarding any violation of any applicable Anti-Bribery Law in the
context of the operations of the Group Company, and no such formal
investigation, written inquiry or litigations are to the Sellers’ threatened.

 

68



--------------------------------------------------------------------------------

9. Sanctions

 

9.1 No Group Company nor, so far as the Sellers are aware, their respective
officers, directors, employees (or contractors) in a position of management:

 

  (a) is a Sanctioned Person; or

 

  (b) is in violation of any Economic Sanctions Laws;

 

  (c) has during the 2 year period prior to the date of this Agreement been in
violation of any Economic Sanctions Laws of the European Union or any member
state thereof;

 

  (d) during the 5 year period prior to the date of this Agreement, has received
notice of, or is otherwise aware of, any formal claim or proceeding by any
governmental authority involving it with respect to a violation of Economic
Sanctions Laws; or

 

  (e) up to Completion it has not been subject to any Economic Sanctions Law of
the United States of America.

 

10. Licences

 

10.1 Each Group Company has obtained all licences, permissions, governmental
authorisations or consents (together, Approvals) required for carrying on its
business effectively in the places and in the manner in which it is carried on
at the date of this Agreement in accordance with all applicable laws and
regulations.

 

10.2 These Approvals are in full force and effect and have been complied with in
all material respects.

 

10.3 So far as the Sellers are aware, there is no proceeding pending which would
result in any Approval to be revoked or suspended and so far as the Sellers are
aware there are no circumstances that could give rise to such revocation or
suspension.

 

11. Material contracts

 

11.1 No Group Company is a party to any material contract which:

 

  (a) was not entered into on an arm’s length basis;

 

  (b) in any way restricts its freedom to carry on the whole or any material
part of its business as it does at present;

 

  (c) under the terms of which, as a result of the entry into and performance of
the Transaction Documents: (i) any other party will be entitled to be relieved
of any obligation or become entitled to exercise any right (including any
termination or pre-emption right or other option), or (ii) any Group Company
will be in default, or (iii) a liability or obligation of a Group Company is
likely to be created or increased;

 

  (d) under which any Group Company has disposed of any company or business
where it remains subject to any liability (whether contingent or otherwise); or

 

  (e) which is a bid, tender, proposal or offer which, if accepted, would result
in any Group Company being committed to any agreement or arrangement of a kind
described above.

 

69



--------------------------------------------------------------------------------

11.2 The Disclosed Information contains all material agreements with respect to
the products commercialised under the Owned IP.

 

11.3 No Group Company has received over the last two years written notice that
it is in default under any agreement to which it is a party and which is in
force on the date of this Agreement where such alleged default has not been
cured, and, so far as the Sellers are aware, there are no circumstances likely
to give rise to such a default.

 

11.4 As a result of the asset purchase agreement dated 17 October 2014, all
rights in the Omega Territory (as defined in such asset purchase agreement) with
respect to products distributed under the XLS Agreement immediately prior to
17 October 2014 have been acquired by a Group Company. There are no sales of the
products distributed under the XLS Agreement in New Zealand and Australia.

 

12. Insurance

 

12.1 Particulars of all insurances effected in whole or in part for the benefit
of any Group Company have been disclosed in the Disclosed Information.

 

12.2 So far as the Sellers are aware, all premiums in respect of such insurances
have been duly paid, and no Group Company has received a formal notice that any
such insurances are invalid or unenforceable.

 

12.3 No claims which remain outstanding have been made under any such
insurances.

 

12.4 Each Group Company has insurance policies required by applicable laws,
rules and regulations governing the operation of such Group Company and such
insurance policies are in full force and effect.

 

13. Intellectual property

 

13.1 The Business IP comprises all the Intellectual Property Rights necessary to
carry on the Business after Completion in the same manner in which it is carried
on as at the date of this Agreement. The Business IP is either validly owned by
a Group Company or validly licensed to it.

 

13.2 Owned IP

 

  (a) The Disclosed Information contains a complete and accurate overview of all
registered Owned IP. The Owned IP is valid and enforceable.

 

  (b) The Owned IP is not subject, or, so far as the Sellers are aware, likely
to be subject, to amendment, challenge, removal or surrender.

 

  (c) No compulsory licences or anything similar have been granted for the Owned
IP. There are no agreements or arrangements that materially restrict the
disclosure, use or assignment by any Group Company of the Owned IP.

 

  (d) The Owned IP is not subject to any security interest, option, mortgage,
charge or lien.

 

13.3

No Group Company is in default under any third party license granted by or to a
Group Company in relation to the Business IP. None of the operations of a Group
Company infringes or is likely to infringe any Intellectual Property Rights of a
third party where such (likely) infringement would have a material impact. So
far as the Sellers’ are aware, no

 

70



--------------------------------------------------------------------------------

  Group Company has received a written notice in the two years preceding the
date of this Agreement that the Business IP infringes any Intellectual Property
Rights of any third party, which remains unremedied. So far as the Sellers are
aware, no third party is infringing, or so far as the Sellers are aware is
likely to infringe, the Business IP.

 

13.4 The Group Companies have taken reasonable measures to protect and maintain
the confidentiality of the Owned IP.

 

14. Systems and data protection

 

14.1 The systems comprise all the software, hardware and network equipment that
are used by any Group Company in connection with the operation of its business
as currently conducted (the Systems).

 

14.2 The Systems are owned by, or properly licensed, leased, or supplied under
third party contracts to, a Group Company. The relevant Group Company is not
materially in default under any such agreement.

 

14.3 In the 12 months preceding the date of this Agreement, there has been no
business disruption as a result of failures of the Systems which have had a
material adverse effect on the Group Companies. The Group Companies have in
place reasonable adequate procedures to prevent unauthorised access to the
Systems and the introduction of viruses into the Systems.

 

14.4 None of the Group Companies have received over the last two years, any
notice or allegation alleging that a Group Company has not complied with
applicable data protection laws, which remains unremedied.

 

15. Litigation

 

15.1 No Group Company is engaged in any litigation, arbitration or contentious
administrative proceedings which involves an exposure in excess of EUR 1,000,000
(except as claimant in the collection of debts arising in the ordinary course of
business), and no such proceedings have been threatened in writing by or against
a Group Company and, so far as the Sellers are aware, there are no circumstances
existing which are likely to lead to any such proceedings by or against a Group
Company.

 

15.2 The Sellers have not received written notice of any governmental,
administrative, regulatory, antitrust or other official investigation concerning
any Group Company that is in progress or pending, and, so far as the Sellers are
aware, there are no circumstances likely to lead to any such investigation.

 

16. The business assets

 

16.1 Each Group Company has valid title to, a valid interest in or a valid
license to all the material assets necessary to carry on its business as
currently carried on.

 

16.2 The properties (including the Properties) and assets of each Group Company
together include all properties and assets which are necessary for the
Purchaser’s Group to carry on the business of the Group Companies after
Completion in the places and substantially in the manner in which it was carried
on in the 6 months prior to the date of this Agreement.

 

71



--------------------------------------------------------------------------------

17. Properties

 

17.1 The Properties comprise all the land and buildings owned or leased by any
Group Company. All particulars of all of the Properties have been disclosed in
the Disclosed Information, and all such particulars are accurate in all material
respects.

 

17.2 There are no Encumbrances on the owned Properties, other than (i) in the
context of funding that is available or that has been made available to the
Group Companies, (ii) which are shown in the title deeds (iii) Encumbrances
imposed by laws or regulations with respect to real property, improvement to
real property, access to real property, zoning and urban planning regulations or
(iv) Encumbrances which individually or in the aggregate do not, and are not
reasonably likely to impair in any material respect the conduct of the business
of the Group Companies or the continued use of the Properties as used on the
date of the Agreement (the Permitted Encumbrances).

 

17.3 A Group Company is in possession of the whole of each of the Properties,
and save as disclosed no other person is in or actually or conditionally
entitled to possession, occupation, use or control of any of the Properties,
except if such would result from a Permitted Encumbrance.

 

17.4 No Property is subject to any matter which affects the relevant Group
Company’s ability to continue to carry on its existing business from that
Property substantially in the manner as at present, except if such would result
from a Permitted Encumbrance. No Group Company has received over the last two
years written notice that it is in breach of any covenant, restriction,
condition or obligation (whether statutory or otherwise) which affects the
Properties and which individually or in the aggregate impairs, or is reasonably
likely to impair in any material respect the conduct of the business of the
Group Companies or the continued use of the Properties as used on the date of
the Agreement and which remains unremedied.

 

18. Environment

 

18.1 No Group Company has received over the last two years written notice that
it is in breach of law and regulations in respect of environmental matters which
has not been remedied.

 

18.2 Each Group Company is and has been for the two years prior to the date of
this Agreement in all material respects in compliance with laws and regulations
in respect of environmental matters, and so far as the Sellers are aware, there
are no circumstances which may give rise to any liability under such laws and
regulations assuming that the operations are in all material respects continued
as currently conducted.

 

18.3 All Environmental Consents required for any activities at any Property are
in full force and effect. There is no pollution or contamination of the
environment on, in, at, under or migrating to or from any Property for which the
Group Companies have been held liable to perform any remedial action by relevant
governmental authorities and which would result in additional operating cost or
investment for the operation of the business currently conducted at such
Property.

 

19. Products

 

19.1 No Group Company has during the last two years prior to the date of this
Agreement manufactured, sold or supplied any product which (i) does not comply
in any material respect with any warranties expressly or impliedly made by or on
its behalf (including any claims made in any advertising or promotional material
in relation to the product) or (ii) does not comply with all applicable laws,
regulations, standards (including applicable good manufacturing practices) and
requirements in all relevant jurisdictions.

 

72



--------------------------------------------------------------------------------

19.2 No Group Company has carried out any voluntary or mandatory recall or
withdrawal of products, conducted any remediation or retrofit campaign or issued
any product warning to customers and/or end consumers in the last two years with
a negative impact on the business of the Group Companies taken as a whole.

 

19.3 Each Group Company has all permits necessary to operate, to manufacture, or
market the products and to conduct its business as currently conducted (the
Required Permits). All of the Required Permits are in full force and effect and
none of the Group Companies is in default or in violation (and not event has
occurred that, with notice or lapse of time, or both, could constitute a default
or violation).

 

20. Employees

 

20.1 The Disclosed Information contains material information in relation to:

 

  (a) the main terms of all current contracts of employment of any Senior
Employee;

 

  (b) the standard terms and conditions of employment and benefits (including
any redundancy payment scheme); and

 

  (c) the main terms of all current recognition, procedural, collective or other
agreements which each Group Company has entered into with any trade union
(whether independent or not), works council, European works council or similar
body representing the Employees or any of them other than collective or other
agreements concluded at sector level or at state level.

 

20.2 At the Date of the Agreement, no Senior Employee has given or received
notice terminating his or her employment and, as far as the Sellers are aware,
no such Senior Employee has any current intention of giving such notice. There
is not in existence any contract between a Group Company and a Senior Employee
which contains a change of control provision stating that a change of control
over the relevant Group Company entitles the Senior Employee to:

 

  (a) a payment or benefit payable by such Group Company which he would
otherwise not be entitled to (on termination or otherwise); or

 

  (b) a notice period which is longer or shorter than the notice period that he
would otherwise be entitled to; or

 

  (c) a release from obligations that he would otherwise be under.

 

20.3 No Group Company is obliged to or has made any provision to increase or
vary any Employee’s salary, bonus, or other remuneration which could increase
the Group Companies’ total average costs in respect of all Employees by more
than 5% over the next year (excluding for the avoidance of doubt any increase
resulting from (i) normal employee evolution under collective wage scale
systems; (ii) normal employee evolution under pension schemes or incentive
schemes (iii) mandatory cost-of-living mechanisms (iv) mandatory laws and
regulations (v) collective agreements at sector or state level) and (vi) tax or
social security changes.

 

73



--------------------------------------------------------------------------------

20.4 No Group Company is involved, or has during the 12 months preceding the
date of this Agreement been involved, in a collective labour dispute which had a
material negative effect on the business.

 

20.5 No Group Company is involved, or has during the 36 months preceding the
date of this Agreement initiated or completed the implementation of any
collective dismissals or implemented or entered into a social plan.

 

20.6 The Group Companies have proceeded with all information and consultation
obligations towards employee representative bodies as may be required under
applicable law in connection with the Transaction.

 

21. Pensions

 

21.1 All material information in relation to all applicable pension schemes
(excluding for the avoidance of doubt state pension schemes, industry-wide
pensions schemes and mandatory pension schemes) including:

 

  (a) copies of all material documents containing the main provisions currently
governing or relating to each of the applicable pension schemes;

 

  (b) for each of the applicable pension schemes that provides defined benefits,
a copy of the most recent actuarial valuation; and

 

  (c) details of all employer contributions required under the applicable
pension schemes;

have been Fairly Disclosed in the Disclosed Information.

 

21.2 All material plans providing benefits payable to employees on death, or
retirement, other than state plans, industry-wide plans or mandatory plans, have
been Fairly Disclosed in the Disclosed Information.

 

21.3 In relation to the applicable pension schemes, the Group Companies have
complied with all their material obligations. All amounts due and payable on or
before the date of Completion by any Group Company pursuant to the applicable
pension schemes have been or will be duly paid in full on the due dates for such
payments.

 

22. Tax

 

22.1 All Tax for which a Group Company is liable for time periods up until the
Interim Accounts Date is either paid or reflected in the Interim Accounts.

 

22.2 Each Group Company has made all deductions in respect, or on account, of
any Tax from any payments made by it which it is obliged or entitled to make and
has accounted in full to the appropriate Tax Authority for all amounts so
deducted.

 

22.3 No Group Company has within the past 12 months been subject to or, so far
as the Sellers are aware, is currently subject to any investigation, audit or
visit by any Tax Authority, and the Sellers are not aware of any such
investigation, audit or visit planned for the next 12 months.

 

22.4 All information, notices, computations, claims for particular Tax treatment
and returns which ought to have been given or made, have been properly and duly
submitted by each Group Company to the relevant Tax Authorities.

 

74



--------------------------------------------------------------------------------

22.5 All records which any Group Company is required to keep for Tax purposes or
which would be needed to substantiate any claim made or position taken in
relation to Tax by the relevant Group Company, have been duly kept and can be
made available for inspection at the premises of the relevant Group Company.

 

22.6 No Group Company is treated for any Tax purpose as resident in a country
other than the country of its incorporation and no Group Company has, or has had
within the statutory limitation period, a branch, agency or permanent
establishment in a country other than the country of its incorporation.

 

22.7 No Group Company is or will become liable to Tax chargeable primarily on
any other person, body of persons, entity or company, including social security
payments for subcontractors for time periods up until Closing.

 

22.8 No transactions or arrangements between one or more Group Companies have
taken place or are in existence which are not in compliance with applicable
transfer pricing regulations. No Group Company has disposed of or acquired any
assets since the Last Accounts Date in circumstances such that the disposal
price or acquisition cost of the asset would be treated for Tax purposes as
being different from the consideration given or received.

 

22.9 Each active Group Company is duly registered for the purposes of VAT in its
country of incorporation. Each Group Company has complied in all material
respects with all statutory provisions, rules, regulations, orders and
directions concerning VAT. There are no circumstances by reason of which there
might not be a full entitlement to credit for all VAT chargeable on supplies and
acquisitions received and imports made (or agreed or deemed to be received or
made) by it.

 

22.10 No Group Company has participated in any transaction, scheme or
arrangement of which the main purpose was the avoidance or evasion of a
liability to Tax.

 

75



--------------------------------------------------------------------------------

SCHEDULE 6

RELEVANT COMPETITION AUTHORITIES

 

1. The competition authorities of Germany, Poland, the United Kingdom and
Ireland, unless the Transaction is referred to the European Commission in
accordance with Article 4(5) of Council Regulation (EC) No 139/2004 on the
control of concentrations between undertakings (EUMR) or Article 22 EUMR;

 

2. the European Commission, if the Transaction is referred to it by the
competition authorities of the relevant member states in accordance with Article
4(5) EUMR or Article 22 EUMR; and

 

3. the competition authorities of Russia and Ukraine.

 

76



--------------------------------------------------------------------------------

SCHEDULE 7

NON-COMPETE AGREEMENT MR MARC COUCKE

This AGREEMENT (the Agreement) has been entered into on [-] November 2014
between:

 

(1) PERRIGO COMPANY PLC, a public limited company incorporated under the laws of
Ireland, with registered office at Treasury Building, Lower Grand Canal Street,
Dublin, Ireland, registered with the Companies Registration Office under number
529592 (Perrigo Topco); and

 

(2) Mr MARC COUCKE, residing at [-],

hereafter together referred to as the Parties, and individually, a Party.

WHEREAS:

 

(A) Perrigo Topco contemplates acquiring all of the shares (other than treasury
shares) in Omega Pharma Invest NV (the Company) pursuant to a share and purchase
agreement dated on or around the date of this Agreement between, among others,
Alychlo NV and Perrigo Topco (the SPA); and

 

(B) Parties wish to determine the terms and conditions of the non-compete
undertaking which will apply to Mr Marc Coucke in this Agreement.

IT IS HEREBY AGREED AS FOLLOWS:

 

1. Definitions

Unless otherwise defined in this Agreement, words and expressions used in this
Agreement shall be interpreted in accordance with the SPA (which Mr Marc Coucke
acknowledges it has received a copy of).

 

2. Non-compete

2.1 Mr Marc Coucke covenants with Perrigo Topco that he shall not, whether alone
or jointly with another party, and whether directly or indirectly, set up or
participate in a business that directly competes with the Business of the Group
Companies as on Completion Date, until such date which shall be the later of the
date falling 5 years after the Completion Date and 3 years from the date on
which Mr Marc Coucke ceases to be either an employee, service provider,
consultant, manager or director of any member of the Purchaser’s Group or the
Group, (x) in the European Economic Area for the Business that is not
distribution of generic drugs, and (y) in Belgium with respect to the
distribution of generic drugs, provided that this restriction shall not:

 

(a) prevent the continuation by Mr Marc Coucke of any activities as currently
conducted by him; or

 

(b) prevent Mr Marc Coucke from holding shares or other interests in (i) Perrigo
Topco or any member of the Purchaser’s Group or (ii) a listed company which
confer not more than 3% of the votes which could normally be cast at a general
meeting of that company; or

 

(c) apply (or as the case may be shall cease to apply) to the extent Mr Marc
Coucke acquires any company or business after Completion and, as a result of
such acquisition, acquires a company or business which falls within the
restrictions of this Subclause (the Relevant Interest), provided that the
Relevant Interest does not account for more than 5% of the total turnover of the
company or business acquired.

 

77



--------------------------------------------------------------------------------

For the purposes of this Clause 13.2(a), transactions undertaken by Alychlo and
any of its affiliated persons (including Mr Marc Coucke) shall be aggregated and
treated as undertaken by a single person (and affiliated persons to Alychlo
shall include any affiliated person to Alychlo as at the date of this Agreement
notwithstanding that it may subsequently cease to be an affiliated person). The
loan granted by Alychlo to Pharco and the pledge on certain trademarks granted
by Pharco in the context thereof are excluded from the scope of this Clause
13.2(a) provided that in case of enforcement of such pledge Alyhclo nor its
affiliated persons shall use these trademarks to compete with the Business of
the Group.

 

3. Legitimate interests

Mr Marc Coucke acknowledges that each undertaking set out in this Agreement is
an entirely independent restriction and is no greater than is reasonably
necessary to protect the interests of Perrigo Topco. If any provision in this
Agreement is void or non-applicable but would be valid if some part of the
provision were deleted or restricted, the provision in question shall apply with
such deletion or restriction as may be necessary to make it valid. The nullity
or non-applicability of any provision of this Agreement shall not affect the
validity or applicability of other provisions of the Agreement, which shall
remain in full force and effect.

 

4. Assignment

None of the rights or obligations under this Agreement may be assigned or
transferred without the prior written consent of the other Party, provided that
Perrigo Topco may transfer or assign any of its rights and/or obligations under
this Agreement to any Irish member of the Purchaser’s Group, without obtaining
prior consent from Mr Marc Coucke, or to any other member of the Purchaser’s
Group, with prior consent of Mr Marc Coucke, such consent not to be unreasonably
withheld, provided that (i) any such assignment shall not prejudice the rights
or remedies of Mr Marc Coucle nor increase the obligations or liabilities of Mr
Marc Coucke under this Agreement, and (ii) if the assignee subsequently ceases
to be a member of the Purchaser’s Group, Perrigo Topco shall procure that before
it so ceases it shall re-assign all rights and obligations to Perrigo Topco or
another continuing member of the Purchaser’s Group.

 

5. Applicable law and jurisdiction

5.1 This Agreement and all non-contractual obligations arising out of it or in
connection with it shall be governed by and shall be construed in accordance
with the laws of Belgium.

5.2 Any dispute arising out or in connection with this Agreement shall be
exclusively and definitively settled in accordance with the rules of CEPANI. The
arbitral tribunal shall be composed of three arbitrators. Mr Marc Coucke and
Perrigo Topco shall each nominate in the request for arbitration and the answer,
respectively, one arbitrator. The place of arbitration shall be Brussels and the
language of the proceedings shall be English. This clause does not exclude the
right of the Parties to ask for interim relief before the president of the Dutch
speaking commercial court of Brussels or any other court having jurisdiction.

 

78



--------------------------------------------------------------------------------

Executed in two (2) original copies, each party acknowledging having received
one copy.

 

For Perrigo Topco,       Mr Marc Coucke,

 

     

 

Name:

Function:

     

 

79



--------------------------------------------------------------------------------

SCHEDULE 8

OVERVIEW OF OUTSTANDING PRINCIPAL AMOUNTS UNDER EXTERNAL GROUP

INDEBTEDNESS AS PER 30 SEPTEMBER 2014

 

(i) the facility agreement dated 14 July 2011: EUR 340,000,000;

(ii) the 6.19% Series D Guaranteed Senior Notes due 2016 and the 5.1045%
Guaranteed Senior Notes due 2023: EUR 20,000,000 (due 2016) (and, taking into
account the hedge arrangement, EUR 16,247,000) and EUR 135,043,889 (USPP 2011,
due 2023);

 

(iii)  (a) the Revolving Facility Agreement, dated February 18, 2014: no amount
drawn;

(b) the Uncommitted Overdraft Facility Agreement, dated April 15, 2014: EUR
453,000;

(c) the EUR 1,000,000 facility letter dated 11 March 2014 between ING Bank NV
Dublin branch as bank and Omega Pharma Capital NV as borrower: EUR 402,000;

(d) the EUR 45,500,000 credit agreement between the Company and Omega Pharma
Capital NV as borrowers and KBC Bank NV as the bank: no outstanding amount
(positive balance: EUR 198,345);

(e) the EUR 80,000,000 facility letter between BNP Paribas Fortis NV as bank and
the Company, Omega Pharma Capital NV and Omega Pharma Belgium NV as borrower:
EUR 47,898,675;

(f) the EUR 10,000,000 facility letter dated 26 May 2014 between ING Belgium NV
as Lender and the Company and Omega Pharma Capital NV as borrower; no
outstanding amount (positive balance: EUR 150,000);

(g) the DKK 1,000,000 agreement for overdraft facility dated 30 April 2014
between SEB AB as bank and Omega Aco A/S as borrower: no outstanding amount
(positive balance):

(h) the NOK 8,500,000 agreement for overdraft facility dated 15 April 2014
between SEB AB as bank and Omega Pharma Capital NV as borrower: NOK 27,477;

(i) the SEK 20,000,000 agreement for overdraft facility dated 15 April 2014
between SEB AB as bank and Omega Pharma Capital NV as borrower: no outstanding
amount (positive balance: SEK 1,806,364);

 

(iv) Omega Pharma Invest NV’s 5.125% retail bonds due December 12, 2017: EUR
300,000,000;

 

(v) Omega Pharma NV’s 4.500% retail bonds due May 23, 2017: EUR 180,000,000; and

 

(vi) Omega Pharma NV’s 5.000% retail bonds due May 23, 2019: EUR 120,000,000.

 

80



--------------------------------------------------------------------------------

SCHEDULE 9

LOCK-UP AGREEMENT

 

81



--------------------------------------------------------------------------------

[—], 20141

Perrigo Company plc (Perrigo Topco or Purchaser)

Treasury Building, Lower Grand Canal Street

Dublin 2, Ireland

 

Re: Lock-up agreement relating to the Perrigo Shares

Ladies and Gentlemen,

The undersigned is the sole and exclusive legal and beneficial owner of
345,557,416 shares in Omega Pharma Invest NV (the Exchange Alychlo Shares).

Pursuant to the share purchase agreement dated [—] 2014 between Perrigo Topco,
as Purchaser, and Alychlo NV and Holdco I BE NV (the Sellers) (the SPA), the
Purchaser shall issue [—] Perrigo Shares (the Consideration Perrigo Shares) on
Completion to Alychlo NV in consideration for the sale by Alychlo NV to the
Purchaser of the Exchange Alychlo Shares. The SPA provides for the delivery of
certificates representing [—] shares of Consideration Perrigo Shares to an
escrow agent to be held subject to and in accordance with a share escrow
agreement entered into on the date of this agreement by and among Alychlo NV,
Purchaser and the escrow agent (the Stock Escrow Agreement).

Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in the SPA.

The undersigned represents and warrants to Perrigo Topco that (i) it is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (ii) it has the requisite legal capacity to
execute and deliver this agreement and to perform its obligations hereunder;
(iii) this agreement has been duly executed and delivered by the undersigned and
upon its execution and delivery by all parties hereto, will constitute the valid
and legally binding obligations of the undersigned, enforceable in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors rights generally, and the availability of injunctive
relief and other equitable remedies; and (iii) no other action is required on
the part of the undersigned in connection with the execution, delivery or
performance of this agreement.

1. Lock-Up. In consideration of the foregoing, the undersigned hereby agrees
that, without the prior written consent of Perrigo Topco, the undersigned will
not, and will cause its Affiliates not to, (a) directly or indirectly, sell,
offer, contract or grant any option to sell (including without limitation any
short sale), pledge, transfer, establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act or otherwise dispose
of any Perrigo Shares or other securities issued or issuable with respect to the
Perrigo Shares by way of a stock dividend, stock split, reorganization,
recapitalization or merger (the Perrigo Company Securities) or any legal or
beneficial ownership interest therein, (b) publicly announce an intention to do
any of the foregoing,

 

1  NTD: This agreement to be dated as of the Completion Date (as defined in the
SPA).



--------------------------------------------------------------------------------

or (c) enter into any swap or other agreement or any transaction that transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of any Perrigo Company Securities owned either of record or
beneficially (as defined in Rule 13-d under the Exchange Act) by the
undersigned, whether any such swap or transaction is to be settled by delivery
of Perrigo Company Securities or other securities, in cash or otherwise (each of
(a), (b) and (c), individually or collectively, is referred to herein as a
Disposition), for a period commencing on the Completion Date and ending on the
third anniversary of the Completion Date (such restrictions on Dispositions
collectively, the Lock-up); provided that this agreement shall not prevent the
undersigned from making any transfers to Affiliates, it being understood that
any Disposition by the undersigned or its Affiliates shall be aggregated for
purposes of any volume restrictions hereunder, and if any such Affiliate ceases
to be an Affiliate of the undersigned during the period of the Lock-up, any
Perrigo Company Securities it holds that remain subject to the Lock-up shall be
transferred back to the undersigned and remain subject to the terms of this
agreement; provided, further that (a) on the second anniversary of the
Completion Date, 50% of the Perrigo Company Securities acquired by the
undersigned at the Completion Date shall be released from the Lock-up, and
(b) on the third anniversary of the Completion Date, the remaining Perrigo
Company Securities then held by the undersigned shall be released from the
Lock-up. Notwithstanding anything in this agreement to the contrary, the Perrigo
Company Securities acquired by the undersigned at the Completion Date shall be
immediately released, and the Lock-up shall not apply: (1) in the event of a
change of control of Perrigo Topco, (2) to the extent necessary to allow pro
rata participation in any Perrigo Topco share repurchase or self tender, or
(3) in the event any person makes a tender offer for Perrigo Topco that is
recommended by Perrigo Topco’s board of directors. As used in this Section 1,
“change of control” as to Perrigo Topco means the occurrence of any of the
following: (1) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act), other
than Perrigo Topco or one of its subsidiaries, becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of Perrigo Topco’s voting stock or other voting
stock into which Perrigo Topco’s voting stock is reclassified, consolidated,
exchanged or changed, measured by voting power rather than number of shares;
(2) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of Perrigo Topco’s assets and the
assets of Perrigo Topco’s subsidiaries, taken as a whole, to one or more
“persons” (as that term is used in Section 13(d)(3) of the Exchange Act), other
than Perrigo Topco or one of its subsidiaries; or (3) the first day on which a
majority of the members of Perrigo Topco’s board of directors who are in office
on the date hereof or who are recommended for election after the date hereof by
a majority of the board of directors then in office are no longer continuing as
directors. Nothing in this agreement is intended to prohibit the Stock Escrow
Agreement or any actions contemplated thereunder.

2. Additional Covenants Prohibiting Large Sales. Without limiting the
restrictions set forth in Section 1 of this agreement, the undersigned also
agrees that for a

 

Page 2



--------------------------------------------------------------------------------

period commencing on the Completion Date and ending on the fifth anniversary of
the Completion Date, it will not, through one or a series of transactions, make
a Disposition of more than 100,000 Perrigo Company Securities in any one month
period without the written consent of Perrigo Topco, except pursuant to Sections
2.1 and 2.2 of the Registration Rights Agreement between Perrigo Topco and the
undersigned, dated as of the date hereof (the Registration Rights Agreement);
provided, however, that the undersigned may make any Disposition under this
Section 2 (subject to Section 1) that is in compliance with Rule 144(e) and
(f) without regard to the foregoing 100,000 per month limitation.

3. Stop Transfer. The undersigned also agrees and consents to the entry of stop
transfer instructions with Perrigo Topco’s transfer agent and registrar against
the transfer of Perrigo Company Securities held by the undersigned, if such
transfer would constitute a violation or breach of this agreement.

4. Registration Rights. The undersigned waives any rights relating to
registration under the Exchange Act of any Perrigo Company Securities owned
either of record or beneficially by the undersigned for such time as such
Perrigo Company Securities are subject to the Lock-up, except as otherwise set
forth in the Registration Rights Agreement. Alychlo shall not have the right to
sell shares pursuant to a Demand Registration (as defined in the Registration
Rights Agreement) or Incidental Registration pursuant to Sections 2.1 and 2.2,
respectively, of the Registration Rights Agreement with respect to any Perrigo
Company Securities subject to the Lock-up.

6. Governing Law. This letter agreement shall be construed and interpreted and
the rights of the parties determined in accordance with the law of the State of
New York. The undersigned hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of the State of New York and
the United States of America located in the County of New York for any action or
proceeding arising out of or relating to this agreement (and agrees not to
commence any action or proceeding relating thereto except in such courts). The
undersigned hereby irrevocably and unconditionally waives any objection to the
laying of venue of any action or proceeding arising out of this agreement in the
courts of the State of New York or the United States of America located in the
County of New York, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.

[Signature Page to Follow]

 

Page 3



--------------------------------------------------------------------------------

This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives and assigns of the
undersigned.

 

ALYCHLO NV

 

Name: Title: ACKNOWLEDGED AND AGREED: PERRIGO COMPANY PLC

 

Name: Title:

 

Page 4



--------------------------------------------------------------------------------

SCHEDULE 10

REGISTRATION RIGHTS AGREEMENT

 

82



--------------------------------------------------------------------------------

Dated as of                     

Perrigo Company plc

Alychlo NV

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

 

 

LOGO [g817980ex10_1pg087.jpg]



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE    PAGE  

1.

  Definitions      1   

2.

  Registration Under Securities Act      3      2.1  

Registration on Request

     3      2.2  

Incidental Registration

     5      2.3  

Registration Procedures

     6      2.4  

Termination of Registration Rights

     9      2.5  

Indemnification and Contribution

     9      2.6  

Stop Transfer Orders

     13      2.7  

Limitation on Sale or Distribution of Other Securities

     13      2.8  

No Required Sale

     13      2.9  

Exchange Act Compliance

     13      2.10  

Lock-up Agreement

     14   

3.

  Miscellaneous      14      3.1  

Amendments and Waivers

     14      3.2  

Notices

     14      3.3  

Assignment; Third Party Beneficiaries

     15      3.4  

Descriptive Headings

     15      3.5  

Governing Law

     16      3.6  

Counterparts

     16      3.7  

Invalidity of Provision

     16      3.8  

Further Assurances

     16      3.9  

Entire Agreement; Effectiveness

     16   

 

-i-



--------------------------------------------------------------------------------

THIS REGISTRATION RIGHTS AGREEMENT (this Agreement) dated as of [—]1, by and
among Perrigo Company plc (Perrigo Topco), an Irish public limited company and
Alychlo NV, a limited liability company incorporated under the laws of Belgium
(Alychlo).

WHEREAS, pursuant to the share purchase agreement (the SPA) dated as of [—]
between Alychlo and Holdco I BE NV, as sellers, and Perrigo Topco as purchaser,
Alychlo will be acquiring [—] ordinary shares, with a par value of €0.001 per
share, of Perrigo Topco (the Perrigo Shares); and

WHEREAS, as part of and as partial consideration for the acquisition of the
Perrigo Shares by Alychlo, Perrigo Topco hereby grants to Alychlo the
registration rights set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions

As used herein, the following terms shall have the meanings ascribed to them
below:

Agreement has the meaning set forth in the Preamble.

Alychlo has the meaning set forth in the Preamble.

Black-Out Period has the meaning set forth in Section 2.1(h).

Business Day means any day other than a Saturday, Sunday, or other day on which
the SEC is closed.

Completion Date has the meaning ascribed to it in the SPA.

Delay Notice has the meaning set forth in Section 2.1(h).

Demand Registration has the meaning set forth in Section 2.1(a).

Exchange Act means the Securities Exchange Act of 1934, as amended (together
with the rules and regulations thereunder).

Holder means any holder of Registrable Securities that is bound by the
provisions of this Agreement.

Lock-Up Agreement means the lock-up agreement among Alychlo and Perrigo Topco
dated as of the Completion Date.

Managing Underwriters means the investment banker or investment bankers and
manager or managers that administer an underwritten offering, if any, conducted
subject to the terms hereof.

Perrigo Topco Registration has the meaning set forth in Section 2.2(a).

Perrigo Shares has the meaning set forth in the Recitals.

 

1  NTD: This agreement to be dated as of the Completion Date (as defined in the
SPA).

 

1



--------------------------------------------------------------------------------

Perrigo Topco has the meaning set forth in the Preamble.

Person means any individual, corporation, association, partnership, joint
venture, limited liability company, trust, estate or other entity or
organization.

Registrable Securities means (i) the Perrigo Shares issued to Alychlo pursuant
to the SPA and (ii) any Perrigo Shares or other securities issued or issuable
with respect to the Perrigo Shares referred to in clause (i) by way of a stock
dividend, stock split, reorganization, recapitalization or merger. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities (a) when a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, or (b) when such securities shall have been otherwise transferred and
subsequent public distribution of such securities shall not require registration
of them under the Securities Act.

Registration Expenses means all expenses incident to the registration and
disposition of the Registrable Securities pursuant to Section 2 hereof,
including, without limitation, all registration, filing and applicable national
securities exchange fees, all fees and expenses of complying with state
securities or blue sky laws (including fees and disbursements of counsel to the
underwriters, if any, in connection with “blue sky” qualification of the
Registrable Securities and determination of their eligibility for investment
under the laws of the various jurisdictions), all word processing, duplicating
and printing expenses, all messenger and delivery expenses, the reasonable fees
and disbursements of counsel for Alychlo, the fees and disbursements of counsel
for Perrigo Topco and of its independent public accountants, including the
expenses of “cold comfort” letters or any special audits required by, or
incident to, such registration, and all out-of-pocket expenses of underwriters
(other than underwriting and brokerage discounts, SECs and other comparable
payments or discounts); provided, however, that Registration Expenses shall
exclude, and Alychlo shall be solely responsible for and shall pay, all transfer
taxes, underwriting and brokerage discounts, commissions and other comparable
payments (or discounts) in respect of the sale of any Registrable Securities
registered pursuant to the terms hereof.

SEC means the United States Securities and Exchange Commission.

Securities Act means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

SPA has the meaning set forth in the Recitals.

Stock Escrow Agreement means the Stock Escrow Agreement, dated as of [—], 2014,
by and among Alychlo, Perrigo Topco, and [—], as escrow agent.

Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the SPA.

 

Page 2



--------------------------------------------------------------------------------

2. Registration Under Securities Act

 

2.1 Registration on Request.

 

  (a) Demand Request. Alychlo shall have the right to request in writing (which
request shall specify the number of shares of Registrable Securities intended to
be disposed of and the intended method of distribution thereof) that Perrigo
Topco register all or part of the Registrable Securities by filing with the SEC
a registration statement covering such Registrable Securities (a Demand
Registration); provided, however, that the aggregate number of the Registrable
Securities to be registered pursuant to such Demand Registration constitutes at
least 375,000 Perrigo Shares. Upon receipt of such request, Perrigo Topco shall,
not later than 45 Business Days after receipt of such a request, cause to be
filed a Demand Registration providing for the registration under the Securities
Act of the Registrable Securities which Perrigo Topco has been so requested to
register by Alychlo, to the extent necessary to permit the disposition of such
Registrable Securities in accordance with the intended methods of distribution
thereof specified in such request, and shall use its reasonable best efforts to
have such Demand Registration declared effective by the SEC or otherwise become
effective as soon as practicable thereafter (but in no event later than the
120th calendar day after the receipt of such a request) and to keep such Demand
Registration continuously effective for 120 calendar days following the date on
which such Demand Registration is declared effective by the SEC or has otherwise
become effective or such shorter period terminating when all the Registrable
Securities covered by such Demand Registration have been sold pursuant thereto
(including, if necessary, by filing with the SEC a post-effective amendment or a
supplement to the Demand Registration or the related prospectus or any document
incorporated therein by reference or by filing any other required document or
otherwise supplementing or amending the Demand Registration, if required by the
rules, regulations or instructions applicable to the registration form under the
Securities Act used by the Company for such Demand Registration or by the
Securities Act, any state securities or “blue sky” laws, or any other rules and
regulations thereunder).

 

  (b) Limitations on Registration on Request. Subject to Section 2.1(a), Perrigo
Topco shall only be required to effect a maximum of four (4) Demand
Registrations, other than Demand Registrations to be effected pursuant to a
registration statement on Form S-3 under the Securities Act (which shall not
include underwritten take-downs) for which an unlimited number of Demand
Registrations shall be permitted; provided, however, that no Registrable
Securities that remain subject to the Lock-up (as defined in the Lock-up
Agreement) may be sold under a Demand Registration; and provided further, that
Perrigo Topco shall not be required to file (i) more than one Demand
Registration (not including Demand Registrations to be effected pursuant to
(ii) below) in any twelve-month period, (ii) more than three Demand
Registrations to be effected pursuant to a registration statement on Form S-3
(which shall not include underwritten take-downs) in any twelve-month period or
(iii) any such Demand Registration within 90 days following the date of
effectiveness of any registration statement relating to a Company Registration
(as hereinafter defined).

 

Page 3



--------------------------------------------------------------------------------

  (c) Registration Statement Form. Demand Registrations under this Section 2.1
shall be on such appropriate registration form of the SEC as selected by Perrigo
Topco. At any time that Perrigo Topco is eligible for use of an Automatic Shelf
Registration Statement, such registration shall occur on such form unless
otherwise requested by Alychlo. Automatic Shelf Registration Statement shall
have the meaning set forth in Rule 405 promulgated under the Securities Act.

 

  (d) Expenses. Subject to Section 2.1(g), Perrigo Topco shall pay all
Registration Expenses incurred in connection with any registration requested
pursuant to this Section 2.1.

 

  (e) Effective Registration Statement. A Demand Registration requested pursuant
to this Section 2.1 shall be deemed to have been effected (including for
purposes of paragraph (b) of this Section 2.1) if a registration statement with
respect thereto has become effective and has been kept continuously effective
for a period of 120 days (or such shorter period which shall terminate when all
the Registrable Securities covered by such registration statement have been sold
pursuant thereto); provided, however, that if, after it has been declared (or
becomes) effective, the offering of any Registrable Securities pursuant to such
Demand Registration is interfered with by any stop order, injunction or other
order or requirement of the SEC or any other governmental agency or court (other
than any such stop order or injunction issued as a result of the inclusion in
such Demand Registration of any information supplied in writing to the Perrigo
Topco for inclusion therein by Alychlo) such Demand Registration shall be deemed
not to have become effective.

 

  (f) Selection of Underwriters. The Managing Underwriters for each underwritten
offering of Registrable Securities to be registered pursuant to a Demand
Registration shall be a nationally or regionally recognized investment bank that
is selected by Alychlo (subject to the approval by Perrigo Topco, which approval
may not be unreasonably delayed or withheld).

 

  (g) Right to Withdraw. If the Managing Underwriters of any underwritten
offering shall advise Perrigo Topco and Alychlo that the Registrable Securities
covered by the registration statement cannot be sold in such offering within a
price range acceptable to Alychlo, then Alychlo shall have the right to notify
Perrigo Topco in writing that it has determined that the registration statement
shall be abandoned or withdrawn, in which event Perrigo Topco shall abandon or
withdraw such registration statement. In the event of any such abandonment or
withdrawal, such request shall be counted as a Demand Registration for purposes
of the requests for registration to which Alychlo is entitled pursuant to this
Section 2.1.

 

  (h)

Postponement. Perrigo Topco shall be entitled once in any twelve-month period to
postpone for a reasonable period of time (but not exceeding an aggregate of 90
days, any such period, a Black-Out Period) the filing or effectiveness of any

 

Page 4



--------------------------------------------------------------------------------

  registration statement required to be prepared and filed by it pursuant to
this Section 2.1 if Perrigo Topco determines, in its reasonable judgment, that
such registration and offering would interfere with any material financing or
other material transaction involving Perrigo Topco, or if there is an event or
state of facts relating to Perrigo Topco that is material to Perrigo Topco (and
would reasonably likely be required to be disclosed in such registration
statement) the disclosure of which would, in the reasonable judgment of Perrigo
Topco, be materially adverse to its interests, and promptly delivers to Alychlo
a notice signed by Perrigo Topco’s chief executive officer or chief financial
officer (a Delay Notice) stating such determination. If Perrigo Topco shall so
postpone the filing of a registration statement: (i) Perrigo Topco shall use its
reasonable best efforts to limit the delay to as short a period as is
practicable, and (ii) Alychlo shall have the right to withdraw the Demand
Registration request by giving written notice to Perrigo Topco within 10
Business Days of receipt of a Delay Notice and, in the event of such withdrawal,
such Demand Registration shall not be counted for purposes of requests for
Demand Registration to which Alychlo is entitled pursuant to this Section 2.1.
Perrigo Topco shall be obligated to pay all Registration Expenses in such event.

 

2.2 Incidental Registration.

 

  (a)

Right to Include Registrable Securities. If Perrigo Topco at any time proposes
to register any of its ordinary shares for its own account (a Company
Registration) or the account of any other stockholder under the Securities Act
by registration on Form S-1 or S-3 or any successor or similar form(s) (except
registrations on any such form or similar form(s) solely for registration of
securities in connection with an employee benefit plan or dividend reinvestment
plan or a merger or consolidation or incidental to an issuance of securities
under Rule 144A under the Securities Act), it will each such time during the
term of this Agreement give prompt written notice to Alychlo of its intention to
do so and of Alychlo’s rights under this Section 2.2. Upon the written request
of Alychlo (which request shall specify the maximum number of Registrable
Securities intended to be disposed of by Alychlo) made as promptly as
practicable and in any event within 10 Business Days after the receipt of any
such notice, subject to Section 2.2(e) of this Agreement, Perrigo Topco shall
use its reasonable best efforts to effect the registration under the Securities
Act of the sale of all Registrable Securities which Alychlo has so requested to
be registered; provided, however, that in the case of a Company Registration,
if, at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, Perrigo Topco shall determine for any
reason not to register or to delay registration of such securities, Perrigo
Topco shall give Alychlo written notice of such determination and (i) in the
case of a determination not to register, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration (but
not from any obligation of Perrigo Topco to pay its portion of the Registration
Expenses in connection therewith), without prejudice, however, to the rights of
Alychlo to request that such registration be effected as a

 

Page 5



--------------------------------------------------------------------------------

  registration under Section 2.1 and (ii) in the case of a determination to
delay registering, shall be permitted to delay registering any Registrable
Securities, for the same period as the delay in registering such other
securities.

 

  (b) Right to Withdraw. Alychlo shall have the right to withdraw its request
for inclusion of its Registrable Securities in any registration statement
pursuant to this Section 2.2 at any time prior to the execution of an
underwriting agreement with respect thereto by giving written notice to Perrigo
Topco of its request to withdraw.

 

  (c) Priority in Incidental Registrations. In the case of a Company
Registration, if the Managing Underwriters of any underwritten offering shall
inform Perrigo Topco of their belief that the number of Registrable Securities
requested to be included in such registration, when added to the number of other
securities to be offered by Perrigo Topco in such registration, would adversely
affect such offering, then Perrigo Topco shall include in such registration, to
the extent of the number which Perrigo Topco is so advised can be sold in (or
during the time of) such offering without so materially adversely affecting such
offering, securities in the following priority: (A) securities proposed to be
included by Perrigo Topco, (B) the Registrable Securities and any other
securities of Perrigo Topco requested to be included in such registration by
Alychlo and any other holder having the right to include securities, on a pro
rata basis, based on the number of shares of Perrigo Shares held, or obtainable
by exercise or conversion of other securities of Perrigo Topco, by such holder
and (D) all other participants without any contractual right to include
securities in such registration, on a pro rata basis.

 

  (d) Plan of Distribution; Expenses. Any participation by Alychlo in a Company
Registration shall be in accordance with Perrigo Topco’s plan of distribution.
Perrigo Topco shall pay all Registration Expenses in connection with each
Company Registration.

 

  (e) Other Limitations. Notwithstanding anything else in this Agreement,
Alychlo may not sell any of its Registrable Securities that remain subject to
the Lock-up (as defined in the Lock-up Agreement) in any registration statement
pursuant to this Section 2.2.

 

2.3 Registration Procedures. If and whenever Perrigo Topco is required, pursuant
to the terms of this Agreement, to effect the registration of any Registrable
Securities under the Securities Act in accordance with Sections 2.1 or 2.2, the
following procedures shall apply:

 

  (a) Perrigo Topco shall:

 

  (i)

prepare and file with the SEC the requisite registration statement to effect
such registration (and shall include all financial statements required by the
SEC to be filed therewith) and thereafter use its reasonable best efforts to
cause such registration statement to become effective as promptly as
practicable, and, in any event, within the timetable specified in Section 2.1;

 

Page 6



--------------------------------------------------------------------------------

  provided that Perrigo Topco may discontinue any registration of its securities
which are not Registrable Securities at any time prior to the effective date of
the registration statement relating thereto;

 

  (ii) furnish to Alychlo such number of conformed copies of the registration
statement and each amendment thereof and each amendment or supplement, if any,
to the prospectus included therein (including all documents incorporated by
reference therein after the initial filing) as Alychlo shall reasonably request;
and

 

  (iii) include in the registration statement information regarding Alychlo and
the methods of distribution Perrigo Topco has elected.

 

  (b) Perrigo Topco shall give notice to Alychlo:

 

  (i) when the registration statement and any amendment thereto has been filed
with the SEC and when the registration statement or any post-effective amendment
thereto has become effective;

 

  (ii) of any request by the SEC for any amendment or supplement to the
registration statement or the prospectus or for additional information;

 

  (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of the registration statement or the institution of any proceeding
for that purpose;

 

  (iv) of the receipt by Perrigo Topco of any written notification with respect
to the suspension of the qualification of the Registrable Securities included
therein for sale in any jurisdiction or the institution of any proceeding for
such purpose; and

 

  (v) of the happening of any event that requires any change in the registration
statement or the prospectus so that, as of such date, they (A) do not contain
any untrue statement of a material fact and (B) do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the prospectus, in the light of the circumstances under which
they were made) not misleading.

 

  (c) Perrigo Topco shall use its reasonable best efforts to obtain as soon as
possible the withdrawal of any order suspending the effectiveness of the
registration statement or the qualification of the securities therein for sale
in any jurisdiction.

 

  (d) Perrigo Topco shall promptly deliver to Alychlo as many copies of the
prospectus (including a preliminary prospectus) included in the registration
statement and any amendment or supplement thereto as Alychlo may reasonably
request. Perrigo Topco hereby consents to the use of the prospectus or any
amendment or supplement thereto by Alychlo in connection with the offering and
sale of the Registrable Securities pursuant to this Agreement (except during any
Black-Out Period).

 

Page 7



--------------------------------------------------------------------------------

  (e) Prior to any offering of Registrable Securities pursuant to a registration
statement, Perrigo Topco shall arrange for the qualification of the Registrable
Securities for sale under the laws of such jurisdictions as Alychlo shall
reasonably request and shall maintain such qualification in effect so long as
required; provided that in no event shall Perrigo Topco be obligated to qualify
to do business in any jurisdiction where it is not then so qualified, to consent
generally to the service of process in such jurisdiction, or to take any action
in connection therewith that would subject it to taxation.

 

  (f) Upon the occurrence of any event contemplated by subsections (b)(iii),
(b)(iv) or (v) above, Perrigo Topco shall promptly prepare a post-effective
amendment to the registration statement or an amendment or supplement to the
related prospectus or file any other required document so that the registration
statement and the prospectus will not include an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in the
light of the circumstances under which they were made) not misleading.

 

  (g) In connection with any underwritten offering effected hereunder, Perrigo
Topco shall (in each case to the extent necessary):

 

  (i) make reasonably available for inspection during normal business hours by
counsel to the underwriters, or any such underwriter all material financial and
other records and material corporate documents of Perrigo Topco and its
subsidiaries;

 

  (ii) cause Perrigo Topco’s officers, directors, employees, accountants and
auditors to supply all material information reasonably requested by counsel to
the underwriters or any such other Persons as is reasonable and customary for
similar due diligence examinations;

 

  (iii) enter into an underwriting agreement in customary form;

 

  (iv) obtain opinions of counsel to Perrigo Topco and updates thereof (which
opinions (in form, scope and substance) shall be reasonably satisfactory to the
Managing Underwriters, if any) addressed to the underwriters, if any, covering
such matters as are customarily covered in opinions requested in underwritten
offerings and such other matters as may be reasonably requested by the Managing
Underwriters;

 

  (v) obtain “comfort” letters and updates thereof from the independent
accountants of Perrigo Topco addressed to Alychlo and the underwriters, if any,
in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with underwritten offerings; and

 

  (vi) deliver such documents and certificates as may be reasonably requested by
Alychlo or the Managing Underwriters, if any, including those to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by Perrigo Topco.

 

Page 8



--------------------------------------------------------------------------------

Alychlo agrees that, upon receipt of any notice from Perrigo Topco of the
happening of any event of the kind described in paragraph (b)(iii), (b)(iv) or
(v) of this Section 2.3, Alychlo will, to the extent appropriate, discontinue
its disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until, in the case of paragraph (b)(v)
of this Section 2.3, its receipt of the supplemented or amended prospectus
contemplated by paragraph (b)(v) of this Section 2.3 and, if so directed by
Perrigo Topco, will deliver to Perrigo Topco (at Perrigo Topco’s expense) all
copies, other than permanent file copies, then in its possession, of the
prospectus relating to such Registrable Securities current at the time of
receipt of such notice. If the disposition by Alychlo of its securities is
discontinued pursuant to the foregoing sentence, Perrigo Topco shall extend the
period of effectiveness of the registration statement by the number of days
during the period from and including the date of the giving of notice to and
including the date when Alychlo shall have received copies of the supplemented
or amended prospectus contemplated by paragraph (b)(v) of this Section 2.3; and,
if Perrigo Topco shall not so extend such period, the request pursuant to which
such registration statement was filed shall not be counted for purposes of the
requests for registration to which Alychlo is entitled pursuant to Section 2.1
hereof.

It shall be a condition precedent to the obligation of Perrigo Topco to take any
action pursuant to this Agreement in respect of the Registrable Securities which
are to be registered at the request of Alychlo that Alychlo shall furnish to
Perrigo Topco within ten days of Perrigo Topco’s request such information
regarding Alychlo and the Registrable Securities held by Alychlo as Perrigo
Topco shall reasonably request and as shall be required in connection with the
action taken by Perrigo Topco.

 

2.4 Termination of Registration Rights.

The right of any Holder to request registration or inclusion of Registrable
Securities in any registration pursuant to Subsections 2.1 or 2.2 shall
terminate upon the eighth anniversary of the date of this Agreement; provided,
however, that, to the extent there are Perrigo Shares still subject to the Stock
Escrow Agreement on such eighth year anniversary, the termination date shall be
extended to the date that is one year after the termination of the Stock Escrow
Agreement or the release from escrow of all shares previously held thereunder.

 

2.5 Indemnification and Contribution.

 

  (a)

Indemnification by Perrigo Topco. Perrigo Topco agrees that in the event of any
registration of any securities of Perrigo Topco pursuant to this Agreement,
Perrigo Topco shall, and hereby does, indemnify and hold harmless Alychlo, and
each other Person who participates as an underwriter in the offering or sale of
such securities and each other Person, if any, who controls any such underwriter
within the meaning of the Securities Act, against any losses, claims, damages,
or liabilities, joint or several, to which Alychlo or any such underwriter or
controlling Person may become subject under the Securities Act or otherwise,

 

Page 9



--------------------------------------------------------------------------------

  insofar as such losses, claims, damages or liabilities, joint or several (or
actions or proceedings in respect thereof), arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which such securities were
registered under the Securities Act on the effective date thereof, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto or (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus, in
light of the circumstances in which they were made) not misleading, and Perrigo
Topco shall reimburse Alychlo and each such underwriter and controlling Person
for any legal or any other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, liability, action or
proceeding or (iii) any violation by Perrigo Topco of any federal, state or
common law rule or regulation applicable to Perrigo Topco and relating to action
required of or inaction by Perrigo Topco in connection with any such
registration; provided, however, that Perrigo Topco shall not be liable in any
such case to Alychlo to the extent that any such loss, claim, damage, liability
(or action or proceeding in respect thereof) or expense arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance upon and in conformity with written information furnished to Perrigo
Topco expressly for use in connection with such registration by or on behalf of
Alychlo; provided, further, that as to any preliminary prospectus with respect
to an underwritten registration, the provisions of this Section 2.5 shall not
inure to the benefit of Alychlo on account of any loss, claim, damage, liability
or action arising from the sale of Perrigo Shares to any person by Alychlo if
Alychlo failed to send or give a copy of the final prospectus to that person
after Perrigo Topco furnished Alychlo with a sufficient number of copies of the
same prior to any written confirmation of the sale of the Registrable
Securities, and the untrue statement or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact in such
preliminary prospectus thereto was corrected in the final prospectus. Such
indemnity shall remain in full force regardless of any investigation made by or
on behalf of Alychlo or any such underwriter or controlling Person and shall
survive the delivery of and the payment for the Perrigo Shares sold by Alychlo.

 

  (b)

Indemnification by Alychlo. In connection with any registration statement in
which Alychlo includes Registrable Securities Alychlo hereby agrees to indemnify
and hold harmless, severally and not jointly (in the same manner and to the same
extent as set forth in paragraph (a) of this Section 2.5), Perrigo Topco, and
each director of Perrigo Topco, each officer of Perrigo Topco and each other
Person, if any, who controls Perrigo Topco within the meaning of the Securities
Act, with respect to any statement or alleged statement in or omission or
alleged omission from such registration statement, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or

 

Page 10



--------------------------------------------------------------------------------

  supplement thereto, but only to the extent such statement or alleged statement
or omission or alleged omission was made in reliance upon and in conformity with
written information furnished to Perrigo Topco by or on behalf of Alychlo
specifically stating that it is for use in the preparation of such registration
statement, preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement. Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of Perrigo Topco or any
such director, officer or controlling Person and shall survive the delivery of
and the payment for the Perrigo Shares sold by Alychlo.

 

  (c) Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in the preceding subsections of this Section 2.5, such indemnified
party shall, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the latter of the commencement of such action or
proceeding; provided, however, that the failure of any indemnified party to give
notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding subsections of this Section 2.5, except to the
extent that the indemnifying party is not otherwise aware of the claim and is
actually materially prejudiced by such failure to give notice, and shall not
relieve the indemnifying party from any liability which it may have to the
indemnified party otherwise than under this Section 2.5. In case any such action
or proceeding is brought against an indemnified party, the indemnifying party
shall (i) have the right to assume the defense of such action, including the
employment of counsel to be chosen by the indemnifying party which is reasonably
satisfactory to the indemnified party, and (ii) be responsible for payment of
expenses in connection with such action or proceeding. The indemnified party
shall have the right to employ its own counsel (including local counsel) in any
such case, but the legal fees and expenses of such counsel shall be at the
expense of the indemnified party unless (i) the employment of such counsel shall
have been authorized in writing by the indemnifying party in connection with the
defense of such action, (ii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to take charge of the
defense of such action within a reasonable period of time after notice of the
institution of such action, (iii) the indemnified party shall have reasonably
concluded that there may be defenses available to it or them that are different
from or additional to those available to the indemnifying party (in which case
the indemnifying party shall not have the right to direct the defense of such
action on behalf of the indemnified party), or (iv) the use of counsel chosen by
the indemnifying party to represent the indemnified party would present such
counsel with a conflict of interest, in any of which events such fees and
expenses shall be borne by the indemnifying party. No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
that (i) does not include as an unconditional term thereof the giving by the
plaintiff to such indemnified party of a release from all liability in respect
to such claim or litigation or (ii) provides for relief other than the payment
of monetary damages (and such monetary damages shall be paid in full by the
indemnifying party).

 

Page 11



--------------------------------------------------------------------------------

  (d) Contribution. If the indemnification provided for in this Section 2.5
shall for any reason be held by a court to be unavailable to an indemnified
party under subsection (a) or (b) hereof in respect of any loss, claim, damage
or liability, or any action in respect thereof, then, in lieu of the amount paid
or payable under subsection (a) or (b) hereof, the indemnified party and the
indemnifying party under subsection (a) or (b) hereof shall contribute to the
aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating the same), (i) in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand, and the indemnified party on the other,
which resulted in such loss, claim, damage or liability, or action in respect
thereof, with respect to the statements or omissions which resulted in such
loss, claim, damage or liability, or action in respect thereof, as well as any
other relevant equitable considerations, or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law or if the allocation
provided in this clause (ii) provides a greater amount to the indemnified party
than clause (i) above, in such proportion as shall be appropriate to reflect not
only the relative fault but also the relative benefits received by the
indemnifying party and the indemnified party from the offering of the securities
covered by such registration statement as well as any other relevant equitable
considerations. The parties hereto agree that it would not be just and equitable
if contributions pursuant to this Section 2.5(d) were to be determined by pro
rata allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in the preceding sentence of
this Section 2.5(d). No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. In addition, no Person shall be obligated to contribute
hereunder any amounts in payment for any settlement of any action or claim
effected without such Person’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

  (e) Other Indemnification. The indemnification agreements contained in this
Section 2.5 shall be in addition to any other rights to indemnification or
contribution which any indemnified party may have pursuant to law or contract
and shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of any indemnified party and shall survive
the delivery of and the payment for the Perrigo Shares sold by Alychlo.

 

  (f) Indemnification Payments. The indemnification and contribution required by
this Section 2.5 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
expenses, losses, damages or liabilities are incurred.

 

Page 12



--------------------------------------------------------------------------------

2.6 Stop Transfer Orders.

In connection with the offering of any Registrable Securities registered
pursuant to this Agreement, Perrigo Topco shall instruct any transfer agent and
registrar of any Registrable Securities to release any stop transfer orders with
respect to any such Registrable Securities.

 

2.7 Limitation on Sale or Distribution of Other Securities.

 

  (a) Alychlo (regardless of whether Alychlo is participating in such
registration) agrees, to the extent requested in writing by a Managing
Underwriter of any underwritten registration effected pursuant to and in
compliance with Section 2.1 or 2.2, not to sell, transfer or otherwise dispose
of, including any sale pursuant to Rule 144 under the Securities Act, any shares
of Perrigo Shares, or any other security of Perrigo Topco convertible into or
exchangeable or exercisable for Perrigo Shares (other than as part of such
underwritten public offering) during the time period reasonably requested by the
Managing Underwriters, not to exceed 90 days following the effective date of
such underwritten registration and subject to any registration rights to which
Alychlo would otherwise be entitled pursuant to Section 2.2; provided however
that Alychlo shall be automatically released from the restriction under this
Section 2.7(a) at such time as any comparable restriction is released or waived
for any other shareholder. Perrigo Topco shall not effect any public sale or
distribution of Perrigo Shares during the time period reasonably requested by
the Managing Underwriters, not to exceed 90 days, following the effective date
of any underwritten registration effected pursuant to Section 2.1 or 2.2.

 

  (b) Notwithstanding the other provisions of this Agreement, Perrigo Topco
shall not be obligated to register the Registrable Securities of Alychlo (i) if
Alychlo or any underwriter of such Registrable Securities shall fail to furnish
to Perrigo Topco necessary information in respect of the distribution of such
Registrable Securities, or (ii) in the case of a Company Registration, if such
registration involves an underwritten offering, such Registrable Securities are
not included in such underwritten offering on the same terms and conditions as
shall be applicable to the other securities of Perrigo Topco being sold through
underwriters in the registration or Alychlo fails to enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwritten offering.

 

2.8 No Required Sale. Nothing in this Agreement shall be deemed to create an
independent obligation on the part of Alychlo to sell any Registrable Securities
pursuant to any effective registration statement.

 

2.9 Exchange Act Compliance. If Perrigo Topco is subject to the requirements of
Section 13 or 15(d) of the Exchange Act, Perrigo Topco shall file all reports
required to be filed by it under the Exchange Act and it will take such further
action as Alychlo may reasonably request so as to enable Alychlo to sell
Registrable Securities without registration under the Securities Act pursuant to
Rule 144 under the Securities Act, as such rule may be in effect from
time-to-time, or any similar or successor rule or regulation hereafter
promulgated by the SEC.

 

Page 13



--------------------------------------------------------------------------------

2.10 Lock-up Agreement. Notwithstanding the foregoing, nothing contained in this
Agreement shall limit in any manner the terms and restrictions set forth in the
Lock-up Agreement.

 

3. Miscellaneous.

 

3.1 Amendments and Waivers.

 

  (a) Any provision of this Agreement may be amended or waived if such amendment
or waiver is in writing and signed, in the case of an amendment, by Perrigo
Topco and Alychlo or, in the case of a waiver, by the party against whom the
waiver is to be provided.

 

  (b) No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

3.2 Notices. Unless otherwise provided herein, any notice, request, instruction
or other document to be given hereunder by any party to the other shall be in
writing and delivered by hand-delivery, registered first-class mail, telex,
telecopier, or air courier guaranteeing overnight delivery, as follows:

If to the Buyer:

 

[Perrigo Company plc Treasury Building, Lower Grand Canal Street Dublin 2,
Ireland Attention:        [—] Telecopier:      [—]]2

with a copy to:

 

Freshfields Bruckhaus Deringer LLP Bastion Tower Place du Champ
Mars/Marsveldplein 5 1050 Brussels Attention:    Geert Verhoeven Telecopier:   
+32 2 404 7044

 

2  NTD: Perrigo to provide.

 

Page 14



--------------------------------------------------------------------------------

If to Alychlo:

Alychlo NV

Lembergsesteenweg 19

9820 Merelbeke

Belgium

E-mail: marc.coucke@omega-pharma.be

marked for the attention of Marc Coucke

with a copy to:

Allen & Overy LLP

Uitbreidingstraat 72/b3

2600 Antwerpen

Belgium

E-mail: hans.kets@allenovery.com; dirk.meeus@allenovery.com

marked for the attention of Hans Kets and Dirk Meeus

and

Omega Pharma Invest NV

Venecoweg 26

9810 Nazareth

E-mail: barbara.desaedeleer@omega-pharma.be

marked for the attention of Barbara De Saedeleer

or to such other place and with such other copies as either party may designate
as to itself by written notice to the other.

All such notices, requests, instructions or other documents shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
when receipt is acknowledged by addressee, if by telecopier transmission; and on
the next business day if timely delivered to a nationally recognized courier
guaranteeing overnight delivery.

 

3.3 Assignment; Third Party Beneficiaries. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns. The registration rights of Alychlo
with respect to any Registrable Securities may not be transferred other than in
their entirety to an affiliate of Alychlo; provided, that such affiliate shall,
as a condition to the effectiveness of such assignment, be required to execute a
counterpart to this Agreement agreeing to be subject to the terms and conditions
set forth in this Agreement that are applicable to Alychlo; and provided,
further, that any such assignment shall cease to be valid and all rights and
duties shall revert to Alychlo if such person ceases to be an affiliate of
Alychlo at any time after such an assignment. Except as provided in Section 2.5,
no Person other than the parties hereto and their successors and permitted
assigns is intended to be a third party beneficiary of this Agreement.

 

3.4 Descriptive Headings. The headings of the Articles and Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.

 

Page 15



--------------------------------------------------------------------------------

3.5 Governing Law. This Agreement shall be construed, interpreted and the rights
of the parties determined in accordance with the law of the State of New York.
Each of the parties to this Agreement hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York and the United States of America located in the County of New York for
any action or proceeding arising out of or relating to this Agreement (and
agrees not to commence any action or proceeding relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to its respective address set forth in
Section 3.2 hereof shall be effective service of process for any action or
proceeding brought against it in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any action or proceeding arising out of this Agreement in the courts of
the State of New York or the United States of America located in the County of
New York, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

3.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

3.7 Invalidity of Provision. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement or any other such instrument.

 

3.8 Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all further acts and things and shall execute and deliver all
other agreements, certificates, instruments, and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

3.9 Entire Agreement; Effectiveness. This Agreement, the Lock-Up Agreement and
the SPA constitute the entire agreement, and supersede all prior agreements and
understandings, oral and written, between the parties hereto with respect to the
subject matter hereof.

[Signature Page to Follow]

 

Page 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly authorized.

 

PERRIGO COMPANY PLC

 

Name: Title: [ALYCHLO]

 

Name: Title:

 

17



--------------------------------------------------------------------------------

SCHEDULE 11

TRANSACTIONS BETWEEN SIGNING AND COMPLETION

a. Acquisition of the distribution rights on Sebamed in Turkey which may result
in EUR 15,000,000 sales and EUR 3,000,000 EBITDA, potentially with a deferred
payment to be secured by a Bank Guarantee but only if the consideration paid in
respect thereof (including any deferred consideration) does not exceed EUR
20,000,000

b. New distribution in UK which may result in GBP 2,000,000 sales as of second
year but only to the extent no consideration is paid in connection therewith

c. Sale of the Modi JV shares and termination of the JV

 

83



--------------------------------------------------------------------------------

SCHEDULE 12

SPECIFIC INDEMNITY DISPUTES

PART 1

 

1. Prevner dispute relating to the wrongful termination of a distribution
agreement.

 

2. Any pending or future claim in connection with the termination by Omega
Pharma Belgium NV of the relationship with wholesalers for picking, delivering
and invoicing the orders directly concluded between Omega Pharma Belgium NV and
pharmacists, including the pending dispute with Belmedis NV.

 

3. Wrongful termination dispute between Chefaro Pharma Italia S.r.l. and Mr
Marco Sbaffi.

 

4. Irish pension fund dispute relating to outstanding contributions.

 

5. Chrisal/Paradust dispute relating to the termination of an agreement for the
purchase of semi-finished products.

 

6. Dispute with Mr Johan Fleurblaey and Ms Veerle Jorissen relating to a capital
increase and/or the sale of the shares of a company named Tectrade.

 

7. Licatack dispute relating to a product liability, and any underlying product
liability issues.

PART 2

 

1. Prevner: EUR 3,250,000

 

2. Sbaffi : nihil

 

3. Belmedis: nihil

 

4. Irish Pension Fund: EUR 2,439,193.56

 

5. Chrisal: EUR 824,958.78

 

6. Fleurbaey: nihil

 

7. Licatack: nihil

 

84



--------------------------------------------------------------------------------

SCHEDULE 13

CHANGE OF CONTROL AGREEMENTS

Article 14.5 of the distribution agreement between Kwizda Pharma GmbH (as
supplier) and Omega Pharma International NV (as exclusive distributor) dated
24 September 2012 relating to the distribution of Bronchostop Sine and Pastille
related products in various countries (Belgium, France, French Overseas
Departments and Territories, Monaco, Netherlands, UK, Ireland, Spain, Andorra,
Italy, San Marino, Vatican City, Portugal, Sweden, Denmark, Norway, Finland,
Luxembourg, Germany, Switzerland, Greece).

 

85



--------------------------------------------------------------------------------

SCHEDULE 14

SHARE ESCROW AGREEMENT

 

86



--------------------------------------------------------------------------------

Agreed form

STOCK ESCROW AGREEMENT

STOCK ESCROW AGREEMENT, dated as of [—], 2014 (this “Stock Escrow Agreement”),
by and among Alychlo NV, a limited liability company incorporated under the laws
of Belgium, with registered office at Lembergsesteenweg 19, 9820 Merelbeke, and
registered under number 0895.140.645 (“Alychlo”), Perrigo Company Plc, a public
limited company incorporated under the laws of Ireland (the “Purchaser”), and
[—], as escrow agent (the “Escrow Agent”). Capitalized terms used herein and not
otherwise defined shall have the same meaning ascribed to such terms in that
certain share purchase agreement, dated as of [—], 2014 (the “Purchase
Agreement”), by and among Alychlo, the Purchaser and Holdco I BE NV (“Holdco”).

RECITALS

WHEREAS, Alychlo, the Purchaser and Holdco have entered into the Purchase
Agreement providing for sale by Alychlo and Holdco to Purchaser of 685,348,257
shares of Omega Pharma Invest NV, a limited liability company incorporated under
the laws of Belgium, the completion with respect to which is taking place on the
date hereof;

WHEREAS, the Purchase Agreement provides for the delivery of certificates
representing [Note: Completion Situation 1:1,081,742]/[Note: Completion
Situation 2: 1,715,812] shares of the Consideration Perrigo Shares (the “Escrow
Shares”) to the Escrow Agent on the Completion Date, to be held subject to and
applied as set forth in this Stock Escrow Agreement.

WHEREAS, the Escrow Agent is willing to establish an Escrow Account (as defined
herein) on the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the consummation of the transactions
contemplated by the Purchase Agreement, and payment to the Escrow Agent as set
forth herein, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Appointment of the Escrow Agent. Alychlo and the Purchaser hereby
appoint [—] to be the Escrow Agent and to hold the Escrow Shares in trust and to
administer and disburse the Escrow Shares, in accordance with the terms and
conditions of this Stock Escrow Agreement, and the Escrow Agent accepts hereby
such appointment.

Section 2. Deposit, Delivery and Receipt of Escrow Shares; Other Actions.

(a) The Escrow Agent hereby acknowledges receipt of duly executed original
certificates representing the Escrow Shares from the Purchaser, which shares are
registered in the name of Alychlo. The Escrow Agent agrees to hold said Escrow
Shares in an escrow account (the “Escrow Account”) in accordance with the terms
and conditions set forth in this Stock Escrow Agreement. The Escrow Shares shall
not be subject to attachment by any creditor of any party to the Purchase
Agreement.



--------------------------------------------------------------------------------

(b) [Note: Completion Situation 1: Alychlo hereby submits in escrow the Escrow
Shares to the benefit of the Purchaser, as security for the due performance of
Alychlo’s payment obligations owing to the Purchaser under Clauses 5.2(b)
(Leakage), 8.2 (Sellers’ Warranties) and 11.2 (Specific Indemnities) of the
Purchase Agreement (for the avoidance of doubt, each time following application
of the contractual limitations in the Purchase Agreement) (the “Obligations”).]

(c) [Note: Completion Situation 2: Alychlo hereby submits in escrow the Escrow
Shares to the benefit of the Purchaser, as security for the due performance of
Alychlo’s payment obligations and 61.58350% of Holdco’s payment obligations
owing to the Purchaser under Clauses 5.2(b) (Leakage), 8.2 (Sellers’ Warranties)
and 11.2 (Specific Indemnities) of the Purchase Agreement (for the avoidance of
doubt, each time following application of the contractual limitations in the
Purchase Agreement) (the “Obligations”).]

(d) The Purchaser and Alychlo explicitly confirm that there is no obligation on
behalf of Alychlo to deposit any additional number of share certificates of
Consideration Perrigo Shares into the Escrow Account as Escrow Shares after the
Completion Date, it being understood that in the event of a stock split the
corresponding number of new share certificates shall be equally submitted in
escrow and deposited in the Escrow Account and shall therefore be a part of the
Escrow Shares.

Section 3. Rights attaching to the Escrow Shares

(a) Alychlo will be entitled to exercise its voting rights attaching to the
Escrow Shares, except upon any release of such Escrow Shares to the Purchaser in
accordance with the terms of this Stock Escrow Agreement, in which case the
voting rights attaching to such released Escrow Shares will transfer to the
Purchaser. For the avoidance of doubt, nothing contained herein shall limit the
right of Alychlo, as the registered owner of the Escrow Shares, to vote or
direct the voting of such shares.

(b) Alychlo is entitled to directly receive any and all dividends and other
returns or distributions (for the avoidance of doubt, including but not limited
to any distributions in kind such as stock dividends or stock bonuses) declared
and payable on the Escrow Shares (the “Distributions”) during the period
preceding any release of Escrow Shares. For the avoidance of doubt, following
any release of Escrow Shares to the Purchaser, Alychlo is entitled to receive
any and all Distributions distributed with respect to such released Escrow
Shares for any prior financial year and the financial year during which such
release took place, on a pro-rata basis for the portion of such financial year
preceding the date of the release of the relevant Escrow Shares to the
Purchaser. The Escrow Agent shall promptly pay to Alychlo any Distributions it
may receive in respect of the Escrow Shares.

Section 4. Claims and Releases from the Escrow Account.

(a) The Escrow Agent shall disburse the Escrow Shares only in accordance with
the joint written instructions of the parties executed by both the Purchaser and
Alychlo (“Joint Written Instructions”).

 

2



--------------------------------------------------------------------------------

(b) During the period between the date of this Stock Escrow Agreement and 15
months from the Completion Date (not included), Alychlo and the Purchaser agree
to promptly issue Joint Written Instructions including a joint instruction for
release in favour of the Purchaser, with respect to [Completion Situation 1:
Alychlo’s Obligations] / [Completion Situation 2: Alychlo’s Obligations and
61.58350% of Holdco’s Obligations] as soon as practicable after the claim
underlying such Obligation is settled. For this purpose, a claim will be
regarded as settled (for a certain amount) if (x) Alychlo and the Purchaser,
respectively the Sellers and the Purchaser have agreed in writing that the claim
under clause 5.2(b) (Leakage) and clause 8.2 (Sellers’ Warranties) in relation
to the Sellers’ Warranties under headings 1 and 2, respectively under clause 8.2
(Sellers’ Warranties) in relation to the other Sellers’ Warranties and 11.2
(Specific Indemnities) of the Purchase Agreement is settled for a certain amount
payable by Alychlo, respectively the Sellers to the Purchaser and the relevant
party has failed to discharge its Obligation or (y) the competent arbitral
tribunal has ordered Alychlo, respectively the Sellers to pay a certain amount
to the Purchaser pursuant to clause 5.2(b) (Leakage) and clause 8.2 (Sellers’
Warranties) in relation to the Sellers’ Warranties under headings 1 and 2,
respectively under clause 8.2 (Sellers’ Warranties) in relation to the other
Sellers’ Warranties and 11.2 (Specific Indemnities) of the Purchase Agreement
and the relevant party has failed to discharge its Obligation.

(c) Within three (3) Bank Business Days following the receipt of Joint Written
Instructions, the Escrow Agent shall release and deliver to the persons or
person designated in such Joint Written Instructions the number of Escrow Shares
set forth in such Joint Written Instructions from the Escrow Account, to the
extent of Escrow Shares remaining and available therefor in accordance with the
delivery instructions set forth in the Joint Written Instructions (it being
understood that in determining the number of Escrow Shares to be specified for
release in respect of a claim that has been finally agreed, such shares shall be
valued at the current market value (as determined by reference to the VWAP for
the last 30 trading days of the Consideration Perrigo Shares on the New York
Stock Exchange) at the time of their release) by transfer of the relevant Escrow
Shares into the securities accounts designated in such Joint Written
Instructions. For the purposes of this Stock Escrow Agreement, “Bank Business
Days” shall mean days (other than Saturday or Sunday) on which banks are
generally open for normal business in [jurisdiction Escrow Agent].

(d) The Escrow Agent shall release, and the Purchaser and Alychlo agree to issue
Joint Written Instructions, in accordance with the following provisions:

(i) On the [—] Bank Business Day after receipt of the Joint Written Instructions
sent by Alychlo and the Purchaser on the [date corresponding to completion date
to 15 months] (the “Release Date”), the Escrow Agent shall release the, at that
time, remaining balance of the Escrow Shares, and, as the case may be, reduced
by the relevant number of Escrow Shares required to settle the Pending Claims
(as defined hereafter), valued at the current market value (as determined by
reference to the VWAP for the last 30 trading days of the Consideration Perrigo
Shares on the New York Stock Exchange) at the Release Date (the “Surviving
Shares”) from the Escrow Account in favour of Alychlo.

(ii) The number of Surviving Shares is to be calculated as the number of Escrow
Shares required to settle the sum of the amount of [Completion Situation 1:
Alychlo’s

 

3



--------------------------------------------------------------------------------

Obligations] / [Completion Situation 2: Alychlo’s Obligations and 61.58350% of
Holdco’s Obligations] under all pending claims that the Purchaser has validly
notified against Alychlo, respectively the Sellers under clause 5.2(b) (Leakage)
and clause 8.2 (Sellers’ Warranties) in relation to the Sellers’ Warranties
under headings 1 and 2, respectively under clause 8.2 (Sellers’ Warranties) in
relation to the other Sellers’ Warranties and 11.2 (Specific Indemnities) of the
Purchase Agreement which could trigger any of the Obligations and that remain
outstanding on [date corresponding to completion date to 15 months] (the
“Pending Claims” and the “Pending Claim Amounts”). The Purchaser and Alychlo
shall include the number of Surviving Shares, as well as copies of the
notifications of the Pending Claims, in the Joint Written Instructions.

(iii) The Surviving Shares will, from time to time, be released in favour of
Alychlo or of the Purchaser (as the case may be) in accordance with Section 4(c)
of this Agreement. In any event, the Seller and the Purchaser agree to issue
Joint Written Instructions with respect to a Pending Claim Amount as soon as
practicable after the relevant Pending Claim is settled. For this purpose, a
Pending Claim will be regarded as settled if:

A. the Pending Claim is withdrawn or has lapsed, in which case the corresponding
part of the Surviving Shares must be released in favour of Alychlo;

B. Alychlo, as the case may be, the Sellers and the Purchaser have agreed in
writing that the Pending Claim is settled and the relevant party has failed to
discharge its Obligation, in which case the corresponding part of the Surviving
Shares must be released in favour of the Purchaser and the balance (if any) of
the part of the Surviving Shares retained for such Pending Claim, to Alychlo; or

C. the competent arbitral tribunal has ordered Alychlo, as the case may be, the
Sellers to pay a certain amount to the Purchaser pursuant to such Pending Claim
and the relevant party has failed to discharge its claim, in which case the
corresponding part of the Surviving Shares must be released in favour of the
Purchaser and the balance (if any) of the part of the Surviving Shares retained
for such Pending Claim, to Alychlo.

Section 5. Compensation of the Escrow Agent – other costs. The Escrow Agent
shall be entitled to receive fees and expenses in accordance with the fee
schedule attached hereto as Schedule A as compensation for its services
hereunder, and shall be promptly reimbursed for all reasonable, documented
out-of-pocket expenses, disbursements and advances (including reasonable,
documented attorneys’ fees and expenses) incurred or made by it in performance
of its duties hereunder. The Purchaser agrees to bear the costs for the fees,
compensation and reimbursement of the Escrow Agent. The Escrow Agent’s fees,
compensation and reimbursements shall be payable upon request by the Escrow
Agent and upon submission by the Escrow Agent to the Purchaser of a reasonably
detailed statement setting forth the amount to be reimbursed. This section shall
survive the resignation or termination of the Escrow Agent or the termination of
this Stock Escrow Agreement.

Section 6. Duties and Liabilities of the Escrow Agent.

(a) The Escrow Agent shall have no duties or responsibilities except those
expressly set forth herein. The Escrow Agent shall not be liable for any error
of judgment, or for

 

4



--------------------------------------------------------------------------------

any act done or step taken or omitted by it in good faith or for any mistake in
act or law, or for anything which it may do or refrain from doing in connection
herewith, except for its own gross negligence, willful misconduct or actions
taken in bad faith. It may conclusively rely on any notice, instruction,
certificate, statement, request, consent, confirmation, agreement or other
instrument which it reasonably believes to be genuine and to have been signed or
presented by a proper person or persons. The Purchaser and Alychlo shall deliver
to the Escrow Agent a list of authorized signatories, as set forth in the
attached Schedule B hereto, with respect to any notice, certificate, instrument,
demand, request, direction, instruction, waiver, receipt, consent or other
document or communication required or permitted to be furnished to the Escrow
Agent hereunder, and the Escrow Agent shall be entitled to rely on such list
with respect to any party until a new list is furnished by such party to the
Escrow Agent. Furthermore, in the release instructions are given (other than in
writing at the time of execution of this Stock Escrow Agreement) by means of
Joint Written Instructions, the Escrow Agent is authorized to seek confirmation
of such instructions by telephone call-back to the person or persons designated
on Schedule C hereto, and the Escrow Agent may rely upon the confirmations of
anyone purporting to be the person or persons so designated. The persons and
telephone numbers designated for such call-backs may be changed only in a
writing actually received by the Escrow Agent.

(b) The Escrow Agent shall have no duties with respect to any agreement or
agreements, including but not limited to the Purchase Agreement. The Escrow
Agent shall not be required to inquire as to the performance or observation of
any obligation, term or condition under any agreement or arrangement by the
other parties hereto. The Escrow Agent shall be under no liability to any party
hereto by reason of any failure on the part of any party hereto or any maker,
guarantor, endorser or other signatory of any document or any other person to
perform such person’s obligations under any such document. This Stock Escrow
Agreement shall not be deemed to create a fiduciary relationship between the
parties hereto under state or federal law. In the event that any of the terms
and provisions of any other agreement (excluding any amendment to this Stock
Escrow Agreement) between any of the parties hereto conflict or are inconsistent
with any of the terms and provisions of this Stock Escrow Agreement, the terms
and provisions of this Stock Escrow Agreement shall govern and control in all
respects relating to the Escrow Agent, but in every other respect involving the
parties and beneficiaries of such other agreement, the other agreement shall
control. Notwithstanding any provision to the contrary contained in any other
agreement (excluding any amendment to this Stock Escrow Agreement), the Escrow
Agent shall have no interest in the Escrow Account except as provided in this
Stock Escrow Agreement.

(c) So long as the Escrow Agent shall have any obligation to release Escrow
Shares and New Shares, as the case may be, to the Purchaser from the Escrow
Account, the Escrow Agent shall keep proper books of record and account, in
which full and correct entries shall be made of all release activity in the
Escrow Account.

(d) The Escrow Agent shall not be bound by any modification of this Stock Escrow
Agreement affecting the rights, duties and obligations of the Escrow Agent,
unless such modification shall be in writing and signed by the other parties
hereto, and the Escrow Agent shall have given its prior written consent thereto.
The Escrow Agent shall not be bound by any other modification of this Stock
Escrow Agreement unless and until the Escrow Agent shall have received written
notice thereof.

 

5



--------------------------------------------------------------------------------

(e) The Escrow Agent may resign at any time by giving no less than thirty
(30) days prior written notice by registered or certified mail to Alychlo and
the Purchaser, but such resignation shall not become effective until a successor
escrow agent shall have been appointed by mutual agreement, in writing, of the
Purchaser and Alychlo, and shall have accepted such appointment in writing. If
no instrument of acceptance by a successor escrow agent shall have been
delivered to the Escrow Agent within thirty (30) days after the giving of such
notice of resignation, the resigning Escrow Agent may, at the joint and several
expense of Alychlo and the Purchaser, petition any court of competent
jurisdiction for the appointment of a successor escrow agent. Notwithstanding
the foregoing, if no successor escrow agent shall have been designated within
the thirty (30) day period following the Escrow Agent’s notice, all obligations
of the Escrow Agent hereunder shall nevertheless cease and terminate. Its sole
responsibility thereafter shall be to keep safely all property then held by it
and to deliver the same to a person designated by the other parties hereto or in
accordance with the direction of a final and non-appealable order or judgment of
a court of competent jurisdiction. In such event the date of termination of this
Stock Escrow Agreement shall be extended if necessary so as to expire no later
than thirty (30) days following the acceptance of an appointment by a successor
escrow agent.

(f) By Joint Written Instructions, the Purchaser and Alychlo shall have the
right to terminate their appointment of the Escrow Agent, or successor escrow
agent, as Escrow Agent. The Escrow Agent or successor escrow agent shall
continue to act as Escrow Agent until a successor escrow agent is appointed by
Joint Written Instructions and qualified to act as Escrow Agent.

(g) If at any time hereafter the Escrow Agent shall resign, be removed, be
dissolved or otherwise become incapable of acting, or shall be taken over by any
person, or the position of the Escrow Agent shall become vacant for any of the
foregoing reasons or for any other reason, Alychlo and the Purchaser shall as
soon as reasonably possible appoint a successor escrow agent to fill such
vacancy by Joint Written Instructions.

(h) Every successor escrow agent appointed hereunder shall execute, acknowledge
and deliver to its predecessor, and also to Alychlo and the Purchaser, an
instrument in writing accepting such appointment hereunder, and thereupon such
successor escrow agent, without any further act, shall become fully vested with
all the rights, immunities and powers and shall be subject to all of the duties
and obligations, of its predecessor; and every predecessor escrow agent shall
deliver all property and moneys held by it hereunder to such successor escrow
agent.

(i) Nothing herein shall be construed to prohibit or otherwise restrict the
ability of the Escrow Agent to make other investments or otherwise carry out its
duties through subsidiaries or affiliates.

(j) The Escrow Agent shall never be required to use or advance its own funds or
otherwise incur personal financial liability in the performance of any of its
duties or the exercise of any of its rights and powers hereunder.

 

6



--------------------------------------------------------------------------------

(k) In no event shall the Escrow Agent be liable, directly or indirectly, for
any special, punitive, indirect or consequential damages, even if the Escrow
Agent has been advised of the possibility of such damages.

(l) If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Shares (including but
not limited to orders of attachment or garnishment or other forms of levies or
injunctions or stays relating to the transfer of any Escrow Shares), the Escrow
Agent shall promptly notify the Purchaser and Alychlo and, following the advice
of its legal counsel and consultation with the Purchaser and Alychlo, be
authorized to comply therewith in a reasonable manner it and its legal counsel
deems appropriate following consultation with the Purchaser and Alychlo; and if
the Escrow Agent complies with any such judicial or administrative order,
judgment, decree, writ or other form of judicial or administrative process, the
Escrow Agent shall not be liable to any of the parties hereto or to any other
person or entity even though such order, judgment, decree, writ or process may
be subsequently modified or vacated or otherwise determined to have been without
legal force or effect.

(m) In no event shall the Escrow Agent be liable for an amount in excess of the
value of the Escrow Shares, valued as of the current market value on the date of
deposit, but only to the extent of direct money damages.

(n) The Escrow Agent shall, following the advice of its legal counsel, be
entitled to take any action or to refuse to take any action which the Escrow
Agent regards as necessary for the Escrow Agent to comply with any applicable
law, regulation or fiscal requirement, court orders, or the rules, operating
procedures or market practice of any relevant stock exchange or other market or
clearing system.

(o) When the Escrow Agent acts in good faith on any information, instructions,
communications, (including, but not limited to, communications with respect to
the wire transfer of funds or the release of the Escrow Shares) sent by email or
other form of electronic or data transmission, which it believes to be genuine
and signed or presented by a proper person or persons, the Escrow Agent, absent
gross negligence, bad faith, fraud or willful misconduct, shall not be
responsible or liable in the event such communication is not an authorized or
authentic communication of Alychlo or the Purchaser or is not in the form
Alychlo or the Purchaser sent or intended to send (whether due to fraud,
distortion or otherwise); provided that the Escrow Agent complies with its
duties under this Stock Escrow Agreement. The Purchaser and Alychlo shall
jointly and severally indemnify the Escrow Agent against any loss, liability,
claim or expense (including reasonable and documented legal fees and expenses)
it may incur with its acting in accordance with any such communication.
Notwithstanding the foregoing, as between themselves, the Purchaser and Alychlo
agree that any such amounts indemnified hereunder shall be paid (or reimbursed,
as applicable) in equal shares by the Purchaser on the one hand and by Alychlo
on the other hand.

(p) Any entity into which the Escrow Agent in its individual capacity may be
merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the Escrow Agent
in its individual capacity shall be a party, or any corporation to which all or
substantially all of the corporate trust business of

 

7



--------------------------------------------------------------------------------

the Escrow Agent in its individual capacity may be transferred shall be the
Escrow Agent under this Stock Escrow Agreement without further action. The
Escrow Agent shall promptly notify the Purchaser and Alychlo in the event this
occurs.

(q) The agreements set forth in this Section 6 shall survive the resignation or
removal of the Escrow Agent, the termination of this Stock Escrow Agreement and
the payment of all amounts hereunder.

Section 7. Indemnification. Alychlo and the Purchaser shall, jointly and
severally, indemnify and hold the Escrow Agent harmless from and against any and
all expenses (including reasonable attorneys’ fees), demands, liabilities,
losses, claims, damages, actions, suits or other charges (“Agent Claims”)
incurred by or assessed against the Escrow Agent for anything done or omitted by
the Escrow Agent or otherwise arising out of the performance of the Escrow
Agent’s duties hereunder, except such which result from the Escrow Agent’s bad
faith, gross negligence or willful misconduct. Notwithstanding the foregoing, as
between themselves, the Purchaser and Alychlo agree that any Agent Claims
payable hereunder shall be paid (or reimbursed, as applicable) in equal shares
by the Purchaser on the one hand and by Alychlo on the other hand. This
Section 7 shall survive the resignation or termination of the Escrow Agent or
the termination of this Stock Escrow Agreement.

Section 8. Termination of Escrow Account. This Stock Escrow Agreement shall
terminate ten (10) calendar days after all of the Escrow Shares have been
disbursed in accordance with Section 4 hereof. The Purchaser agrees to execute a
Joint Written Instruction to release all remaining Escrow Shares and New Shares,
as the case may be to Alychlo at such point as Alychlo has no further liability
for the Obligations under the terms of the Purchase Agreement.

Section 9. Notices. Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given, (i) when received if given in person or by courier or a courier
service, (ii) on the next Business Day if sent by an overnight delivery service,
or (iii) five (5) Business Days after being deposited in the U.S. mail,
certified or registered mail, postage prepaid. Any notice pursuant to this
section shall be delivered as follows:

If to Alychlo:

Alychlo NV

Lembergsesteenweg 19

9820 Merelbeke

Belgium

E-mail: marc.coucke@omega-pharma.be

marked for the attention of Marc Coucke

with a copy to:

Allen & Overy LLP

Uitbreidingstraat 72/b3

2600 Antwerpen

 

8



--------------------------------------------------------------------------------

Belgium

E-mail: hans.kets@allenovery.com;

dirk.meeus@allenovery.com

marked for the attention of Hans Kets and Dirk Meeus

and

Omega Pharma Invest NV

Venecoweg 26

9810 Nazareth

E-mail: barbara.desaedeleer@omega-pharma.be

marked for the attention of Barbara De Saedeleer

If to the Purchaser:

[—]

[Address]

[Address]

Email: [—]

marked for the attention of [—]

with a copy to:

Freshfields Bruckhaus Deringer LLP

Marsveldplein 5

1050 Brussels

Belgium

E-mail: geert.verhoeven@freshfields.com

marked for the attention of Geert Verhoeven

If to the Escrow Agent:

[Bank]

[Address]

[Address]

Attention: [—]

Department: [—]

Telephone: [—]

Facsimile: [—]

or to such other person or address as any party shall designate by written
notice to the other parties given in accordance with this Section 9.

Section 10. Successors and Assigns. This Stock Escrow Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that except as
set forth in Section 6(p), the Escrow Agent may not assign this Stock Escrow
Agreement or delegate any of its duties hereunder without the prior approval of
Alychlo and the Purchaser by Joint Written Instructions, which approvals shall
be granted or denied in their sole respective discretion. No assignment of the

 

9



--------------------------------------------------------------------------------

interest of the Purchaser or Alychlo shall be binding unless and until written
notice of such assignment shall be delivered to each other party hereto and
shall require prior written consent of each other party hereto (such consent not
to be unreasonably withheld).

Section 11. Integration, Amendment, etc. This Stock Escrow Agreement and all
other agreements executed in connection herewith shall supersede all previous
negotiations, commitments and writings with respect to the subject matter hereof
and thereof. This Stock Escrow Agreement may not be released, discharged,
abandoned, changed, amended or modified in any manner, except by an instrument
in writing signed on behalf of each of the parties hereto by its duly authorized
officers or representatives. The failure of any party hereto to enforce at any
time any provision shall not in any way affect the validity of this Stock Escrow
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Stock Escrow
Agreement shall be held to be a waiver of any other or subsequent breach of this
Stock Escrow Agreement.

Section 12. Counterparts. This Stock Escrow Agreement may be executed in two or
more counterparts (including by means of facsimile or e-mail in PDF or similar
format), each of which shall constitute an original, and all collectively shall
constitute but one instrument.

Section 13. Governing Law. This Stock Escrow Agreement shall be governed by and
construed in accordance with, and any matter, claim or controversy arising out
of this Stock Escrow Agreement shall be governed by, whether framed in contract,
tort or otherwise, the laws of the State of New York without giving effect to
principles of conflict of laws thereof to the extent such principles would
require or permit the application of laws of another jurisdiction.

Section 14. JURISDICTION OF DISPUTES; WAIVER OF JURY TRIAL. IN THE EVENT ANY
PARTY TO THIS STOCK ESCROW AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR
OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO THIS STOCK ESCROW AGREEMENT
OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN, WITH RESPECT TO ANY OF THE
MATTERS DESCRIBED OR CONTEMPLATED HEREIN, THE PARTIES TO THIS STOCK ESCROW
AGREEMENT HEREBY (A) AGREE THAT ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION
SHALL BE INSTITUTED IN A COURT OF COMPETENT JURISDICTION LOCATED WITHIN THE CITY
OF NEW YORK, NEW YORK, WHETHER A STATE OR FEDERAL COURT; (B) AGREE THAT IN THE
EVENT OF ANY SUCH LITIGATION OF ANY SUCH LITIGATION, PROCEEDING OR ACTION, SUCH
PARTIES WILL CONSENT AND SUBMIT TO PERSONAL JURISDICTION IN ANY SUCH COURT
DESCRIBED IN CLAUSE (A) OF THIS SECTION 14 AND TO SERVICE OF PROCESS UPON THEM
IN ACCORDANCE WITH THE RULES AND STATUTES GOVERNING SERVICE OF PROCESS (IT BEING
UNDERSTOOD THAT NOTHING IN THIS SECTION 14 SHALL BE DEEMED TO PREVENT ANY PARTY
FROM SEEKING TO REMOVE ANY ACTION TO A FEDERAL COURT IN NEW YORK, NEW YORK);
(C) AGREE TO WAIVE TO THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT THEY
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING OR
ACTION IN ANY SUCH COURT OR THAT ANY SUCH LITIGATION, PROCEEDING OR ACTION WAS
BROUGHT IN AN INCONVENIENT FORUM; (D) AGREE AS AN ALTERNATIVE METHOD OF SERVICE
TO SERVICE OF PROCESS IN

 

10



--------------------------------------------------------------------------------

ANY LEGAL PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH PARTY AT ITS ADDRESS
SET FORTH IN SECTION 9 FOR COMMUNICATIONS TO SUCH PARTY; (E) AGREE THAT ANY
SERVICE MADE AS PROVIDED HEREIN SHALL BE EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (F) AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY
TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH PARTY
HERETO WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN CONNECTION WITH OR
RELATING TO THIS STOCK ESCROW AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED
HEREIN, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT
SUCH WAIVER.

Section 15. Further Assurances. At any time and from time to time after the date
hereof, the parties hereto shall at the request of the other and at such other
party’s reasonable expense, execute and deliver any further instruments or
documents and take all such further action as such party may reasonably request
in order to consummate and make effective the transactions contemplated hereby.

Section 16. Specific Performance. If any party refuses to comply with, or at any
time violates or attempts to violate, any term, covenant or agreement contained
in this Stock Escrow Agreement, any other party hereto may, by injunctive
action, compel the defaulting party to comply with, or refrain from violating,
such term, covenant or agreement, and may, by injunctive action, compel specific
performance of the obligations of the defaulting party.

Section 17. Limitation of Liability. The Escrow Agent shall not be responsible
for delays or failures in performance resulting from acts beyond its control.
Such acts shall include but not be limited to acts of God, strikes, lockouts,
riots, acts of war, epidemics, governmental regulations superimposed after the
fact, fire, communication line failures, computer viruses, power failures,
earthquakes, terrorist attacks or other disasters.

Section 18. Severability. Any provision of this Stock Escrow Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Stock Escrow Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Escrow Agreement
to be duly executed as of the day and year first above written.

 

ALYCHLO NV By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[BANK] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

PERRIGO COMPANY PLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

Fee Schedule

[To Be Provided]



--------------------------------------------------------------------------------

SCHEDULE B

The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by the following on behalf of the Purchaser.

 

[—]    

 

    True Signature [—]    

 

    True Signature

The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by the following on behalf of Alychlo.

 

[—]    

 

    True Signature [—]    

 

    True Signature



--------------------------------------------------------------------------------

SCHEDULE C

[To Be Provided]



--------------------------------------------------------------------------------

SCHEDULE 15

CASH ESCROW AGREEMENT

 

87



--------------------------------------------------------------------------------

AGREED FORM

ESCROW AGREEMENT

DATED [—]

BETWEEN

HAO INVESTMENTS S.À R.L.

[PURCHASER]

[BANK]

AND

HOLDCO I BE NV

 

1



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page   1.   

Interpretation

     1    2.   

Secured Liabilities

     1    3.   

Escrow Account and Deposit

     2    4.   

Confirmations Escrow Agent

     2    5.   

Appointment of Holdco as Luxco’s Agent

     2    6.   

Interest

     2    7.   

Release

     2    8.   

Notices

     4    9.   

Further assurances

     5    10.   

Miscellaneous

     5    11.   

Counterparts

     6    12.   

Governing Law and Jurisdiction

     6   

Signatories

     10    1.   

Form of Joint Notice

     7    2.   

List of authorized signatories

     9   

 

-i-



--------------------------------------------------------------------------------

THIS ESCROW AGREEMENT (the Agreement) is made on [—]

BETWEEN:

 

(1) HAO INVESTMENTS S.à R.L., a private limited liability company incorporated
under the laws of Luxemburg, with registered office at 6, rue Eugène Ruppert,
L-2453 Luxemburg, Luxemburg and registered under number B 155592 (Luxco);

 

(2) [PURCHASER], [—] (the Purchaser);

 

(3) [BENELUX BANK], [—] (the Escrow Agent); and

 

(4) HOLDCO I BE NV, a limited liability company incorporated under the laws of
Belgium, with registered office at Jan Van Rijswijcklaan 162 B4, 2020 Antwerpen,
and registered under number 0838.053.769 (Holdco).

Luxco, the Purchaser, the Escrow Agent and Holdco are together referred to as
the Parties and each as a Party.

BACKGROUND:

 

(A) On [—], Holdco and Alychlo NV, a limited liability company incorporated
under the laws of Belgium, with registered office at Lembergsesteenweg 19, 9820
Merelbeke, and registered under number 0895.140.645 (Alychlo) have entered into
a share purchase agreement with [the Purchaser/Perrigo Topco] in relation to the
sale by Holdco and Alychlo and the purchase by the Purchaser of 685,348,257
shares in OMEGA PHARMA INVEST NV, a limited liability company incorporated under
the laws of Belgium, with registered office at Venecoweg 26, 9810 Nazareth and
registered under number 0439.658.834 (the SPA).

 

(B) Luxco has an interest of 38.41650% in Holdco.

 

(C) The SPA provides that Luxco and the Purchaser will enter into this Agreement
on the completion date of the SPA (the Completion Date) to define the terms and
conditions of the escrow to be constituted, as provided in clause [12] of the
SPA. In this respect, Luxco and the Purchaser have agreed to appoint the Escrow
Agent as escrow bank and the Escrow Agent has agreed to open and operate the
escrow account in accordance with the terms and conditions of this Agreement.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Terms defined in the SPA shall have the same meaning in this Agreement,
unless otherwise defined in this Agreement or unless the contrary intention
appears.

 

1.2 For the purposes of this Agreement, days (otherr than Saturday or Sunday) on
which banks are generally open for normal business in Belgium are refered to as
Bank Business Days.

 

2. SECURED LIABILITIES

This Agreement secures the due performance of 38.41650% of the payment
obligations of Holdco owing to the Purchaser under clauses 5.2(b) (Leakage), 8.2
(Sellers’ Warranties) and 11.2 (Specific Indemnities) of the SPA (for the
avoidance of doubt, each time following application of the contractual
limitations in the SPA) (the Obligations).

 

1



--------------------------------------------------------------------------------

3. ESCROW ACCOUNT AND DEPOSIT

 

3.1 Luxco and the Purchaser have jointly requested and instructed the Escrow
Agent to open a bank account in their name (the Escrow Account). The Escrow
Account is opened in the joint name of Luxco and the Purchaser and has the
following account details: IBAN [—] and BIC [—].

 

3.2 The Escrow Agent takes note that Luxco shall transfer an amount of EUR
46,460,250 (fourty-six million four hundred sixty thousand two hundred fifty
euro) into the Escrow Account on the Completion Date (the Escrow Amount).

 

4. CONFIRMATIONS ESCROW AGENT

 

4.1 The Escrow Agent confirms that the Escrow Amount shall remain in cash on the
Escrow Account and shall not be used for investment purposes.

 

4.2 The Escrow Agent confirms that it will not effect any transfer or payment,
or accept or give effect to any instructions for the transfer or withdrawal of
any monies standing to the credit of the Escrow Account from time to time
otherwise than in strict accordance with the provisions of this Agreement.
Without prejudice to the generality of the foregoing, the Escrow Agent
acknowledges, agrees and accepts that it shall not be entitled to, nor have the
right to, offset any amounts due against the balance of the Escrow Account, or
against any interest accruing on it.

 

4.3 The relationship between the Escrow Agent on the one hand and Luxco and the
Purchaser on the other hand shall solely and exclusively be governed by this
Agreement.

 

4.4 The provisions of this Agreement prevail over any different or conflicting
provisions contained in the general terms and conditions normally applied by the
Bank.

 

5. APPOINTMENT OF HOLDCO AS LUXCO’S AGENT

Luxco irrevocably appoints Holdco, who accepts, as its attorney-in-fact
(lasthebber/mandataire) to exclusively represent its interests towards the
Escrow Agent for the purposes of this Agreement (in particular, giving and
receiving release notices, exercising the rights and fulfilling all obligations
for these specified purposes). Any decision taken by Holdco for these purposes,
as well as any notices given and received, shall be final and binding on Luxco
and shall be accepted by the other Parties. Holdco will not incur any liability
under this Agreement towards any of the other Parties to the extent that such
liability results from the mere performance of this mandate.

 

6. INTEREST

Interest shall accrue on a daily basis on all amounts in the Escrow Account from
the date of deposit until the date of payment. Accrued interest shall be paid
out to Luxco on a quarterly basis.

 

7. RELEASE

 

7.1

The (corresponding part of the) Escrow Amount shall be unconditionally and on
first demand released by the Escrow Agent in favour of Luxco or of the Purchaser
(as the case may be) in

 

2



--------------------------------------------------------------------------------

  accordance with, and promptly and at the latest within [—] Bank Business Days
upon receipt of, a joint written instruction of the Purchaser and Holdco (the
Joint Notice, substantially in the form of Annex 1 hereto).

 

7.2 During the period between the date of this Agreement and 15 months from the
Completion Date (not included), Holdco and the Purchaser agree to promptly issue
a Joint Notice including a joint instruction for release in favour of the
Purchaser, with respect to 38.41650% of the Obligation as soon as practicable
after the claim underlying such Obligation is settled. For this purpose, a claim
will be regarded as settled (for a certain amount) if (x) Holdco and the
Purchaser, respectively the Sellers and the Purchaser have agreed in writing
that the claim under clause 5.2(b) (Leakage) and clause 8.2 (Sellers’
Warranties) in relation to the Sellers’ Warranties under headings 1 and 2,
respectively under clause 8.2 (Sellers’ Warranties) in relation to the other
Sellers’ Warranties and 11.2 (Specific Indemnities) of the SPA is settled for a
certain amount payable by Holdco, respectively the Sellers to the Purchaser and
Holdco has failed to discharge its corresponding Obligation or (y) the competent
arbitral tribunal has ordered Holdco respectively the Sellers to pay a certain
amount to the Purchaser pursuant to clause 5.2(b) (Leakage) and clause 8.2
(Sellers’ Warranties) in relation to the Sellers’ Warranties under headings 1
and 2, respectively under clause 8.2 (Sellers’ Warranties) in relation to the
other Sellers’ Warranties and 11.2 (Specific Indemnities) of the SPA and Holdco
has failed to discharge its corresponding Obligation.

 

7.3 The Escrow Agent shall release, and the Purchaser and Holdco agree to issue
Joint Notices, in accordance with the following provisions:

 

  (a) On the [—] Bank Business Day after receipt of the Joint Notice sent by
Holdco and the Purchaser on the [date corresponding to completion date to 15
months] (the Release Date), the Escrow Agent shall release the, at that time,
remaining balance of the Escrow Amount, and, as the case may be, reduced with
the aggregate amount of the Pending Claims (as defined hereafter) (the Surviving
Amount) from the Escrow Account in favour of Luxco.

 

  (b) The Surviving Amount is to be calculated as the sum of the amount of
38.41650% of all pending claims that the Purchaser has validly notified against
Holdco, respectively the Sellers under clause 5.2(b) (Leakage) and clause 8.2
(Sellers’ Warranties) in relation to the Sellers’ Warranties under headings 1
and 2, respectively under clause 8.2 (Sellers’ Warranties) in relation to the
other Sellers’ Warranties and 11.2 (Specific Indemnities) of the SPA which could
trigger any of the Obligations and that remain outstanding on [date
corresponding to completion date to 15 months] (the Pending Claims and the
Pending Claim Amounts). The Purchaser and Holdco shall include the Surviving
Amount, as well as copies of the notifications of the Pending Claims, in the
Joint Notice.

 

  (c) The Surviving Amount will, from time to time, be released in favour of
Luxco or of the Purchaser (as the case may be) in accordance with clause 7.1 of
this Agreement. In any event, the Seller and the Purchaser agree to issue a
Joint Notice with respect to a Pending Claim Amount as soon as practicable after
the relevant Pending Claim is settled. For this purpose, a Pending Claim will be
regarded as settled if:

 

  (i) the Pending Claim is withdrawn or has lapsed, in which case the
corresponding part of the Surviving Amount must be released in favour of Luxco;

 

  (ii)

Holdco, as the case may be, the Sellers and the Purchaser have agreed in writing
that the Pending Claim is settled and Holdco has failed to discharge

 

3



--------------------------------------------------------------------------------

  its corresponding Obligation, in which case the corresponding part of the
Surviving Amount must be released in favour of the Purchaser and the balance (if
any) of the part of the Surviving Amount retained for such Pending Claim, to
Luxco; or

 

  (iii) the competent arbitral tribunal has ordered Holdco and Holdco has failed
to discharge its corresponding Obligation, as the case may be, the Sellers to
pay a certain amount to the Purchaser pursuant to such Pending Claim, in which
case the corresponding part of the Surviving Amount must be released in favour
of the Purchaser and the balance (if any) of the part of the Surviving Amount
retained for such Pending Claim, to Luxco.

 

7.4 For the use by the Escrow Agent, a list of signatures of persons authorized
to act for and legally bind Holdco and the Purchaser for the purposes of this
Agreement is added hereto in Annex 2.

 

8. NOTICES

 

8.1 Any notice or other communication to be given under this Agreement must be
in English and in writing and must be delivered in person or sent by post to the
party to whom it is to be given, with a pdf-copy per e-mail to the extent an
e-mail address is mentioned or notified (for information purposes only and
without prejudice the obligation to deliver in person or send by post), at
following co-ordinates:

 

  (a) to Luxco and Holdco at:

Holdco I BE NV

Jan Van Rijswijcklaan 162 B4

2020 Antwerpen

Belgium

E-mail: vlayen@waterland.be

marked for the attention of Frank Vlayen

with a copy to:

Allen & Overy LLP

Uitbreidingstraat 72/b3

2600 Antwerpen

Belgium

E-mail: hans.kets@allenovery.com; dirk.meeus@allenovery.com

marked for the attention of Hans Kets and Dirk Meeus

 

  (b) to the Purchaser at:

[—]

marked for the attention of: [—]

with a copy to:

Freshfields Bruckhaus Deringer LLP

Marsveldplein 5

1050 Brussels

Belgium

E-mail: geert.verhoeven@freshfields.com

marked for the attention of: Geert Verhoeven

 

4



--------------------------------------------------------------------------------

  (c) to the Escrow Agent at:

[—]

marked for the attention of: [—]

or at any such other address or co-ordinates as may be notified to the other
Parties under this Clause 8.1. Any notice or other communication sent by post
shall be sent by registered mail requesting a return receipt (if the country of
destination is the same as the country of origin) or by overnight courier (if
the country of destination is not the same as the country of origin).

 

8.2 Any notice or other communication shall be deemed to have been given:

 

  (a) if delivered in person, at the time of delivery; or

 

  (b) if sent by post, on the second Business Day after it was put into the post
or sent by courier.

 

8.3 In proving the giving of a notice or other communication, it shall be
sufficient to prove that delivery was made or that the envelope containing the
communication was properly addressed and posted, as the case may be, or sent by
courier.

 

8.4 This clause shall not apply in relation to the service of any claim form,
notice, order, judgment or other document relating to or in connection with any
proceedings, suit or action arising out of or in connection with this Agreement.

 

9. FURTHER ASSURANCES

The Parties shall co-operate with each other and sign or cause to be signed all
such further documents and take all such further action as may from time to time
be reasonably requested to carry out the provisions and purposes of this
Agreement.

 

10. MISCELLANEOUS

 

10.1 This Agreement will automatically terminate on the date on which the
balance is zero euro as a consequence of the Escrow Agent releasing the escrow
in accordance with clause 7.

 

10.2 None of the rights or obligations under this Agreement may be assigned or
transferred by a Party without the prior written consent of the other Parties.

 

10.3 If any provision in this Agreement is void or non-applicable but would be
valid if some part of the provision were deleted or restricted, the provision in
question shall apply with such deletion or restriction as may be necessary to
make it valid. The nullity or non-applicability of any provision of this
Agreement shall not affect the validity or applicability of other provisions of
the Agreement, which shall remain in full force and effect.

 

10.4 Except as otherwise expressly provided in this Agreement, each Party shall
pay the fees, costs and expenses incurred by it in connection with this
Agreement, provided that the Purchaser shall pay the fee of the Escrow Agent.

 

5



--------------------------------------------------------------------------------

10.5 The rights of each Party under this Agreement:

 

  (a) may be exercised as often as necessary;

 

  (b) except as otherwise expressly provided in this Agreement, are cumulative
and not exclusive of rights and remedies provided by law; and

 

  (c) may be waived only in writing and specifically.

Delay in exercising or non-exercise of any such right is not a waiver of that
right.

 

11. COUNTERPARTS

This Agreement may be executed in any number of counterparts and by each Party
on separate counterparts. Each counterpart is an original, but all counterparts,
taken together, shall constitute one and the same agreement. Delivery of an
executed counterpart signature page of this Agreement by e-mail (pdf) or fax
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

 

12. GOVERNING LAW AND JURISDICTION

 

12.1 This Agreement and all non-contractual obligations arising out of it or in
connection with it shall be governed by and shall be construed in accordance
with the laws of Belgium.

 

12.2 The Brussels courts have exclusive jurisdiction to settle all disputes
arising out of or in connection with this Agreement (including disputes relating
to any non-contractual obligations arising out of or in connection with this
Agreement).

 

6



--------------------------------------------------------------------------------

ANNEX 1

FORM OF JOINT NOTICE

[Bank]

For the attention of [—]

[address]

[date]

Dear Sirs,

Escrow Agreement dated [—] – Escrow account IBAN [—]

 

1. Reference is made to the escrow agreement dated [—] between HAO Investments
S.à r.l., [PURCHASER], Holdco I BE NV as agent for HAO Investments S.à r.l. and
you as Escrow Agent (the Escrow Agreement). Capitalised terms defined in this
letter have the same meaning given to them in the Escrow Agreement.

 

2. This notice constitutes a Joint Notice for the purposes of the Escrow
Agreement.

 

3. The Purchaser and Holdco (on behalf of Luxco) instruct to release a part of
the Escrow Amount to the specified party as instructed below.

 

  (a) Amount: EUR [—] ([—] euro)

 

  (b) Beneficiary: [Purchaser/Luxco], [address]

 

  (c) Account details beneficiary:

 

  (i) IBAN:

 

  (ii) BIC:

 

  (d) Reference: [—]

 

4. [in relation to a release further to clause 7.2: This instruction relates to
38.41650% of the following Obligation of which the underlying claim is now
finally settled: [—]. A copy of [the written agreement between the Purchaser and
Holdco/the Sellers/the final arbitral award ordering Holdco/the Sellers to pay
to the Purchaser] is attached to this letter.]

 

5. [in relation to a release further to clause 7.3(a): The Surviving Amount
amounts to EUR [—], consisting of the following Pending Claim Amounts:

 

  (a) EUR [—] in relation to [relevant claim details];

 

  (b) EUR [—] in relation to [relevant claim details].]

 

6. [in relation to a release further to clause 7.3(c): This instruction relates
to the following Pending Claim Amount which has now been settled: [—]. [A copy
of [the written agreement between the Purchaser and Holdco/the Sellers/the final
arbitral award ordering Holdco/the Sellers to pay to the Purchaser] is attached
to this letter.] The current balance of the Surviving Amount amounts to EUR [—].

 

7



--------------------------------------------------------------------------------

7. This joint notice is governed by the laws of Belgium.

Yours sincerely,

On behalf of Holdco I BE NV,

 

 

   

 

Name:     Name: Function:     Function:

On behalf of [Purchaser],

 

 

   

 

Name:     Name: Function:     Function:

 

8



--------------------------------------------------------------------------------

ANNEX 2

LIST OF AUTHORIZED SIGNATORIES

[—]

 

9



--------------------------------------------------------------------------------

SIGNATORIES

On behalf of HAO Investments S.à r.l.,

 

 

   

 

Name:     Name: Function:     Function:

On behalf of [PURCHASER],

 

 

   

 

Name:     Name: Function:     Function:

On behalf of [BANK],

 

 

   

 

Name:     Name: Function:     Function:

On behalf of Holdco I BE NV,

 

 

   

 

Name:     Name: Function:     Function:

 

10



--------------------------------------------------------------------------------

SCHEDULE 16

FUND GUARANTEE

 

88



--------------------------------------------------------------------------------

Agreed form

 

 

Fund Guarantee (borgtocht)

 

 

This guarantee (borgtocht) (the Guarantee) is made by Waterland Private Equity
Fund V C.V., a limited partnership (commanditaire vennootschap) incorporated
under the laws of the Netherlands, with registered address at Nieuwe
’s-Gravelandseweg 17, 1405 HK Bussum, the Netherlands, and registered with the
Dutch Chambers of Commerce under number 52816990 (the Guarantor) in favour of:

[Note: final purchaser to be included.]

Preamble:

 

A. On [DATE] 2014, Holdco I BE NV (Holdco), an indirect subsidiary of the
Guarantor, and Alychlo NV (as sellers) and [PURCHASER] (as purchaser) have
entered into a share purchase agreement on the sale and purchase of 685,348,257
shares in Omega Pharma Invest NV, a limited liability company incorporated under
the laws of Belgium, with registered office at Venecoweg 26, 9810 Nazareth and
registered under number 0439.658.834 (the SPA, collectively the Transaction).
The Guarantee is issued on the completion date of the Transaction (the
Completion Date).

 

B. [PURCHASER] requires the Guarantee from the Guarantor for a maximum amount of
EUR 74,478,026 (seventy-four million four hundred seventy-eight thousand
twenty-six euro) as security for Holdco’s payment obligations under article
5.2(b) (concerning leakage payments), article 8.2 (Sellers’ Warranties) and
article 11.2 (Specific Indemnities) of the SPA (for the avoidance of doubt, each
time following application of the contractual limitations in the SPA) (the
Obligations), taking into account the 61.58350% indirect ownership of the
Guarantor in Holdco, and the Guarantor is willing to issue the Guarantee for the
Obligations on the conditions as set out below.

 

Page 1 of 4



--------------------------------------------------------------------------------

Now, therefore, it is agreed as follows:

 

1. Guarantee

The Guarantor hereby guarantees as surety (“borg”) to [PURCHASER] the fulfilment
of the Obligations upon the following terms.

This Guarantee shall enter into force on the Completion Date.

 

2. Payment Mechanism

The Guarantor hereby undertakes to pay, as its own obligation, to [PURCHASER]
61.58350% of any sum or sums in EUR, but in aggregate not exceeding the maximum
amount as defined in Article 3 of this Guarantee, upon [PURCHASER]’s first
written notice provided that:

a) such notice contains [PURCHASER]’s statement that Holdco has failed to fulfil
its Obligations in accordance with the SPA; and

b) such notice states the amount of the claim which according to it, [PURCHASER]
has against Holdco in respect of the Obligations.

The Guarantor will be given a term of 10 business days from the date of
[PURCHASER]’s first written notice to the Guarantor as referred in this clause
2, after which the obligations of the Guarantor hereunder shall become due and
payable.

 

3. Maximum Amount, Discharge

The obligations and liabilities of Guarantor under this Guarantee shall not
exceed per claim an amount of 61.58350% of the relevant Obligation, and in the
aggregate shall not exceed an amount of EUR 74,478,026 (in words: seventy-four
million four hundred seventy-eight thousand twenty-six euro).

 

4. Payment

All payments to be made by the Guarantor hereunder shall be made at the
following account: IBAN [—] – BIC [—].

 

Page 2 of 4



--------------------------------------------------------------------------------

5. Discharge, Expiry

Guarantor’s obligations hereunder shall expire on the earlier of (i) the date on
which the Obligations have lapsed in accordance with the SPA; or (ii) 15 months
from the Completion Date.

To the extent that there are Pending Claims (as defined hereafter) at the expiry
of the Guarantee, the Guarantor agrees to pay such Pending Claim amounts into a
deposit account which shall constitute an escrow amount and escrow account and
to enter into an escrow agreement with [PURCHASER] and the relevant escrow bank,
which will include the same release provisions in relation to the pending claim
amounts as the escrow agreement entered into between [PURCHASER], Hao
Investments S.à.r.l. and [BANK] on the Completion Date and which shall
automatically terminate on the date on which the balance is zero euro as a
consequence of the escrow agent having released the pending claim amounts in
accordance with the release provisions.

For the purposes of this clause, Pending Claims are all claims that the
Purchaser has validly notified against Holdco, respectively the Sellers under
clause 5.2(b) (Leakage) and clause 8.2 (Sellers’ Warranties) in relation to the
Sellers’ Warranties under headings 1 and 2, respectively under clause 8.2
(Sellers’ Warranties) in relation to the other Sellers’ Warranties and 11.2
(Specific Indemnities) of the SPA which could trigger any of the Obligations and
that remain outstanding.

 

6. Notices

Any notice or other communication to be given under this Guarantee must be in
English and in writing and must be delivered in person or sent by post to the
Party to whom it is to be given, with a pdf-copy per e-mail to the extent an
e-mail address is mentioned or notified (for information purposes only and
without prejudice the obligation to deliver in person or send by post), at
following co-ordinates::

Waterland Private Equity Fund V C.V.

  Attention: Mrs J.A. de Abreu Fernandes Martins

  Address: Nieuwe ’s-Gravelandseweg 17, 1405 HK Bussum, the Netherlands

  E-mail: martins@waterland.nu

or at any such other address or co-ordinates as may be notified to the other
Parties under this 6. Any notice or other communication sent by post shall be
sent by registered mail requesting a return receipt (if the country of
destination is the same as the country of origin) or by overnight courier (if
the country of destination is not the same as the country of origin).

 

Page 3 of 4



--------------------------------------------------------------------------------

Any notice or other communication shall be deemed to have been given:

 

  (a) if delivered in person, at the time of delivery; or

 

  (b) if sent by post, on the second Business Day after it was put into the post
or sent by courier.

In proving the giving of a notice or other communication, it shall be sufficient
to prove that delivery was made or that the envelope containing the
communication was properly addressed and posted, as the case may be, or sent by
courier.

This Clause shall not apply in relation to the service of any claim form,
notice, order, judgment or other document relating to or in connection with any
proceedings, suit or action arising out of or in connection with this Agreement.

 

7. Miscellaneous

 

7.1 Any provision of this Guarantee (including this Section 7.1) may only be
amended or waived by written agreement executed by [PURCHASER] and Guarantor.
This Guarantee may not be assigned without the prior written consent of the
Guarantor.

 

7.2 This Guarantee shall be governed by and construed in accordance with the
laws of the Netherlands. Any dispute arising in connection with this Guarantee
shall be subject to the exclusive jurisdiction of the courts of Amsterdam, the
Netherlands.

 

Place: Date: Waterland Private Equity Fund V C.V.

 

Represented by its general partner WPEF V GP B.V., represented by its sole
managing director Waterland Private Equity Investments B.V., represented by its
managing director FV Management BVBA, respresented by its managing director F.
Vlayen

 

Page 4 of 4



--------------------------------------------------------------------------------

SCHEDULE 17

COMFORT LETTER

 

89



--------------------------------------------------------------------------------

LOGO [g817980ex10_1pg157a.jpg]

To whom it may concern:

Bussum, 5 November 2014

Re: Waterland Private Equity Fund V C.V.

Dear Sir, Madam,

Waterland Private Equity Fund V C.V. (“WPEF V”) was established in May 2011.
WPEF V is managed by Waterland Private Equity Investments B.V. (“Waterland”), a
Dutch-based private equity fund manager currently managing four private equity
funds with total investor commitments of € 2,5 billion. Well-known and reputable
national and international investors, such as Horsley Bridge, Delta Lloyd, Feri
and several corporate and state pension funds, such as BP Pension Fund and the
Danish pension fund ATP, back WPEF V. Please also refer to our website
www.waterland.nu. Total investor commitments to WPEF V over the lifetime of the
fund amount to € 1,1 billion.

For the fulfilment of reps and warranties in relation to the disposal of an
investment, Waterland, as sole manager and director of WPEF V, has the
discretion to recall amounts paid out to investors of WPEF V up to a period of
two years following such amounts have been paid out to investors.

For the avoidance of doubt, this letter does not constitute a guarantee or
surety (borg) of any of the investors of WPEF V towards you.

Yours sincerely,

Waterland Private Equity Fund V C.V.

 

LOGO [g817980ex10_1pg157b.jpg]

 

Represented by its general partner WPEF V GP B.V. In its turn represented by
Waterland Private Equity Investments B.V. By:   J.A. de Abreu Fernandes Martins
Title:   Compliance Officer

WATERLAND PRIVATE EQUITY FUND V C.V., NIEUWE ’S-GRAVELANDSEWEG 17, 1405 HK
BUSSUM, THE NETHERLANDS

TEL. +31 (0)35 - 692 58 60, FAX +31 (0)35 - 692 58 69, CS@WATERLAND.NU,
WWW.WATERLAND.NU

KVK 52816990, ABN AMRO 54.47.06.099, IBAN-NL43ABNA0544706099, BIC-ABNANL2A



--------------------------------------------------------------------------------

SCHEDULE 18

INTERPRETATION

 

1. In this Agreement:

2012 Accounts means the PricewaterhouseCoopers’ reviewed consolidated accounts
of the Company as per the 2012 Accounts Date

2013 Accounts means the PricewaterhouseCoopers’ reviewed consolidated accounts
of the Company as per the 2013 Accounts Date.

2012 Accounts Date means 31 December 2012.

2013 Accounts Date means 31 December 2013.

Additional Share Escrow has the meaning given in Clause 12.3(b).

Agreement means the present agreement including its Schedules.

Anti-Bribery Law means any law that relates to bribery or corruption applicable
to any Group Company.

Applicable Rate shall mean a rate of 5% for October 2014, 5.02083% for November
2014, 5.04175% for December 2014, 5.06276% for January 2015, 5.08386% for
February 2015, 5.10504% for March 2015, 6.15157% for April 2015, 6.18233% for
May 2015, 6.21324% for June 2015 and 6.24431% for July 2015 and any later
months, as applicable.

Approvals has the meaning given in Clause 10.1 of Schedule 5.

A Shares has the meaning given in Recital (H).

Associated Person means, in relation to a company, a person (including any
director, officer, employee, agent or other intermediary) who performs services
for or on behalf of that company.

BCC means the Belgian Company Code.

Bridge Commitment Letter has the meaning given in Clause 10.1(m).

Bridge Lender has the meaning given in Clause 10.1(m).

Business means the supply and distribution of OTC medicines, generic drugs and
health and beauty products.

Business Day means a day (other than a Saturday or Sunday) on which banks are
generally open in Belgium, Ireland and Michigan (USA) for normal business.

Business IP means the Owned IP and all other registered and material
unregistered Intellectual Property Rights used by the Group Companies.

Cash Escrow has the meaning given in Clause 12.3(a)(i).

CD/DVDS has the meaning given in Clause 23.

 

90



--------------------------------------------------------------------------------

Claim means any claim against the Sellers for any breach of the Sellers’
Warranties.

Comfort Letter has the meaning given in Clause 12.3(a)(ii).

Competition Authorities has the meaning given in Clause 4.1(a).

Completion means completion of the sale and purchase of the Shares.

Completion Date has the meaning given in Clause 7.1.

Completion Obligations means the Purchaser’s Completion Obligations and the
Sellers’ Completion Obligations.

Connected Persons means (in relation to a company) the officers and employees of
that company.

Consideration Perrigo Shares means 5,397,711 of Perrigo Shares.

Damages Payment has the meaning given in Clause 9.13(a).

Data Room means the virtual data room containing information relating to the
Group hosted by Merrill Datasite which has been made available to the Purchaser
and its advisors from 7 September 2014 until 4 November 2014 and the full
contents of which is reflected in the CD/DVD.1

Disclosed Information has the meaning given in Clause 9.1.

Directors has the meaning given in Clause 13.3.

Due Diligence Investigation has the meaning given in Recital (D).

Economic Sanctions Law means any economic or financial sanctions administered by
OFAC (Office of Foreign Assets Control of the US Department of the Treasury),
the US State Department, the United Nations Security Council, or the European
Union or any member state thereof.

Employees means the employees of the Group Companies, immediately before
Completion including, without limitation, all individuals who provide services
to the Group Companies within the framework of a self-employed relationship.

Encumbrance means any interest of any person (including any right to acquire,
option, or right of pre-emption or conversion) or mortgage, charge, pledge, lien
or other form of security and any agreement to create any of the foregoing.

Environmental Consents means any material permit, licence, authorisation,
approval or consent required under environmental laws and regulations for the
carrying on the business of the Group Companies or the use of, or any activities
or operations carried out at, any site owned or occupied by any Group Company.

Excess Recovery has the meaning given in Clause 9.13(c).

 

 

1  Note to the Sellers: Information Pack, answers to questions provided through
the Q&A log, and management presentation to be uploaded in the Data Room.

 

91



--------------------------------------------------------------------------------

Exchange Act means the Securities Exchange Act of 1934, as amended (together
with the rules and regulations thereunder).

External Group Indebtedness means any indebtedness incurred (including for the
avoidance of doubt, principal amounts, interest, costs (such as break costs and
(hedge) unwinding costs), make-whole amounts, early repayment indemnities or
penalties, fees and expenses) in connection with (i) the facility agreement
dated 14 July 2011 between, amongst others, Omega Pharma NV as the company,
Omega Pharma NV and Omega Pharma Capital NV as original borrowers, and ING Bank
NV as agent, (ii) the 6.19% Series D Guaranteed Senior Notes due 2016 in the
principal amount, after taking into account hedging arrangements, EUR 16,247,000
(original issuance of USD 20,000,000) issued by Omega Pharma NV pursuant to the
note purchase agreement, dated 27 July 2004, as amended by the waiver and
amendment agreement dated 14 June 2005, the amendment agreement dated 4 December
2006 and the waiver and amendment agreement dated 8 April 2008, and the 5.1045%
Guaranteed Senior Notes due 2023 in the principal amount of EUR 135,043,889
issued by Omega Pharma NV under the note purchase agreement, dated 19 May 2011,
as amended pursuant to the first amendment and consent, dated 7 October 2011,
(iii) (a) the Revolving Facility Agreement, dated February 18, 2014, among Omega
Pharma Capital NV, as Borrower, and Raiffeisen Bank International AG, as Bank;
(b) the Uncommitted Overdraft Facility Agreement, dated 15 April 2014, among
Omega Pharma Capital NV and its subsidiaries as borrowers and ING Bank NV as
bank, (c) the EUR 1,000,000 facility letter dated 11 March 2014 between ING Bank
NV Dublin branch as bank and Omega Pharma Capital NV as borrower, (d) the EUR
45,500,000 credit agreement between the Company and Omega Pharma Capital NV as
borrowers and KBC Bank NV as the bank, (e) the EUR 80,000,000 facility letter
between BNP Paribas Fortis NV as bank and the Company, Omega Pharma Capital NV
and Omega Pharma Belgium NV as borrower, (f) the EUR 10,000,000 facility letter
dated 26 May 2014 between ING Belgium NV as Lender and the Company and Omega
Pharma Capital NV as borrower, (g) the DKK 1,000,000 agreement for overdraft
facility dated 30 April 2014 between SEB AB as bank and Omega Aco A/S as
borrower, (h) the NOK 8,500,000 agreement for overdraft facility dated 15 April
2014 between SEB AB as bank and Omega Pharma Capital NV as borrower, (i) the SEK
20,000,000 agreement for overdraft facility dated 15 April 2014 between SEB AB
as bank and Omega Pharma Capital NV as borrower, and (j) any other cash pooling
and overdraft arrangements entered into by any Group Company; (iv) Omega Pharma
Invest NV’s 5.125% retail bonds due December 12, 2017 in the amount of Euro
300,000,000; (v) Omega Pharma NV’s 4.500% retail bonds due May 23, 2017 in the
amount of Euro 180,000,000; (vi) Omega Pharma NV’s 5.000% retail bonds due
May 23, 2019 in the amount of Euro 120,000,000 and (vii) any other external
finance arrangements entered into by any Group Company in accordance with this
Agreement. An overview of the outstanding amount in principal in respect of
indebtedness referred to in (i) to (vi) above (but excluding any indebtedness
referred to under (iii)(j)), is set out in Schedule 8.

Fairly Disclosed means disclosed in such manner that the matter and the
materiality thereof is or should be reasonably apparent for (i) a party active
in the Group Companies’ business or industry or (ii) a professional advisor.

Financing means the financing to be raised by the Purchaser with a view to
funding the Purchase Consideration and/or the repayment of the External Group
Indebtedness (excluding the Bridge Financing), including all or a portion of:
(a) the proceeds of senior unsecured bank financing in an aggregate principal
amount of up to USD 1.300 billion and EUR 800 million, (b) the proceeds from the
issuance and sale of senior unsecured notes in an aggregate principal amount of
up to USD 1.6 billion, (c) the issuance of the Consideration Perrigo Shares in a
private placement transaction, and/or (d) the proceeds from the issuance and
sale of the common stock of Perrigo Topco registered under the Securities Act of
1933 pursuant to a Shelf Registration Statement in an aggregate principal amount
of up to USD 1.1 billion.

 

92



--------------------------------------------------------------------------------

Financing Commitment means a commitment from a Financing Party to provide
Financing.

Financing Party means each party to the Financing Commitment or the Bridge
Financing Commitment and any other Financing Party, lender, agent, lead
arranger, arranger, underwriter, initial purchaser, placement agent, dealer
manager, administrative agent, collateral agent or any other agent in respect of
thereto.

Financing Related Party means any former, current and future affiliates of any
Financing Party and any officers, directors, managers, employees, shareholders,
equityholders, members, managers, partners, agents, controlling persons,
advisors, attorneys or representatives, or the heirs, executors, successors and
assigns of any of the foregoing or any Financing Party.

Fund Guarantee has the meaning given to it in Clause 12.3(a)(ii).

Group Company means each of the Company and any of its direct or indirect
subsidiaries as set forth in Schedule 1 (together referred to as the Group
Companies or the Group).

Information Pack has the meaning given in Recital (B).

Initial Purchase Consideration has the meaning given in Clause 3.1.

Initial Alychlo Consideration means the Consideration Perrigo Shares, together
with an amount in cash equal to EUR 634,016,869.

Initial Holdco Consideration means EUR 1,211,966,262.

Intellectual Property Rights means:

 

  (a) patents, utility models and rights in inventions;

 

  (b) rights in each of: know-how, confidential information and trade secrets;

 

  (c) trademarks, service marks, rights in logos, trade names, and domain names;

 

  (d) copyright, moral rights, database rights, rights in designs, and
semiconductor topography rights;

 

  (e) any other intellectual property rights; and

 

  (f) all rights or forms of protection, subsisting now or in the future, having
equivalent or similar effect to the rights referred to in paragraphs above,

in each case: (i) anywhere in the world, (ii) whether unregistered or registered
(including, for any of them, all applications, rights to apply and rights to
claim priority), and (iii) including, in respect of any of them, all
divisionals, continuations, continuations-in-part, reissues, extensions,
re-examinations and renewals.

Interim Accounts means the PricewaterhouseCoopers’ reviewed consolidated
accounts of the Company as per the Interim Accounts Date.

Interim Accounts Date means 30 June 2014.

 

93



--------------------------------------------------------------------------------

Key Sellers’ Warranties means the Sellers’ Warranties set out in Clauses 1 (the
Sellers), 2 (Ownership of the Shares), 3 (Group Companies), 4 (Subsidiaries and
associates), 8 (Anti-bribery) and 9 (Sanctions) of Schedule 5.

Last Accounts means the consolidated accounts of the Company as per the Last
Accounts Date.

Last Accounts Date means 30 September 2014.

Leakage has the meaning given in Clause 5.2(a).

Long Stop Date has the meaning given in Clause 4.7.

Loss means damages (schade/dommages) that qualify for indemnification in
accordance with Articles 1149 to 1153 of the Belgian Civil Code, calculated in
accordance with Clause 9.5.

Material Adverse Effect means any change, effect, event, occurrence, state of
facts or developments that, individually or in the aggregate has, or would
reasonably be expected to have, a material adverse effect, on the business,
assets, liabilities, results of operations or financial conditions of the Group
Companies, taken as whole, but will exclude any effect resulting from (i) the
announcement or performance of the Agreement, including any effect on customer,
supplier, distributor, licensor, licensee, employee or similar relationships
resulting therefrom; (ii) any change in conditions in any local or global
economy or capital or financial markets, including any change in interest or
exchange rates; (iii) any regulatory, political or economic condition generally
affecting the industries in which the Group Companies operate; (iv) changes in
IFRS or GAAP or the interpretation or enforcement thereof by any governmental
authority, (v) any natural disaster, hostilities, act of terrorism or war
(whether declared, pending or threatened) or the material escalation or material
worsening of any such natural disaster, hostilities, acts of terrorism or war;
(vi) the adoption, implementation, promulgation, repeal, modification or
reinterpretation by any governmental authority, government program, industry
standard or applicable Law; or (vii) any failure, in and on itself, to meet
internal projections, forecasts or revenue or earning predictions for any period
(except that any change, effect or event that may be the cause of such failure
(to the extent not otherwise covered by another exception to this definition)
may be taken into account); (viii) the identity of the Purchaser; or (ix) any
Perrigo Topco shareholder litigation relating to this Agreement or the
transactions contemplated hereby; except in the case of each of (ii), (iii),
(iv), (v) and (vi), for any such change, effect, event, occurrence, state of
facts or developments that has a disproportionate effect on the Group Companies,
taken as a whole, compared to other participants in the business and industries
in which the Group Companies operate.

Merger Control Condition has the meaning given in Clause 4.1(a).

NDA has the meaning given in Recital (B).

Obligations has the meaning given in Clause 12.1.

Owned IP means registered and material unregistered Intellectual Property Rights
owned by the Group Companies in those jurisdictions where the Group Companies
are currently trading products under the relevant Intellectual Property Rights
to the extent related to products which accounted in 2013 for a consolidated
turnover for the Group Companies exceeding EUR 1,000,000.

 

94



--------------------------------------------------------------------------------

Party means any Seller, Perrigo Topco or the Purchaser. Sellers and Perrigo
Topco and the Purchaser (if not Perrigo Topco itself) are together referred to
as Parties.

Pending Claims had the meaning given to it in Clause 12.4(b).

Perrigo Information Pack has the meaning given in Recital (E).

Perrigo SEC Documents has the meaning given in Clause 10.1(i).

Perrigo Share means an ordinary share in Perrigo Topco.

Permitted Encumbrance has the meaning given in Clause 17.2 of Schedule 5.

Permitted Leakage has the meaning given in Schedule 3.

Preserved Information has the meaning given in Clause 13.1(a).

Properties means any real estate owned or leased by the Group Companies.

Purchase Consideration has the meaning given in Clause 3.3.

Purchaser means Perrigo Topco, or any of its affiliates to which Perrigo Topco’s
rights and obligations under this Agreement have been assigned in accordance
with Clause 17.

Purchaser’s Completion Documents has the meaning given in Clause 10.1(b).

Purchaser’s Completion Obligations has the meaning given in Clause 7.2.

Purchaser’s Group means the Purchaser and its Affiliates.

Relevant Interest has the meaning given in Clause 13.2(a)(iii).

Required Financial Information means the information with respect to the
business, operations and financial condition of the Group Companies as may be
reasonably requested by Purchaser and that is customary to be included in
marketing materials for equity or senior secured or unsecured indebtedness (or
any documentation or deliverables in connection therewith) or an offering
document relating to an underwritten offering of debt securities under Rule 144A
of the Securities Act, as applicable, including (a) audited annual and unaudited
interim consolidated financial statements for any period that would be required
in a registration statement on Form S-1 (which have been (i) audited in
accordance with AICPA standards in the case of the required annual financial
statements and include an audit opinion for each period that has not been
withdrawn and for which the Company received no notice that withdrawal is under
consideration and (ii) reviewed in accordance with SAS 100 in the case of the
required unaudited interim financial statements), and (b) customary data and
other information (including financial statements, pro forma financial
statements, business and other data) of the Group Companies that would be (x) in
a form necessary for an investment bank to receive customary (for debt
securities) “comfort”, including “negative assurance” comfort or (y) required by
Regulation S-X and Regulation S-K under the Securities Act for an offering of
securities registered on Form S-1 under the Securities Act, and due diligence
information (including, subject to the receipt of customary non-reliance
letters, reports prepared by third parties) reasonably requested (including
back-up support) that would be considered sufficiently current for purposes of
such a registration statement to permit a registration statement on Form S-1 to
be declared effective by the SEC (it being understood that the Purchaser shall
be responsible for calculation and determination of any post-closing cost
savings, synergy effects or other pro forma adjustments).

 

95



--------------------------------------------------------------------------------

Required Permits has the meaning given thereto in Clause 19.3of Schedule 5.

Sanctioned Person means any person or organisation (i) designated on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, the
Consolidated List of Financial Sanctions Targets in the UK, maintained by HM
Treasury, the Consolidated List of Persons, Groups and Entities Subject to EU
Financial Sanctions maintained by the European Commission, (ii) that is a
government of a Sanctioned Territory, (iii) (to the extent relevant under
Economic Sanctions Laws) owned or controlled by, or acting on behalf of, any of
the foregoing, or (iv) incorporated or located within or operating from a
Sanctioned Territory.

Sanctioned Territory means any country or other territory subject to country- or
territory-wide sanctions under Economic Sanctions Law, which territories, as of
the date of this Agreement, include Cuba, Iran, North Korea, Sudan and Syria.

Securities Act means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

Sellers’ Completion Documents has the meaning given in Clause 1.2 of Schedule 5.

Sellers’ Completion Obligations has the meaning set out in Clause 7.3.

Seller’s Group means for each Seller: such Seller and its Affiliates.

Sellers’ Warranties has the meaning given in Clause 8.1.

Senior Employees means (i) the members of the executive committee of the Company
and (ii) direct reports to the executive committee of the Company.

Share Escrow has the meaning given in Clause 12.2.

Shares has the meaning given in Recital (C).

Specified Auditor Assistance means (a) using best efforts to assist Purchaser in
obtaining customary “comfort letters” (including customary “negative
assurances”) for either a public United States registration statement or private
placement Rule 144A transaction and assistance with the due diligence activities
of Purchaser’s Financing Parties, (b) providing access to work papers of Perrigo
Topco and other supporting documents as may be reasonably requested by Purchaser
or its Financing Parties, (c) providing customary consents to the inclusion of
audit reports in any relevant public registration statement or Rule 144A
offering document, and (d) providing customary consents to references to the
auditor as an expert in any public registration statement.

Surviving Provisions means the provisions set out in Clauses 1 (Interpretation),
4.7, 4.9, 7.5, 13.2 (Non-compete and non-solicitation), 14 (Announcements and
confidentiality), 15 (Notices), 16 (Further Assurances), 17 (Assignments), 18
(Liability several not joint), 19 (Payments), 20 (General), 21 (No rescission
and sole remedy), 22 (Whole agreement), 26 (Governing law and jurisdiction) and
Schedule 18 (Interpretation).

Systems has the meaning given in Clause 14.1 of Schedule 5.

 

96



--------------------------------------------------------------------------------

Tax means any charge, tax, duty, levy, impost and withholding having the
character of taxation, wherever chargeable, imposed by a national, state,
federal, cantonal, municipal or local government or any other governmental or
regulatory authority, body, or instrumentality, arising by way of a primary
liability, including but not limited income tax (including income tax or amounts
equivalent to or in respect of income tax required to be deducted or withheld
from or accounted for in respect of any payment), corporation tax, advance
corporation tax, capital gains tax, capital tax, dividend tax, inheritance tax,
value added tax, customs and other import or export duties, excise duties, stamp
duty reserve tax, wage tax, social security or, other similar contributions and
any penalty, fine, surcharge, interest, charges or additions to taxation.

Tax Authority means any authority competent to impose, administer or collect
Taxes.

Third Party Claim has the meaning given in Clause 9.9.

Third Party Sum has the meaning given in Clause 9.13(b).

Title Warranties means the Sellers’ Warranties set out in Clauses 1.1 up to and
including 1.4 and 2 up to and including 4 of Schedule 5.

Transaction has the meaning given in Recital (G).

Transaction Documents means this Agreement, the documents referred to in it and
any other agreements executed or to be executed on the date of this Agreement or
Completion by a member of the Purchaser’s Group and a member of a Seller’s
Group.

Treasury Shares means the 30,243,983 shares issued and outstanding in the
Company’s share capital which are held by the Company itself.

XLS Agreement means the distribution agreement between INQ Pharm SDN BHD (as
supplier) and Chefaro Ireland Ltd. (as distributor) dated 5 July 2011 relating
to, among others, the distribution of (a) Fat Binder, tablets and stick sachets;
(b) Carbohydrate Blocker, tablets and stick sachets; (c) Fat Burner, caplets;
(d) Appetite Reducer, capsules; and (e) Fat Carbohydrate Sugar Blocker, tablets.

 

2. Where a statement in this Agreement is qualified by the expression “so far as
the Sellers are aware” or any similar statement or expression, that statement
shall be deemed to refer to the actual knowledge, after having made due and
reasonable enquiry, of the members of the Company’s board of directors and of Mr
Marc Coucke, Ms Barbara De Saedeleer, Ms Freya Loncin and Mr Chris Staeuble.
Where a statement in this Agreement is qualified by the expression “so far as
Perrigo Holdco is aware”, “so far as the Purchaser is aware” or any similar
statement or expression, that statement shall in both cases be deemed to refer
to the actual knowledge, after having made due and reasonable enquiry, of the
members of Perrigo Holdco and Purchaser’s board of directors and of Joseph Papa,
Judy Brown, Todd Kingma, James (Jim) Larson, Eric Rabinowitz, Ron Winowiecki and
Scott Rush.

 

3. References to a company shall be construed so as to include any company,
corporation or other body corporate or other legal entity, wherever and however
incorporated or established.

 

4. A person shall be deemed to be affiliated or connected with another if that
person is affiliated or connected with another within the meaning of article 11
of the BCC.

 

5. For the purposes of this Agreement, subsidiary and holding company shall have
the meaning given to them in article 6 of the BCC.

 

97



--------------------------------------------------------------------------------

6. References to a person shall be construed so as to include any individual,
firm, company, government, state or agency of a state or any joint venture,
association, partnership, works council or employee representative body (whether
or not having separate legal personality).

 

7. A claim, proceeding, dispute, action, or other matter will only be deemed to
have been threatened if any written demand or statement has been made or any
written notice has been given.

 

8. The word “including” means “including, but not limited to,” and the word
“includes” means “includes, without limitation”.

 

9. The singular shall include the plural and vice versa and references to words
importing one gender will include both genders.

 

10. Where in this Agreement a Dutch/French term is given in italics or in
italics and in brackets after an English term and there is any inconsistency
between the Dutch/French and the English, the meaning of the Dutch/French term
shall prevail.

 

11. References to EUR means Euro.

 

12. The expressions “shall use its best efforts” or “shall use its best
endeavours” (or any similar expression) shall be construed as a
“middelenverbintenis/obligation de moyen”. The words “shall cause” or “shall
procure” (or any similar expression) shall be construed as
“sterkmaking/porte-fort” combined with a “waarborg/garantie” in case of
non-performance.

 

13. All time periods referred to in this Agreement, unless otherwise stated,
shall be counted in days. A “day” is defined as the 24-hour period starting and
finishing at midnight. Such time periods shall commence at midnight following
the triggering event and shall terminate at midnight following the expiration
date, unless this date does not fall on a Business Day, in which case the
expiration date shall be postponed to the next Business Day.

 

14. If a time period is to be calculated in months or years, the period will
start at midnight on the day in which the triggering event occurred an shall
terminate at midnight preceding the determined monthly or annual anniversary of
the triggering event (“van de zoveelste tot de dag vóór de zoveelste/de
quantième à veille de quantième”).

 

15. In the event of any difficulty of interpretation, the rules set out in
articles 1156 to 1164 of the Belgian Civil Code (“Burgerlijk Wetboek/Code
Civil”) shall apply. The application of article 1602, second paragraph, of the
Belgian Civil Code is expressly waived.

 

98



--------------------------------------------------------------------------------

SIGNATORIES

On behalf of Alychlo NV,

 

/s/ Marc Coucke Name: Marc Coucke Function: President

On behalf of Holdco I BE NV,

 

/s/ Frank Vlayen Name: FV Management BVBA represented by
its permanent representative Mr Frank Vlayen Function: Director

On behalf of Perrigo Company plc,

 

/s/ Joseph Papa    /s/ Judy Brown

 

Name: Joseph Papa

  

 

Name: Judy Brown

Function: President and Chief Executive Officer    Function: Executive Vice
President and Chief Financial Officer